Exhibit 10.1

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

AMERICAN HOMES 4 RENT II, LLC

 

(a Delaware Limited Liability Company)

 

THE LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS IN AMERICAN HOMES 4 RENT II,
LLC (THE “LLC INTERESTS”) ARE SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH
IN THIS AGREEMENT.  THE LLC INTERESTS HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE
SECURITIES LAWS, IN EACH CASE IN RELIANCE UPON EXEMPTIONS FROM THE REQUIREMENTS
OF SUCH LAWS.  NEITHER THE LLC INTERESTS NOR ANY PART THEREOF MAY BE OFFERED FOR
SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN
COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT AND ALL APPLICABLE
SECURITIES LAWS.

 

June 16, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article 1 DEFINITIONS

1

Section 1.1.

Definitions

1

Section 1.2.

Interpretation

12

 

 

 

Article 2 FORMATION AND PURPOSES OF THE COMPANY

13

Section 2.1.

Continuation of the Company

13

Section 2.2.

Name

13

Section 2.3.

Purpose

13

Section 2.4.

Powers

13

Section 2.5.

Place of Business of the Company

13

Section 2.6.

Registered Office; Registered Agent

13

Section 2.7.

Duration of the Company

13

Section 2.8.

Title to Company Property; Subsidiaries

13

Section 2.9.

Filing of Certificates

14

Section 2.10.

Effective Date

14

 

 

 

Article 3 MEMBERS; LLC INTERESTS; MEETINGS OF THE MEMBERS

14

Section 3.1.

Members; LLC Interests

14

Section 3.2.

Meetings of the Executive Committee; Actions Without a Meeting

15

Section 3.3.

Executive Committee

16

Section 3.4.

Certain Representations and Warranties of the Members

17

Section 3.5.

Certain Representations and Warranties of the American Member

18

Section 3.6.

Certain Representations and Warranties relating to the Properties

19

Section 3.7.

Financial Condition of the American Member

19

Section 3.8.

Additional Member Rights

19

Section 3.9.

APFC Investment Manager, Standard of Review and Reimbursement

20

Section 3.10.

APFC Management Services

21

 

 

 

Article 4 CAPITAL CONTRIBUTIONS

22

Section 4.1.

Initial Capital Contributions

22

Section 4.2.

Additional Capital Contributions

22

Section 4.3.

Intentionally Omitted

23

Section 4.4.

Financing

23

Section 4.5.

Defaulting Contribution

24

Section 4.6.

Default Loans Generally

24

Section 4.7.

Timing of Capital Calls

25

Section 4.8.

Intentionally Omitted

25

Section 4.9.

Additional Capita

25

 

 

 

Article 5 ALLOCATIONS and other income tax matters

25

Section 5.1.

Allocations and Related Income Tax Matters

25

 

--------------------------------------------------------------------------------


 

Section 5.2.

Tax Returns

25

Section 5.3.

No Deficit Restoration

26

 

 

 

Article 6 DISTRIBUTIONS

26

Section 6.1.

Distributions in General

26

Section 6.2.

Distributions of Operating Cash

26

Section 6.3.

Distributions of Capital Proceeds

26

Section 6.4.

Adjustment to Distributions of Capital Proceeds in Certain Circumstances

27

Section 6.5.

Special Distribution

28

Section 6.6.

Amounts Withheld

30

Section 6.7.

Distributions in Kind

30

Section 6.8.

Dissolution

30

Section 6.9.

Limitation on Distributions

30

Section 6.10.

Cash Management; Company Accounts

30

 

 

 

Article 7 MANAGEMENT; ACQUISITION AND MANAGEMENT OF PROPERTIES

32

Section 7.1.

Management

32

Section 7.2.

Acquisition, Leasing, Sale and Renovation of Properties

33

Section 7.3.

Persons Authorized to Act

35

Section 7.4.

Nature of Obligations Among Members

35

Section 7.5.

Member Compensation; Fees; Reimbursements

36

Section 7.6.

Special Actions Requiring Member Approval

38

Section 7.7.

Adoption of Annual Business Plan and Budget

41

Section 7.8.

Failure to Adopt a Budget

42

Section 7.9.

Contracts With Affiliates

42

Section 7.10.

Third Party Contracts

43

Section 7.11.

Employees and Contractors

43

Section 7.12.

Insurance Matters

43

Section 7.13.

Certain Transactions

44

Section 7.14.

Delegation of Authority

44

Section 7.15.

Notification of Key Person Event

44

Section 7.16.

Resignation and Removal of Manager

45

Section 7.17.

Acquisition Compliance

45

Section 7.18.

APFC Decision-Making Rights

47

Section 7.19.

American Member Notifications

47

Section 7.20.

REIT Compliance

48

 

 

 

Article 8 ACCOUNTING, RECORDS AND TAX MATTERS

49

Section 8.1.

Fiscal Year

49

Section 8.2.

Partnership for Tax Purposes

49

Section 8.3.

Records and Accounting

49

Section 8.4.

Reports to Members

50

Section 8.5.

Tax Matters Partner

51

Section 8.6.

Returns

52

Section 8.7.

Accountants

52

Section 8.8.

Cooperation with Valuation

53

 

iii

--------------------------------------------------------------------------------


 

Article 9 LIMITATION OF LIABILITY; INDEMNIFICATION; EXCULPATION

53

Section 9.1.

Limited Liability

53

Section 9.2.

Indemnity of Members

54

Section 9.3.

Indemnification by Manager

54

Section 9.4.

General Indemnification Provisions

54

 

 

 

Article 10 RESTRICTIONS ON TRANSFER OF INTERESTS

54

Section 10.1.

General

54

Section 10.2.

Recognition of Transfers

55

 

 

 

Article 11 EVENTS OF DEFAULT

56

Section 11.1.

Events of Default

56

Section 11.2.

Remedies

57

Section 11.3.

Change of Control upon Manager Bankruptcy/Dissolution Event

59

Section 11.4.

Change of Control upon Other Events

59

Section 11.5.

Appointment of Substitute Manager

59

Section 11.6.

Certain Consequences of Change of Control

60

Section 11.7.

Forfeiture of AM Promote Upon Bad Conduct

63

 

 

 

Article 12 TERMINATION, DISSOLUTION AND LIQUIDATION

63

Section 12.1.

Term

63

Section 12.2.

Liquidating Events

63

Section 12.3.

Winding Up

63

Section 12.4.

Distribution upon Dissolution of the Company

64

Section 12.5.

Rights of Members; Resignation

64

Section 12.6.

Delay in Winding Up

64

Section 12.7.

Prior to Liquidation

65

 

 

 

Article 13 NON-COMPETITION; INDEPENDENT ACTIVITIES OF MEMBERS

65

Section 13.1.

Exclusivity

65

Section 13.2.

Competition and Non-Solicitation

66

Section 13.3.

Independent Activities

66

 

 

 

Article 14 TERMS REGARDING PUBLIC OFFERING

66

Section 14.1.

Public Offering

66

Section 14.2.

Registration Rights

67

 

 

 

Article 15 MISCELLANEOUS

67

Section 15.1.

Notices

67

Section 15.2.

Amendments; No Waivers

68

Section 15.3.

Successors and Assigns

68

Section 15.4.

Headings

69

Section 15.5.

Entire Agreement

69

Section 15.6.

Creditors

69

Section 15.7.

Governing Law

69

Section 15.8.

Dispute Resolution

69

Section 15.9.

Counterparts

70

 

iv

--------------------------------------------------------------------------------


 

Section 15.10.

Venue / Jurisdiction

70

Section 15.11.

Severability

70

Section 15.12.

Further Assurances

70

Section 15.13.

Confidentiality

70

Section 15.14.

Authorship

72

Section 15.15.

Immunity

72

 

v

--------------------------------------------------------------------------------


 

DEFINED TERMS

 

 

Page

 

 

Acquisition Fee

2

Act

1

Adjusted Members’ Equity

2

Affiliate

2

Agreement

1

Alleging Party

60

Alternate Authorized Representative

17

AM Promote

2

American Member

1

American Representatives

17

Annual Business Plan and Budget

43

APFC American Homes 4 Rent I, LLC

14

APFC Member

1

APFC Representatives

17

Approved Form Sale Documents

37

Approved Title Provider

2

Authorized Representatives

17

Bad Conduct

2

Bankruptcy Code

61

Bankruptcy/Dissolution Event

3

Base Metropolitan Investment

35

Business Day

3

Capital Call

24

Capital Contributions

3

Capital Expenditures Account

33

Capital Proceeds

3

Capital Ratio

4

Capital Transaction

4

Certificate of Formation

14

Change in Control Event

61

Claims/Damages

4

Code

4

Company

1

Compliance Certificate

4

Consultant

22

Control

4

Default Notice

60

Default Rate

4

Defaulting Party

60

Dispute

73

Dispute Notice

60

Dispute Resolution Provisions

60

 

vi

--------------------------------------------------------------------------------


 

Distributions

5

Due Care

5

Effective Date

1

Emergency Situation Responses

6

Entity

6

Excess Distributions

29

Executive Committee

17

Financial Covenants

21

Fiscal Year

50

General Capital Contribution Conditions

7

Government Lists

7

Governmental Authority

7

Governmental Requirements

7

Gross Negligence

7

Indebtedness

8

Index

8

Initial Renovation

8

Internal Rate of Return

8

Investment Period

9

Investor Formation Costs

9

IRR

8

Key Person Event

9

Key Persons

9

Liquidating Event

66

Liquidator

67

Listing

70

LLC Interest

9

Major Decisions

9

Management Provisions

61

Manager

34

Maximum Capital Commitment

25

Maximum Metropolitan Investment

35

Maximum Overhead Allocation

11

Member

9

Metropolitan Area

9

Metropolitan Area Property Costs

35

Nonconforming Property

48

Non-Controllable Items

10

OFAC

10

OFAC Laws And Regulations

10

OFAC Subtitle B Regulations

11

Operating Account

33

Operating Budget

43

Operating Cash

10

Operating Expenses

10

Operating Revenues

11

 

vii

--------------------------------------------------------------------------------


 

Patriot Act

11

Person

11

Priority Loan

25

Prohibited Person

11

Properties

12

Property

12

Property Acquisition and Renovation Cost

12

Property Carry Costs

12

Property Management Agreement

12

Property Management Fee

39

Property Manager

12

Property Parameters

12

Public Disclosure Laws

75

Reserves

12

Restricted Person

13

Restricted Persons

68

Sale Documents

37

SDN List

7

Subsidiaries

13

Subsidiary

13

Substitute Manager

62

Substitute Manager Compensation

62

Tax Returns

54

Term

13

Transfer

13

Treasury Regulations

13

True Up Date

29

Unencumbered Liquidity

13

Unpermitted Transfer

13

Wayne Hughes Trust

13

 

viii

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

AMERICAN HOMES 4 RENT II, LLC

 

THIS LIMITED LIABILITY COMPANY AGREEMENT OF AMERICAN HOMES 4 RENT II, LLC (the
“Agreement”) dated as of June 16, 2014 (the “Execution Date”) and effective as
of June 3, 2014 (the “Effective Date”), concerning AMERICAN HOMES 4 RENT II,
LLC, a Delaware limited liability company (the “Company”), is entered into by
and among ALASKA PERMANENT FUND CORPORATION, acting for and on behalf of the
funds over which the Alaska Permanent Fund Corporation is designated by Alaska
Statutes 37.13 to manage and invest (together with its permitted successors and
assigns, the “APFC Member”), American Homes 4 Rent L.P., a Delaware limited
partnership (together with permitted successors and assigns, the “American
Member”) and AMERICAN HOMES 4 RENT, LLC, a Delaware limited liability company
(together with its permitted successors and assigns, the “AH LLC”) (as to
Section 7.2 of this Agreement only).  The APFC Member and the American Member
are collectively referred to as the “Members” and individually as a “Member.”

 

R E C I T A L S :

 

The Company was formed pursuant to the provisions of the Delaware Limited
Liability Act, 6 Del. C 18-101 et. seq. (as amended, the “Act”) by filing the
Certificate of Formation (as defined below).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.1.           Definitions.

 

(a)           As used herein, the following terms shall have the following
meanings:

 

“Acquisition Fee” means, in connection with the Company’s acquisition of any
Property a fee payable to AH LLC in an amount equal to three percent (3%) of the
purchase price therefor (which shall not include the cost of Initial
Renovation).

 

“Affiliate” of a person or entity (or words of similar import, whether or not
capitalized) means (1) any officer, director, executive, employee, trustee,
shareholder, manager, member, partner or relative within the second degree of
kindred of the person or entity in question; or (2) any corporation,
partnership, limited liability company, trust or other person or entity

 

--------------------------------------------------------------------------------


 

Controlling, Controlled by or under Common Control with the person or entity in
question (whether directly or indirectly through one or more intermediaries). 
However, neither the Company nor any Subsidiary shall be deemed to be an
Affiliate of any Member or Manager.  Without limitation on and in addition to
the foregoing, each of the American Member, AH LLC, Manager (for so long as the
American Member is Manager), Key Individual and the Property Manager (for so
long as the American Member or an Affiliate is the Property Manager) shall each
be deemed to be an Affiliate of each other.

 

“AM Promote” means the amount received (or anticipated to be received) by the
American Member under Sections 6.2 and 6.3 in excess of the amount that would
have been received by the American Member had all of the distributions under
Sections 6.2 and 6.3 been made to the Members pro rata in accordance with each
Member’s Capital Ratio.

 

“Approved Title Provider” means the national title company, local title company,
title reporting service or attorney approved by the Executive Committee to
provide the services described in the memorandum attached hereto as Schedule J. 
As to those Metropolitan Areas listed on Schedule J which have a description of
processes, the APFC Member shall be deemed to have approved the manner in which
title will be reviewed prior to each auction; provided, however, that if in any
Metropolitan Area, there is more than one (1) option available, the manner in
which title is reviewed by the Company shall be approved by the Executive
Committee.

 

“Bad Conduct” means (a) acts or omissions of (i) the Key Persons, (ii) the
American Member, (iii) AH LLC or (iv) any Affiliate that is a party to a
contract with the Company or any Subsidiary (including, the Property Manager)
constituting Gross Negligence, willful or wanton misconduct (including, without
limitation, the intentional misappropriation or intentional misapplication of
funds), fraud, intentional misrepresentation, intentional breach, criminal
conduct, bad faith or a knowing violation of law, in each case relating to the
Company, the Properties or any Subsidiary or arising out of the performance of
the applicable Person’s duties under this Agreement, (b) failure of the American
Member (in its capacity as Member or Manager) to comply with any requirements
contained in Article 10 and in the second sentence of Section 7.15, (c) a felony
conviction of a Key Person, the American Member, the Company, a Subsidiary or
the Property Manager involving (A) moral turpitude, (B) fraud, theft,
intentional misappropriation, conversion or unlawful taking of property, or
(C) a violation of securities laws involving fraud or intentional misconduct
related to the activities of the Company, the Subsidiaries or the Properties or
that has resulted or would reasonably be expected to result in a material
adverse effect on the Company, the Subsidiaries or any Property; provided,
however, that if (i) an Entity has committed Bad Conduct which is attributable
to the act of an employee (other than a Key Person), and (ii) the Entity had
used Due Care in implementing and maintaining processes to manage, oversee,
monitor and train its employees, then such action shall not constitute Bad
Conduct by such Entity so long as the American Member pays, to the extent
damages may be monetized, such monetary damages (or a good faith estimate of
such damages approved by the Executive Committee, acting reasonably) within five
(5) Business Days after discovering such Bad Conduct.

 

“Bankruptcy/Dissolution Event” with respect to a Person, means the commencement
or occurrence of any of the following with respect to such person or entity: 
(1) a case under

 

2

--------------------------------------------------------------------------------


 

Title 11 of the U.S. Code, as now constituted or hereafter amended, or under any
other applicable federal or state bankruptcy law or other similar law; (2) the
appointment of (or a proceeding to appoint) a trustee or receiver of any
property interest; (3) an attachment, execution or other judicial seizure of (or
a proceeding to attach, execute or seize) a substantial portion of the property
interests owned by such Person; (4) an assignment for the benefit of creditors;
(5) an admission in writing of an inability to meet its financial obligations as
they accrue; or (6) insolvency, dissolution or liquidation; provided, however,
that (except for purposes of Section 2.1.2, as to which this proviso shall not
apply) an event described in clause (1), (2) or (3) shall not be included if the
same is (a) involuntary and not at any time consented to, (b) contested within
thirty (30) days of commencement and thereafter diligently and continuously
contested, and (c) released, dismissed or set aside, as the case may be, within
ninety (90) days of commencement.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Los Angeles, California, or Anchorage, Alaska, are
authorized or required by applicable law to close.

 

“Capital Contributions” means, with respect to any Member, (a) all contributions
made (or deemed made) under this Agreement by such Member to the Company, and
(b) if the Executive Committee allows a Member to make a contribution other than
a cash contribution, the fair market value of such other contributed property,
which fair market value shall be determined by the Executive Committee.

 

“Capital Proceeds” means funds of the Company arising from a Capital
Transaction, net of (a) the actual costs incurred by the Company in consummating
the Capital Transaction, (b) any condemnation, insurance or financing proceeds
used by the Company to acquire, repair, replace or redevelop a Property or
Properties pursuant to this Agreement or the Annual Business Plan and Budget,
and (c) any indebtedness of the Company or any Subsidiary paid and satisfied
with the proceeds of such Capital Transaction.

 

“Capital Ratio” means the percentages in which the Members participate in, and
bear, certain Company items.  The Capital Ratios of the Members are:  (a) APFC
Member - 80%; and (b) American Member - 20%.

 

“Capital Transaction” means (a) any proceeds from a sale, exchange, taking by
eminent domain, casualty insurance, lawsuit or settlement relating to any
material damage to the Properties or Company or other disposition of all or any
part of the assets of the Company or any Subsidiary, other than tangible
personal property disposed of (and replaced) in the ordinary course of business,
or (b) any financing or refinancing approved by the Executive Committee.

 

“Claims/Damages” means all costs and expenses (including reasonable attorney’s
fees), suits, proceedings, judgments, settlements, fines, losses, claims,
liabilities, interest, awards, penalties, demands, assessments and damages.

 

“Code” has the meaning ascribed thereto in the Tax Appendix.

 

“Compliance Certificate” means a certificate issued in favor of the Company and
the Members wherein the certifying Person (i) certifies that, as of the date of
the certificate, the

 

3

--------------------------------------------------------------------------------


 

representations and warranties set forth in Section 3.4 are true and correct,
(ii) agrees to be bound by the provisions of this Agreement, and (iii) certifies
as to other information reasonably requested by a Member or Manager to the
extent necessary to verify compliance with, as applicable, the OFAC Laws and
Regulations, the Patriot Act and any other law of similar import.

 

“Control” means, when used with respect to any Person, the possession, directly
or indirectly, of (a) ten percent (10%) or more of the direct or indirect equity
interests in such Person, or (b) the power to cause the direction, affirmatively
(by direction) or negatively (by veto), of management and/or policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise (it being understood that for purposes of this clause (b) any
requirement that a Person obtain the consent of an institutional investor with
respect to significant actions (such as the Major Decisions set forth in
Section 7.5) shall not, taken alone, mean that such first Person does not
“Control” the management and/or policies of another Person).

 

“Default Rate” means a rate equal to the lesser of (i) fifteen percent (15%) per
annum, compounded monthly, and (ii) the maximum nonusurious annual interest rate
that may be contracted for, charged, received, or collected on a Default Loan
under applicable law.

 

“Default Loan” means a loan made (or deemed made in the case of
Sections 4.3(b) and  6.5(b)) by a Member to the Company, which loan shall bear
interest at the Default Rate.

 

“Distributions” means all distributions of Capital Proceeds and Operating Cash
made (or deemed made) to a Member under Section 6.3.  Any cost and expense
reimbursements paid to a Member to the extent expressly permitted hereunder, any
fees paid to a Member (or an Affiliate thereof), the payment of any Priority
Loan and any interest or principal payments made to a Member on account of a
Default Loan shall not be considered distributions to such Member for purposes
of calculating such Member’s Internal Rate of Return.

 

“Due Care” means:

 

(a)           To act in good faith, in the best interests of the Company, for
the exclusive benefit of the Company, in compliance with the terms of this
Agreement, with the care, skill, prudence and diligence (including diligent
inquiry) under the circumstances then prevailing that a prudent real estate
professional experienced in such matters would use in the conduct of an
enterprise of like character with like aims.

 

(b)           To discharge one’s duties with respect to the Company solely in
the interest of the Company as follows:

 

(i)            For the exclusive purpose of the following:

 

(1)           Providing benefit to the Company.

 

(2)           Defraying reasonable expenses of the Company.

 

(ii)           By diversifying the investments of the Company so as to minimize
the risk of large losses, unless under the circumstances it is clearly prudent
not to do so.

 

4

--------------------------------------------------------------------------------


 

(iii)          In accordance with this Agreement.

 

(c)           The assets of the Company shall be held for the exclusive purposes
of providing benefit to the Company and defraying reasonable expenses of the
Company in accordance with the terms of this Agreement.

 

(d)           To not cause the Company to engage in a transaction if one knows
or should know that the transaction constitutes a direct or indirect:

 

(i)            Sale or exchange, or leasing, of any property from the Company
for less than adequate consideration, or to the Company for more than adequate
consideration.

 

(ii)           Lending of money or other extension of credit from the Company
without the receipt of adequate security and a reasonable rate of interest, or
to the Company with the provision of excessive security or an unreasonably high
rate of interest.

 

(iii)          Furnishing of goods, services, or facilities from the Company for
less than adequate consideration, or to the Company for more than adequate
consideration.

 

(iv)          Transfer to, or use by or for the benefit of, any Person of any
assets of the Company for less than adequate consideration.

 

(e)           To not do any of the following:

 

(i)            Deal with the assets of the Company for one’s own interest or for
one’s own account.

 

(ii)           Act in any transaction involving the Company on behalf of a
party, or represent a party, whose interests are adverse to the interests of the
Company.

 

(iii)          Receive any consideration for one’s own account from any party
conducting business with the Company in connection with a transaction involving
the assets of the Company, other than the fees and compensation payable under
Section 7.5(a).

 

(f)            That, if Manager breaches any of the responsibilities,
obligations, or duties imposed upon it by this definition, it shall be directly
liable to make restitution to the Company for any losses to the Company
resulting from each breach, and to restore any profits it has made through use
of assets of the Company and shall be subject to any other equitable or remedial
relief the court may deem appropriate.

 

(g)           That Manager shall not be liable with respect to a breach of Due
Care under this definition if the breach was committed after Manager ceased to
be Manager of the Company.

 

(h)           That Manager shall be liable for a breach of Due Care with respect
to the Company in the following circumstances:

 

5

--------------------------------------------------------------------------------


 

(i)            If Manager knowingly participates in, or knowingly undertakes to
conceal an act or omission of another Person knowing that the act or omission of
the other Person is a breach.

 

(ii)           If Manager’s failure to comply with its responsibilities as set
forth in this definition has enabled another Person to commit a breach of Due
Care to the Company.

 

(iii)          If Manager has knowledge of a breach of Due Care to the Company
by another Person unless Manager makes reasonable efforts under the
circumstances to remedy such breach.

 

“Emergency Situation Responses” shall mean actions, in the exercise of Due Care
and in light of the circumstances, taken in direct response to unanticipated
emergency situations that Manager determines, after exercising Due Care, as
creating an imminent and substantial threat (a) of property damage to a Property
or (b) to the life, safety or property of the residents or invitees of a
Property, in each case in order to maintain the value of the Property or
mitigate such threat, provided that Manager shall not, without obtaining the
Executive Committee’s approval, incur aggregate expenses in excess of One
Million Dollars ($1,000,000) in connection with such Emergency Situation
Responses.

 

“Entity” shall mean any Person other than a natural person.

 

“General Capital Contribution Conditions” means all of the following: (a) no
Event of Default shall have occurred on the part of the American Member, and no
written notice has been sent by the APFC Member to the American Member (prior to
the date on which the Capital Contribution is scheduled to be funded) that a
breach has occurred on the part of the American Member, and no dispute is
ensuing under Section 11.2(g); (b) no breach has occurred on the part of the
American Member or any Affiliate under any other agreement entered into pursuant
to this Agreement or in connection with the Properties or the business
contemplated hereunder (provided that written notice shall have been delivered
to the American Member and/or its Affiliates of the existence of such breach
prior to the date on which the Capital Contribution is scheduled to be funded),
(c) the American Member shall have made all Capital Contributions required to be
made by the American Member hereunder; (d) each and all of the representations
and warranties made by the American Member and its Affiliates in this Agreement
and each of the agreements entered into in connection with this Agreement and/or
the Properties shall be true and correct in all material respects as of the date
upon which the same were made and as of the date upon which the Capital
Contribution is required to be funded; (e) none of the data, information, facts
or materials provided to or obtained by the APFC Member regarding the American
Member and its Affiliates or the Properties proves to be false or misleading in
any material respect, and no new material adverse fact concerning any of the
same shall have come to the attention of the APFC Member.

 

“Governmental Authority” shall mean the United States of America, any of the
several states, any county or municipality in which a Property is located, and
any agency, authority, court, department, commission, board, bureau or
instrumentality of any of them.

 

6

--------------------------------------------------------------------------------


 

“Government Lists” shall mean (a) the Specially Designated Nationals and Blocked
Persons (the “SDN List”) codified at 31 CFR Ch. V Annex A as amended from time
to time, (b) the “Denied Persons List” and the “Entity List” maintained by the
United States Department of Commerce, (c) the “List of Terrorists and List of
Disbarred Parties” maintained by the United States Department of State, (d) any
other list of terrorists, terrorist organizations or narcotics traffickers
maintained pursuant to any of the OFAC Laws and Regulations, (e) any other
similar list maintained by the United States Department of State, the United
States Department of Commerce or any other Governmental Authority or pursuant to
any Executive Order of the President of the United States of America, and
(f) any list or qualification of “Designated Nationals” as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515, as all such Government Lists may
be updated from time to time.

 

“Governmental Requirements” shall mean, collectively, all applicable laws,
statutes, ordinances, regulations, tariffs, judicial or administrative orders,
and procedural requirements imposed by any Governmental Authority regulating or
affecting the applicable Person or Property.

 

“Gross Negligence” means a course of conduct that constitutes reckless
indifference or actions that are without the bounds of reason.

 

“Indebtedness” means, with respect to any Person, all indebtedness in respect of
borrowed money, letters of credit, guarantees or keep well arrangements.

 

“Initial Renovation” means the initial renovation of the Property shortly after
the Company acquires the Property to put the Property in “rent-ready” condition
(or, in the case of any Property leased to an existing occupant, prior to
subsequent leasing where the renovation occurs after the existing occupant
vacates such Property).

 

“Internal Rate of Return” or “IRR” means, with respect to a Member, the annual
discount rate that results in a net present value equal to zero when such
discount rate is applied to (i) the aggregate Capital Contributions made by such
Member to the Company, as an outflow, and (ii) all Distributions, as an inflow. 
The Internal Rate of Return shall be calculated using the XIRR function in
Microsoft Excel.  The XIRR formula in Microsoft Excel 2003 should be entered as
follows:

 

(A)       =XIRR(values, dates, guess)

 

(B)      Values are a series of cash flows that corresponds to a schedule of
Capital Contributions and Distributions in dates. The first payment corresponds
to a Capital Contribution that occurs at the beginning of the investment. The
first value (i.e., the Capital Contribution) must be a negative value. All
succeeding Capital Contributions and Distributions are discounted based on a
three hundred sixty-five (365) day year. The series of values must contain at
least one (1) positive and one (1) negative value.

 

(C)      Dates are a schedule of dates that corresponds to the Capital
Contributions and Distributions.  The first date indicates the beginning of the
schedule of Capital Contributions.  All other dates must be later than this
date, but they may occur in any order.  Dates should be entered by using the
DATE function, or as results of other formulas or functions. For example,

 

7

--------------------------------------------------------------------------------


 

use DATE(2008,5,23) for the 23rd day of May, 2008.  Problems can occur if dates
are entered as text.

 

(D)       Guess is a number that you guess is close to the result of XIRR.

 

At the time of each distribution of Capital Proceeds, Manager shall provide the
Members with a calculation of the IRR through the date of such distribution,
which calculation shall be subject to the review and approval of the Members. 
If the Members are unable to agree upon the method of calculation, the Company
shall engage a third-party unaffiliated accounting firm approved by the Members,
which accounting firm shall calculate the IRR as provided herein.

 

“Investment Period” means the period beginning on the Effective Date and ending
on (a) the earlier of (i) the date that is one (1) year after the Effective
Date, (ii) the date on which the Members have funded total Capital Contributions
equal to the Maximum Capital Commitment and all of such funds have been used (or
are committed to be used pursuant to a binding purchase agreement with a third
party not Affiliated with any Member) to pay the Property Acquisition and
Renovation Costs, (iii) upon the occurrence of a default (after the expiration
of any cure periods) on the part of the APFC Member or the American Member in
funding a Capital Contribution as provided in Section 4.4(d), or (iv) upon the
election of the APFC Member under Section 11.2(a), or (b) such later date as the
Executive Committee may determine.

 

“Investor Legal Costs” means all legal fees of the APFC Member, all of which
shall be payable by the Company, as an expense of the Company.

 

“Key Person Event” means (a) two (2) or more Key Persons cease to devote
sufficient time and effort to the activities of the Company as reasonably
necessary to maintain the quality of the Properties and otherwise manage the
affairs of the Company prudently and in accordance with this Agreement, or
(b) the occurrence of a Bankruptcy/Dissolution Event on the part of two (2) or
more Key Persons.

 

“Key Persons” means David Singelyn, Jack Corrigan and David Goldberg.

 

“LLC Interest” means, with respect to any Member, such Member’s limited
liability company interest in the Company as provided in this Agreement.

 

“Major Decisions” means the matters set forth in Section 7.6.

 

“Member” means, at any time, (i) for so long as it holds any LLC Interest, the
American Member or the APFC Member, as applicable, and (ii) any other Person
who, at such time, is admitted to the Company as a member in accordance with the
terms of this Agreement.

 

“Members’ Equity” means, as of a given date, the sum of the total assets,
excluding all intangible assets (i.e., goodwill, trademarks, organizational
expenses, and similar intangible items), plus accumulated depreciation, less all
Indebtedness.

 

“Metropolitan Area” means each of the markets listed in Schedule B and any
market subsequently approved by the Executive Committee.

 

8

--------------------------------------------------------------------------------


 

“Net Substitute Manager Compensation” means the Substitute Manager Compensation,
less (a) the Overhead Fee which would have been payable to the American Member
after the Change of Control, less (b) the Property Management Fee which would
have been payable to Property Manager after the Change of Control, less (c) the
“Leasing Bonuses” which would have been paid under the Property Management
Agreement after the Change of Control, plus (d) the property management fees
(including leasing bonuses) paid by the Company or its Affiliates to any Persons
(including, without limitation, the Substitute Manager or its Affiliate) to
provide those services which would have been otherwise provided under the
Property Management Agreement.

 

“Non-Controllable Items” means insurance, taxes, assessments, homeowners’
association dues and any other recurring customary and normal operating costs
acknowledged by the Executive Committee as being Non-Controllable Items.

 

“OFAC” means the Office of Foreign Assets Control, United States Department of
the Treasury, or any other office, agency or department that succeeds to the
duties of OFAC.

 

“OFAC Laws And Regulations” means (a) any lists, laws, rules, sanctions and
regulations maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation, including the Trading with the Enemy Act, 50 U.S.C. App. §
1 et seq., the International Emergency Economic Powers Act, 50 U.S.C. § 1701 et
seq., the Iraq Sanctions Act, Pub. L. 101-513, Title V, §§ 586 to 586J, 104
Stat. 2047, the National Emergencies Act, 50 U.S.C. §§ 1601 et seq., the
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. 104-132, 110
Stat. 1214-1319, the United Nations Participation Act, 22 U.S.C. § 287c, the
International Security and Development Cooperation Act, 22 U.S.C. § 2349aa-9,
the Nuclear Proliferation Prevention Act of 1994, Pub. L. 103-236, 108 Stat.
507, the Foreign Narcotics Kingpin Designation Act, 21 U.S.C. §§ 1901 et seq.,
the Iran Freedom Support Act of 2006, Pub. L. 109-293, 120 Stat. 1344, the Cuban
Democracy Act, 22 U.S.C. §§ 6001 et seq., the Cuban Liberty and Democratic
Solidarity Act, 22 U.S.C. §§ 6021-91, and the Foreign Operations, Export
Financing and Related Programs Appropriations Act, 1997, Pub. L. 104-208, 110
Stat. 3009-172 and all amendments thereto; (b) all regulations, executive
orders, or administrative orders of any kind issued under these statutes; (c)
any other applicable civil or criminal federal or state laws, regulations, or
orders that (i) limit the use of and/or seek the forfeiture of proceeds from
illegal transactions; (ii) limit commercial transactions with designated
countries or individuals believed to be terrorists, narcotics dealers or
otherwise engaged in activities contrary to the interests of the United States;
or (iii) are designed to disrupt the flow of funds to terrorist organizations;
and (d) any other civil or criminal federal or state laws, regulations, or
orders of similar import.

 

“Operating Cash” means, with respect to any period for which such calculation is
being made, the positive difference of (a) Operating Revenues, minus (b) the sum
of the following (without duplication): (i) all Operating Expenses and (ii) the
amount of any Reserves established or increased by the Executive Committee
during such period.

 

“Operating Expenses” means for any period, the current obligations of the
Company and its Subsidiaries for such period, determined in accordance with
generally accepted accounting principles and consistently applied, for (a)
operating expenses of the Properties,

 

9

--------------------------------------------------------------------------------


 

including fees paid hereunder or under the Property Management Agreement, (b)
capital expenditures approved (if required) under Section 7.6(p) (other than the
Property Acquisition and Renovation Costs, for which Capital Contributions shall
be used), and (c) if the Executive Committee has permitted the Company to obtain
financing, all interest, scheduled or required principal payments (including
regularly required loan amortization payments (other than balloon payments)) and
other debt and escrow and reserve account payments and deposits made during such
period by the Company on account of or with respect to the Company’s or the
Subsidiary’s Indebtedness (other than Default Loans), if any.  Operating
Expenses shall not include any non-cash expenses such as depreciation or
amortization.

 

“Operating Revenues” means, with respect to the Company, for any period, the
gross revenues of the Company arising from the ownership and operation of the
Properties during such period, including rental income, interest income,
proceeds of any business interruption insurance and decreases in Reserves, but
specifically excluding (a) Capital Proceeds, and (b) Capital Contributions.

 

“Overhead Fee” means (a) with respect to the 2014 calendar year, an amount equal
to Two Hundred Thirty-Five Thousand Dollars ($235,000) pro rated based on the
number of days remaining in the 2014 calendar year after the Effective Date
using a three hundred sixty-five (365) day calendar year, and (b) with respect
to each calendar year following the 2014 calendar year, an amount equal to Two
Hundred Thirty-Five Thousand Dollars ($235,000).

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Public Law 107-56 (October 26, 2001), as the same may be amended
from time to time, and corresponding provisions of future similar laws.

 

“Person” (whether the initial letter of the word is capitalized or in lower case
type) means any individual, corporation, company, limited liability company,
partnership, association, trust, joint venture, group or any other entity or
organization, including any government or political subdivision or any agency or
instrumentality thereof.

 

“Prohibited Person” means (a) a person who (i) has been determined by competent
authority to be subject to the prohibitions in any of the OFAC Laws and
Regulations or (ii) is on any of the Government Lists, (b) a person who is a
“designated national,” “specially designated national,” “specially designated
terrorist,” “specially designated global terrorist,” “foreign terrorist
organization,” “specially designated narcotics trafficker,” or “blocked person”
within the definitions set forth in the Foreign Assets Control Regulations
contained in 31 C.F.R., Subtitle B, Chapter V (the “OFAC Subtitle B
Regulations”) or who otherwise appears on the list of Specially Designated
Nationals and Blocked Persons, Appendix A to the OFAC Subtitle B Regulations;
(c) the government, including any political subdivision, agency,
instrumentality, or national thereof, of any country against which the United
States maintains economic sanctions or embargos; (d) a person who is described
in section 1 of Executive Order 13224 - Blocking Property and Prohibiting
Transactions with Persons who Commit, Threaten to Commit, or Support Terrorism,
effective September 24, 2001; (e) a Person owned or controlled by (as determined
under OFAC Laws and Regulations) any of the Person listed in clauses (a) through
(d) above; or (f) a Person who has been (i) convicted of an offense or (ii)
determined by a

 

10

--------------------------------------------------------------------------------


 

Governmental Authority to be subject to criminal or civil penalties, under any
other civil or criminal federal or state law, regulation, or order of similar
import to those set forth in clauses (a) through (d) above, as each such law,
regulation, or order has been or may be amended, adjusted, or modified or
revised from time to time.

 

“Property” (or collectively, “Properties”) means each of the single-family
residential homes acquired by the Company or its Subsidiaries, until such time
as such Property is sold by the Company in accordance with the terms contained
herein.

 

“Property Acquisition and Renovation Cost” means the sum of (a) the cost to
acquire the Property either at a foreclosure sale or otherwise (including,
transfer taxes, title insurance fees and other ordinary and customary closing
costs), (b) the Acquisition Fee, (c) the Renovation Fee, (d) the Property Carry
Costs, and (e) the cost of the Initial Renovation.

 

“Property Carry Costs” means, with respect to a particular Property, those taxes
and assessments, insurance premiums, utility costs, homeowner association dues
and other recurring normal and customary operating costs to maintain the
Property relating to the period commencing on the Company’s acquisition of the
Property through the date on which the Property is leased to an un-Affiliated
tenant.

 

“Property Management Agreement” means, initially, the property management
agreement entered into concurrently with this Agreement between the Company and
American Homes 4 Rent Management Holdings Company, LLC, and any subsequent
property management agreement entered into by the Company and any Property
Manager.

 

“Property Manager” means, initially, American Homes 4 Rent Management Holdings
Company, LLC, and any subsequent property manager engaged by the Company to
provide services to the Company with respect to the management of all or any of
the Properties.

 

“Property Parameters” means the requirements for Properties acquired by the
Company set forth on Schedule B.

 

“Renovation Fee” means, in connection with the Initial Renovation of any
Property, a fee payable to AH LLC in an amount equal to the lesser of (i) ten
percent (10%) of the cost of the Initial Renovation therefor, (ii) Ten Thousand
Dollars ($10,000) and (iii) the amount which, when added to the total
Acquisition Fee paid to AH LLC for such Property, equals five percent (5%) of
the aggregate sum of the purchase price for such Property and the cost of
Initial Renovation for such Property.

 

“Reserves” means, at any time, the total amount of the reserves established and
maintained by the Company, at that time, in amounts set forth in the Annual
Business Plan and Budget or otherwise approved by the Executive Committee to be
adequate and appropriate for current and future operating and working capital
and for capital expenditures and other costs and expenses incident to the
Company’s business.  Unless otherwise approved by the Executive Committee or
expressly set forth in the Annual Business Plan and Budget, (a) prior to the
Initial Renovation of a Property, the Reserves to complete the Initial
Renovation of such Property shall not be less than Four Thousand Dollars
($4,000) per Property (less any amount previously incurred with respect to the
Initial Renovation of such Property), (b) prior to the initial

 

11

--------------------------------------------------------------------------------


 

occupancy of a Property, the Reserves for the Property Carry Costs of any vacant
Property shall be for a period of not less than two (2) months commencing on the
date that the Company acquires the Property, and (c) the other Reserves held by
the Company shall be in the amounts set forth in the Annual Business Plan and
Budget.

 

“Restricted Person” means (a) the American Member, (b) AH LLC, (c) any Key
Person and (d) any Affiliate of either of them.

 

“Subsidiary” (or collectively, “Subsidiaries”) means each of the subsidiaries
owned by the Company on the Effective Date and from time to time thereafter. 
The Subsidiaries owned by the Company on the Effective Date are set forth on
Schedule B.  The form of the limited liability company agreement governing the
Subsidiaries is attached as Schedule E.

 

 “Tax Appendix” is defined in Section 5.1.

 

“Tax Matters Partner” is defined in Section 8.5.

 

“Term” means the period commencing on the Effective Date and ending on June 3,
2020; provided, however, that the Term may be extended with the approval of the
APFC Member and the American Member.

 

“Transfer” means any direct or indirect sale, transfer, assignment, lease,
conveyance, gift, pledge, encumbrance, exchange or other disposition of any
portion of an LLC Interest.

 

“Treasury Regulations” has the meaning ascribed to the term “Income Tax
Regulations” in the Tax Appendix.

 

“Unpermitted Transfer” means a Transfer with respect to a Member that is not
permitted by the terms of this Agreement and to which the non-transferring
Member has not otherwise consented.

 

“Wayne Hughes Trust” means, collectively, Wayne Hughes 2010 Irrevocable Trust
Agreement FBO Kylie Hughes, Wayne Hughes 2010 Irrevocable Trust Agreement FBO
Skylar Hughes, Wayne Hughes 2010 Irrevocable Trust Agreement FBO Grant Gustavson
and Wayne Hughes 2010 Irrevocable Trust Agreement FBO Greer Gustavson.

 

Section 1.2.           Interpretation.  Any reference in this Agreement to a
statute shall be to such statute, as amended from time to time, and to the rules
and regulations promulgated thereunder.  Any reference to any agreement,
document or instrument means such agreement, document or instrument as amended
or otherwise modified from time to time in accordance with its terms.  Unless
the context otherwise requires, (i) all references made in this Agreement to an
Article, Section, Schedule or an Exhibit are to an Article, Section, Schedule or
an Exhibit of or to this Agreement, (ii) “or” is disjunctive but not necessarily
exclusive, (iii) the use of the terms “hereunder,” “hereof,” “hereto” and words
of similar import shall refer to this Agreement as a whole and not to any
particular Article, Section or clause of, or Schedule or Exhibit to, this
Agreement, (iv) “will” shall be deemed to have the same meaning as the word
“shall” and (v) words in the singular include the plural and vice versa. 
Whenever the words “include”, “includes” or “including”  are used in this
Agreement, they shall be deemed to be followed by

 

12

--------------------------------------------------------------------------------


 

the words “without limitation”, whether or not so followed.  All references in
this Agreement to dollar amounts shall refer to United States currency.

 

ARTICLE 2
FORMATION AND PURPOSES OF THE COMPANY

 

Section 2.1.           Continuation of the Company.  The Company was duly formed
and established under the provisions of the Act by filing the Company’s
Certificate of Formation with the Secretary of State of Delaware on May 28, 2014
(the “Certificate of Formation”).  As of the Effective Date, this Agreement
shall be the limited liability company agreement of the Company.  The Members
agree to continue the Company for the purposes and on the terms set forth in,
and in accordance with the provisions of, this Agreement and the Act.  To the
extent permitted by the Act, the provisions of this Agreement shall override the
provisions of the Act in the event of any inconsistency between them.

 

Section 2.2.           Name. The name of the Company shall be “American Homes 4
Rent II, LLC.”

 

Section 2.3.           Purpose.  The purpose of the Company is to acquire, own,
lease, renovate, market and sell single-family residential properties in the
United States in accordance with the Property Parameters, and subject to
obtaining the consent of the Executive Committee (to the extent required
hereunder), to engage in any and all lawful activities to accomplish the
foregoing.

 

Section 2.4.           Powers.  In furtherance of its purposes, but subject to
all of the provisions of this Agreement, the Company shall have and may exercise
all the powers now or hereafter conferred by Delaware law on limited liability
companies formed under the Act.  The Company shall have the power to do any and
all acts necessary, appropriate, proper, advisable, incidental or convenient to
or for the protection and benefit of the Company, and shall have, without
limitation, any and all of the powers that may be exercised on behalf of the
Company by Manager.

 

Section 2.5.           Place of Business of the Company.  The principal place of
business of the Company shall be located at 30601 Agoura Road, Suite 200, Agoura
Hills, CA 91301, or such other address within the United States that may be
designated by Manager in its reasonable discretion; provided that Manager shall
promptly notify the other Members of such address.

 

Section 2.6.           Registered Office; Registered Agent.  For purposes of
Sections 18-104(a)(1), the address of the registered office and the name and
address of the registered agent of the Company in the State of Delaware is c/o
The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801.

 

Section 2.7.           Duration of the Company.  The Company shall continue
until its termination in accordance with the provisions of Article 12.

 

Section 2.8.           Title to Company Property; Subsidiaries.  All property of
the Company, whether real or personal, tangible or intangible, shall be deemed
to be owned by the Company as an entity, and no Member, individually, shall have
any direct ownership interest in such property.  Each Member’s interest in the
Company shall be personal property for all purposes.  The

 

13

--------------------------------------------------------------------------------


 

Properties shall be owned by the Company indirectly through Subsidiaries. 
Manager shall duly form and maintain each Subsidiary, cause each Subsidiary to
be and remain in good standing in its state of organization and qualified to do
business in each jurisdiction in which it owns property or otherwise conducts
business, obtain appropriate employer and/or tax identification numbers for the
Subsidiary and the like.  Manager’s duties, responsibilities and authority with
respect to each Subsidiary shall be identical to Manager’s duties,
responsibilities and authority with respect to the Company set forth in this
Agreement.  Any provision of this Agreement (a) giving Manager the authority to
take any action or refrain from taking any action, or to cause the Company to
take any action or refrain from taking any action, shall be interpreted to give
Manager the identical authority with respect to the appropriate Subsidiary, or
(b) imposing any duty or responsibility on Manager, or limiting Manager’s
authority, with respect to the Company shall be interpreted to impose the
identical duty, responsibility or limitation on authority on Manager with
respect to the applicable Subsidiary.  Manager shall form Subsidiaries for each
state.

 

Section 2.9.           Filing of Certificates.  Subject to the terms of this
Agreement (including, without limitation, any required consent from the
Executive Committee), including Section 7.6 hereof, Manager, as an authorized
person within the meaning of the Act, shall execute, deliver and file, or cause
the execution, delivery and filing of, all certificates, notices or other
documents required or permitted by the Act to be filed in the Office of the
Secretary of the State of Delaware, and any other certificates, notices or other
documents required or permitted by law for the Company to qualify to do business
in any jurisdictions where the Company may elect to do business.  The actions
taken by Sara Vogt-Lowell and David Singelyn  as an authorized person within the
meaning of the Act in connection with the execution, delivery and filing of the
Certificate of Formation are hereby ratified and confirmed in all respects.

 

Section 2.10.        Effective Date

 

.  The Members acknowledge and agree that, notwithstanding (i) that the
Effective Date of this Agreement is prior to the Execution Date, (ii) the fact
that the Company or its Subsidiaries shall have purchased certain Properties on
or after the Effective Date but prior to the Execution Date; and (iii) that the
APFC Member’s initial Capital Contribution shall be contributed to the Company
after the purchase of certain Properties, all duties (including the American
Member’s fiduciary duty) and obligations of the Members (including, without
limitation, the obligations of the American Member, as Manager) shall commence
and be effective as of the Effective Date in all respects.

 

ARTICLE 3
MEMBERS; LLC INTERESTS; MEETINGS OF THE MEMBERS

 

Section 3.1.           Members; LLC Interests.

 

(a)           As of the Effective Date, without the need for any further action
of any Person, the American Member and the APFC Member shall be the sole Members
of the Company.

 

(b)           As of the Effective Date, the LLC Interest of the American Member
shall comprise the relative rights, powers and duties specified with respect to
the American Member in

 

14

--------------------------------------------------------------------------------


 

this Agreement, and the LLC Interest of the APFC Member shall comprise the
relative rights, powers and duties specified with respect to the APFC Member in
this Agreement.

 

(c)           The American Member and the APFC Member acknowledge that the LLC
Interests have not been registered under the Securities Act and the rules and
regulations promulgated thereunder or under any state securities laws and that
there is no public or other market for the LLC Interests.  Each of the American
Member and the APFC Member represents and warrants that it (1) is acquiring the
LLC Interests for its own account pursuant to an exemption from registration
under the Securities Act solely for investment and not with a view to
distribution in violation of the securities laws, (2) will not sell or otherwise
dispose of any of the LLC Interests, except in compliance with the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities laws, (3) has such knowledge and experience in financial
and business matters and in investments of this type that it is capable of
evaluating the merits and risks of its investment in the LLC Interests and of
making an informed investment decision and (4) is an “Accredited Investor” (as
that term is defined by Rule 501 under the Securities Act).

 

(d)           Additional Members may be admitted at such time and upon such
terms and conditions as may be determined by the written consent of the Members
(except for those Members admitted by the APFC Member in accordance with
Section 11.5, which shall not require the consent of the American Member (in its
capacity as Manager or as Member)).

 

Section 3.2.           Meetings of the Executive Committee; Actions Without a
Meeting.

 

(a)           Meetings of the Executive Committee (as defined below) through the
Authorized Representatives shall be held at least quarterly and may be called by
any Member.   Written notice of each such meeting shall be given to each Member
at least ten (10) Business Days prior to the date of such meeting.  Such notice
shall state the purpose or purposes of, and the business to be transacted at,
such meeting.  In addition, Manager shall review and discuss the Company and its
performance at each such meeting, unless each of the Authorized Representatives
agrees otherwise.

 

(b)           All meetings of the Executive Committee shall be held
telephonically or at the principal office of the Company or at such other place
within or without the State of Delaware as may be determined by all of the
Members and set forth in the respective notice or waivers of notice of such
meeting.  No votes, consents, approvals or other actions may be made, given or
taken by the Executive Committee at such meetings (or telephonic meetings)
unless at least three (3) Authorized Representatives (i.e., at least one (1)
APFC Representative or its Alternate Authorized Representative and at least
one (1) American Representative or its Alternate Authorized Representative) of
the Executive Committee (or their respective Alternate Authorized Representative
permitted under Section 3.3(b)) participate in such meeting.  Any action of the
Executive Committee taken at a meeting of the Authorized Representatives shall
be evidenced by written minutes thereof (which may take the form of email)
executed by at least three (3) of the Authorized Representative (or their
respective Alternate Authorized Representative).

 

15

--------------------------------------------------------------------------------


 

(c)           Alternately, any action may be taken by the Executive Committee
without a meeting if a written consent (or consents) signed by all four (4)
Authorized Representatives (or their respective Alternate Authorized
Representative) sets forth the action so taken.

 

(d)           Rather than executing the written minutes of any meeting or a
written consent as provided in Sections 3.2(b) and 3.2(c), the Authorized
Representatives (or their respective Alternate Authorized Representatives) may
reply to an email stating that the minutes or written consent are “Approved”,
which affirmative response shall be permitted in lieu of executed minutes or
written consent.

 

Section 3.3.           Executive Committee.

 

(a)           The Members shall form a committee (the “Executive Committee”) to
oversee the operations of the Company.  The Executive Committee shall have four
(4) members, two (2) of which shall be appointed by the APFC Member (the “APFC
Representatives”) and two (2) of which shall be appointed by the American Member
(the “American Representatives” and, together with the APFC Representatives, the
“Authorized Representatives”); provided, however, that the American
Representatives shall be two (2) Key Persons.

 

(b)           In addition, subject to the proviso in Section 3.3(a), either
Member may appoint one or more alternate Authorized Representatives (each, an
“Alternate Authorized Representative”) who shall have all of the rights and
authority of such Member’s regular Authorized Representative; provided, however,
that the American Representatives shall be two (2) Key Persons.

 

(c)           The initial APFC Representatives shall be Michael Burns and Jay
Willoughby.  The Alternate Authorized Representative for the APFC
Representatives is Valerie Mertz.  The initial American Representatives shall be
David Singelyn and Jack Corrigan.  The Alternate Authorized Representative for
the American Member is David Goldberg.

 

(d)           Except as provided in Section 11.6(g), the approval of each Annual
Business Plan and Budget, each Major Decision and other matters requiring the
approval of the Executive Committee hereunder shall be approved by the Executive
Committee.  Such vote may be taken at a meeting duly called by a Member or by
written consent, in each case in the manner set forth in Sections 3.2(b) and
(c).  Any action taken by the Executive Committee shall be signed (subject to
Section 3.2(d)) and authorized by the Authorized Representatives (or their
respective Alternate Authorized Representative) in accordance with
Section 3.2(b) or (c), as applicable.  Any votes, consents, approvals or other
actions under Section 3.2(b) shall require the approval of all Authorized
Representatives (or their respective Alternate Authorized Representative)
present or participating telephonically in such meeting (which shall be a
minimum of three (3) Authorized Representatives (or their respective Alternate
Authorized Representative)), and any votes, consents, approvals or other actions
under Section 3.2(c) shall require the written approval of all Authorized
Representatives.

 

(e)           Any Member may replace an Authorized Representative (or an
Alternate Authorized Representative) designated by such Member by delivering
written notice to the Company and the other Member of the removal of such
Authorized Representative

 

16

--------------------------------------------------------------------------------


 

(or an Alternate Authorized Representative) and designating a new Authorized
Representative (or an Alternate Authorized Representative), except that each
American Representative (and any Alternate Authorized Representative appointed
by the American Member) must be a Key Person at all times.  Manager, the Members
and the Authorized Representatives may rely absolutely on the vote, consent,
approval, disapproval or execution and delivery of any instrument by an
Authorized Representative as having been fully authorized and approved by the
Member designating such individual as its Authorized Representative.  Any vote,
consent, approval or other action made, given or taken by a Member’s Alternate
Authorized Representative shall have all of the force and effect of a vote,
consent, approval or other action by that Member’s regular Authorized
Representative.

 

Section 3.4.           Certain Representations and Warranties of the Members.

 

(a)           Each of the Members (other than the APFC Member) represents,
warrants, covenants and agrees to and with the Company and the other Member that
(i) it is in compliance with and shall comply with all OFAC Laws and
Regulations, (ii) it has not and shall not do business or engage in any
financial transaction with a Prohibited Person, (iii) neither such Member nor
any of its direct or indirect ownership interest holders (or any officer,
director or manager that controls (as determined under OFAC Laws and
Regulations) the operations of such Member) is now or shall at any time be a
Prohibited Person or a Person with whom a financial institution or any other
Person is prohibited from transacting business of the type contemplated by this
Agreement under OFAC Laws and Regulations, (iv) it is in compliance with the
Patriot Act and meets the minimum requirements for anti-money laundering
programs established by any other applicable Governmental Requirements, and (v)
it has taken and shall continue to take all reasonable steps to implement all
policies and procedures that are reasonably necessary to ensure that it is in
compliance with all Governmental Requirements applicable to it, including those
Governmental Requirements relating to the prevention of money laundering and
anti-terrorism, including ensuring that such Member is not directly or
indirectly owned or controlled by a Prohibited Person and that such Member is
not doing business or engaged in financial transactions with a Prohibited
Person.

 

(b)           Each Member hereby represents and warrants to the other Member and
the Company, as follows:  (i) this Agreement and all agreements, instruments and
documents herein provided to be executed or to be caused to be executed by such
Member are and on the Effective Date will be duly authorized, executed and
delivered by and are and will be binding upon the same, (ii) such Member is duly
formed, validly existing and in good standing under the laws of its formation,
(iii) such Member is duly authorized and qualified to enter into and to do all
things required of it under this Agreement and all agreements it is executing or
entering into in connection with this transaction (including compliance with all
Governmental Requirements), (iv) neither this Agreement nor any agreement,
document or instrument executed or to be executed in connection with the same,
nor anything provided in or contemplated by this Agreement or any such other
agreement, document or instrument, breaches, invalidates, cancels, makes
inoperative or interferes with, or results in the acceleration or maturity of,
or requires any consent or authorization that has not been obtained under, any
contract, agreement, lease, easement, right or interest, law or regulation, to
which such Member is subject (other than as a result of its entry into this
Agreement), and (v) no Bankruptcy/Dissolution Event has occurred

 

17

--------------------------------------------------------------------------------


 

with respect to such Member (and in the case of the American Member, with
respect to the Key Persons).

 

Section 3.5.           Certain Representations and Warranties of the American
Member.  As of the date hereof and immediately prior to the execution of this
Agreement, American Member hereby represents and warrants as follows:

 

(a)           There are no outstanding options, warrants, rights, calls,
commitments, conversion rights, rights of exchange, rights of redemption,
subscriptions, claims, agreements, obligations, convertible or exchangeable
securities or other plans or commitments, contingent or otherwise, relating to
the limited liability interests of the Company.

 

(b)           The Certificate of Formation delivered to the APFC Member is a
true, correct and complete copy of the certificate of formation of the Company,
as filed with the Secretary of State of the State of Delaware, and it has not
been amended, modified or supplemented in any manner.  No limited liability
company interests or other equity interests in the Company have been issued
except to the Members pursuant to this Agreement.

 

(c)           Except as contemplated in this Agreement, and the Property
Management Agreement, the Company is not party to or bound by any agreement or
contract, has not conducted any business and has no liabilities or obligations. 
There is no suit, action or arbitration, or legal, administrative, or other
proceeding or governmental investigation, pending or threatened which affects
the Company or the Company’s anticipated business, or which adversely affects
the American Member’s ability to perform hereunder, nor does the American Member
know of any fact which might give rise to any such action, investigation or
proceeding.

 

(d)           Since its formation, the Company is and has been either a
partnership or disregarded entity for U.S. federal income tax purposes.

 

(e)           Other than as disclosed to the APFC Member in writing, neither the
American Member nor any of its Affiliates has received any written notice or has
other actual knowledge of any change contemplated in any laws or restrictions
materially affecting the Properties or the business contemplated by the Annual
Business Plan and Budget.  On or prior to such date, the American Member has
disclosed to the APFC Member all material information in respect of the Property
within the knowledge of the American Member.

 

(f)            Neither the American Member nor any Affiliate is in breach
(without regard to any applicable cure periods) of this Agreement or any
agreement entered into in connection with the transactions contemplated by this
Agreement.

 

(g)           Except as disclosed to the APFC Member in writing, neither the
American Member nor any Key Person has been convicted of any felony (other than
a felony based on the operation of a vehicle under the influence of alcohol) or
any misdemeanor (which, in the case of such misdemeanor, involves theft, fraud
or misappropriation of funds), or is under investigation for a violation of any
Governmental Requirement that would constitute a felony (other than a felony
based on the operation of a vehicle under the influence of alcohol) or involves
theft, fraud or misappropriation of funds.

 

18

--------------------------------------------------------------------------------


 

(h)                                 The costs, projections and other information
contained in the Annual Business Plan and Budget are based on Manager’s good
faith effort utilizing assumptions and other information believed to be
reasonable in Manager’s good faith judgment.

 

(i)                                     Manager represents that the memorandum
attached as Schedule J is based on its reasonable due diligence and
investigation.

 

Section 3.6.                                Certain Representations and
Warranties relating to the Properties.

 

(a)                                 As of each Capital Call, with respect to
those Properties acquired to date, Manager represents and warrants that the
Properties, in the aggregate, conform (or are reasonably expected to at the end
of the Investment Period to conform to the extent a deviation is permitted in
the Property Parameters) with the Property Parameters, the Annual Business Plan
and Budget and the other terms of this Agreement, and Manager has performed,
exercising Due Care, the level of due diligence and investigation set forth in
the Annual Business Plan and Budget prior to the acquisition of such Property,
including, without limitation, reviewing a preliminary title report, commitment
or title information report, inspecting the Property to the extent feasible
(which, at a minimum, shall include a visual inspection of the Property from the
street) and assessing the market conditions to gather the information necessary
to create a pro forma economic model consistent with the Annual Business Plan
and Budget.

 

(b)                                 With respect to those Properties acquired at
a foreclosure auction, the Members acknowledge and agree that the Property is
being acquired in its “as is” condition and understand and accept the risks
inherent in such foreclosure process, including, without limitation, the
possibility that the title information obtained by Manager does not reflect all
senior liens (and that the title company may be unwilling to issue a title
policy based on the title information) and the existence of latent defects which
may not be observable based on the inspection performed by Manager, it being
understood that nothing in this Section 3.6(b) shall negate Manager’s
responsibility to exercise Due Care to manage those risks appropriately, to
perform the level of due diligence required hereunder (including, visually
inspecting the Property and reviewing title) and otherwise comply with its
obligations described in Section 3.6(a), Article 7 and elsewhere in this
Agreement.

 

Section 3.7.                                Financial Condition of the American
Member.  The American Member shall at all times maintain Members’ Equity of not
less than One Billion Dollars ($1,000,000,000) (the “Financial Covenant”).  The
American Member represents and warrants that the Financial Covenant is
satisfied.

 

Section 3.8.                                Additional Member Rights.

 

(a)                                 In addition to other rights of each Member,
each Member and its agents and representatives shall have the right, at any time
and from time to time, upon reasonable notice (which shall not be deemed to
require notice of more than ten (10) Business Days in the case of
subsections (i), (ii) and (iv) and two (2) Business Days in the case of
subsection (iii)) and during normal business hours to:

 

(i)                                     inspect the Properties or other assets
of the Company;

 

19

--------------------------------------------------------------------------------


 

(ii)                                  review (i) the books and records required
to be maintained under this Agreement and any other agreements entered into in
connection herewith, and (ii) any information and reports relating to the
management, operations, policies or strategies of the Properties or other assets
of the Company;

 

(iii)                               discuss, provide advice and consult with
Manager with respect to the business, financial and other operations of the
Company and any other matters materially affecting the business and affairs of
the Company and submit business proposals or suggestions to Manager from time to
time with the requirement that one (1) or more Key Persons, discuss such
proposals or suggestions with such Member within a reasonable period after such
submission; and

 

(iv)                              call meetings with Manager (which shall be
attended in person or by telephone conference by one (1) or more Key Persons).

 

(b)                                 Manager shall use its best efforts to
provide to the APFC Member timely and responsive access to the officers and
employees of Manager and its Affiliates responsible for providing services under
this Agreement.

 

(c)                                  At the request of the APFC Member, upon
receipt of reasonable advance notice, the American Member shall appear before
and verbally present to the Trustees of the APFC Member, the reports and
analyses required under this Agreement; provided, however, that not more than
one appearance shall be required each calendar year (provided that any
appearance prior to the Effective Date shall not be counted).  The time, place,
and date of such appearances shall be established by the APFC Member.  The
American Member’s costs for such appearances shall be borne by the Company.

 

Section 3.9.                                APFC Investment Manager, Standard of
Review and Reimbursement.

 

(a)                                 The APFC Member shall retain an investment
manager (“Investment Manager”) as the APFC Member’s investment manager in
connection with the acquisition of the Properties, in order to, among other
things, advise Investor in connection with the Properties and review all Capital
Calls.  Manager shall furnish the Investment Manager with copies of all
information, reports, documents, notices and other materials required to be
provided to the APFC Members pursuant to this Agreement or otherwise reasonably
requested by Investment Manager or the APFC Member.  Manager agrees that the
Investment Manager shall be permitted to attend and observe any meetings of the
Company and the Executive Committee.

 

(b)                                 The APFC Member’s, its Authorized
Representative’s and its Alternate Authorized Representative’s approval of any
matter in connection with this Agreement shall be for the sole purpose of
protecting the APFC Member’s investment in the Company, and shall not constitute
a waiver of any default by Manager or its Affiliates under this Agreement or any
agreement entered into in connection herewith or a representation by the APFC
Member, its Authorized Representative or its Alternate Authorized Representative
of any kind with regard to the matter being approved.  The APFC Member is under
no duty to visit any portion of the Properties or to supervise or observe
construction, remediation or other activity or to examine any books or records. 
No site visit, observation or examination by the APFC Member, its

 

20

--------------------------------------------------------------------------------


 

Authorized Representative or its Alternate Authorized Representative shall
impose any liability on the APFC Member, its Authorized Representative or its
Alternate Authorized Representative or their respective Affiliates, result in
any waiver of any default by Manager under this Agreement, or constitute a
representation that any of the assets of the Company or any Subsidiary complies
or will comply with any of the requirements under this Agreement or that any
construction, remediation or other activity is free from defective materials or
workmanship.  No person  is entitled to rely on any site visit, observation or
examination by the APFC Member, its Authorized Representative or its Alternate
Authorized Representative, and neither the APFC Member, its Authorized
Representative nor its Alternate Authorized Representative assumes any personal
responsibility for any conformation or any negligent or defective design or
construction or remediation.  The APFC Member, its Authorized Representative,
its Alternate Authorized Representative and the Investment Manager shall have
the right to contact representatives of the local, state and other Governmental
Authorities having jurisdiction over any part of the Property, or engineers,
architects, contractors, suppliers or other third parties involved with the
Property, in order to verify compliance by Manager with this Agreement.

 

(c)                                  Any agreement, approval, consent, judgment
or other determination to be made by the APFC Member, its Authorized
Representative or its Alternate Authorized Representative under this Agreement
shall not be effective unless it is in writing and shall be in the sole and
absolute discretion of the APFC Member, its Authorized Representative or its
Alternate Authorized Representative for any reason or no reason.  The APFC
Member, its Authorized Representative and its Alternate Authorized
Representative shall be entitled to consider only such interests and factors as
it desires, including the APFC Member’s self-interests, and shall, to the
fullest extent permitted by applicable Governmental Requirements, have no duty
or obligation to give any consideration to any interest of or factors affecting
the Company, any Subsidiary or any other Member.  The APFC Member shall not owe
a fiduciary duty to any other Member, the Company or any Subsidiary (and any
such duties imposed by law or otherwise are hereby waived to the fullest extent
permitted by the Act); provided, however, that the APFC Member shall comply with
the implied covenant of good faith and fair dealing.  The Authorized
Representatives and the Alternate Authorized Representative of the APFC Member
serving on the Executive Committee shall not have any liabilities or obligations
to Manager, any other Member or any other person arising out of or relating to
their participation on the Executive Committee.

 

(d)                                 Investor Legal Costs shall be at the sole
expense of the Company, and Manager shall cause the Company to promptly pay such
Investor Legal Costs, on behalf of the APFC Member.  Manager acknowledges that
the APFC Member has incurred and will continue to incur legal fees in connection
with the negotiation of this Agreement, due diligence, title review and the
contribution of the Properties, all of which shall be paid by the Company, on
behalf of the APFC Member.

 

Section 3.10.                         APFC Management Services.  Manager
covenants to comply with the “Investment Mandate Guidelines” attached hereto as
Schedule I.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 4
CAPITAL CONTRIBUTIONS

 

Section 4.1.                                Initial Capital Contributions.  The
American Member shall fund an initial Capital Contribution in an amount equal to
Ten Million Dollars ($10,000,000), and the APFC Member shall fund an initial
Capital Contribution in an amount equal to Forty Million Dollars ($40,000,000). 
The Members shall contribute the amount of their initial Capital Contributions,
in immediately available funds, by depositing such Capital Contributions in the
Capital Expenditures Account on or about the date of this Agreement (or at such
other time as is agreed to by the Members).  Manager shall only use the Capital
Contributions for Property Acquisition and Renovation Costs (and, to the extent
necessary, to fund Reserves) in accordance with the terms of this Agreement and
the Annual Business Plan and Budget.

 

Section 4.2.                                Additional Capital Contributions.

 

(a)                                 Subject to the provisions of Section 4.2(c),
and during the Investment Period, Manager shall by delivery of written notice to
the American Member and the APFC Member (a “Capital Call”), request that such
Members contribute capital to the Company to acquire Properties in accordance
with the Approved Business Plan and Budget and to fund other Property
Acquisition and Renovation Cost (and, to the extent necessary, to fund
Reserves).  Manager may issue a final Capital Call (the “Balancing Capital
Call”) on or immediately prior to the expiration of the Investment Period to
make the Special Balancing Distribution under Section 6.5(a) if the Excess Funds
(as defined in Section 6.5(a)) then held by the Company are not adequate to make
the Special Balancing Distribution, such that after the making of the Special
Balancing Distribution, the Capital Contributions made by the Members are in
proportion to the Member’s Capital Ratios.  Each Capital Call delivered pursuant
to this Section 4.2(a) shall set forth (1) the Capital Contributions requested,
which shall be not less than Twenty-Five Million Dollars ($25,000,000), in the
aggregate, unless otherwise approved by the Executive Committee — other than the
Balancing Capital Call which may be less than Twenty-Five Million Dollars
($25,000,000)), and which shall be in the Capital Ratios, (2) the date on which
the Capital Contribution is due (which date shall be not less than ten
(10) Business Days after the date of receipt of the Capital Call), (3) the items
to which such Capital Call relate (which may be in general terms), (4) a
reconciliation as to the manner in which all prior Capital Contributions funded
by the Members have been used (including, without limitation, a list identifying
the Properties acquired by the Company), and (5) a certificate signed by Manager
wherein Manager certifies that the General Capital Contribution Conditions are
satisfied.  After the occurrence of an Event of Default on the part of Manager
(or an event that would constitute an Event of Default with notice or the
passage of time) or prior to the resolution of any dispute as to whether an
Event of Default exists (in the event that such Event of Default is disputed as
provided in Section 11.2(g)), Manager shall not deliver any Capital Calls
without the approval of the APFC Member, and any unfunded Capital Calls
previously delivered by Manager shall be terminated (or suspended until such
time as it is determined that an Event of Default did not occur on the part of
Manager).  Prior to the funding of a pending Capital Call, Manager shall not
issue a subsequent Capital Call.   The APFC Member acknowledges and agrees that
at the time of a Capital Call, the Company will not likely have identified the
residential properties to be acquired with the proceeds from the Capital Call
and, as a result, the Capital Call will likely

 

22

--------------------------------------------------------------------------------


 

represent an estimate of the cost of acquiring residential properties within a
reasonable period following the Capital Call (not to exceed sixty (60) days).

 

(b)                                 In connection with any Capital Call
described in Section 4.2(a), and subject to the provisions of Section 4.2(c),
the Members shall contribute the amount of the Capital Contributions requested
therein, in immediately available funds, by depositing the Capital Contributions
in the Capital Expenditures Account prior to the date set forth in the Capital
Call due (which date shall be not less than ten (10) Business Days after the
date of receipt of the Capital Call).   Manager shall only use the Capital
Contributions strictly for Property Acquisition and Renovation Costs (and, to
the extent necessary, to fund Reserves) in accordance with the terms of this
Agreement and the Annual Business Plan and Budget.

 

(c)                                  The Members’ obligations to make Capital
Contributions shall be subject to the following limitation:  (i) the Members
shall not be required to make any Capital Contribution if such Capital
Contribution when added to the prior Capital Contributions funded by the Members
(including, the initial Capital Contributions under Section 4.1) would cause the
aggregate Capital Contributions funded by such Member and Default Loans made by
such Member to exceed Ten Million Dollars ($10,000,000) in the case of the
American Member and Forty Million Dollars ($40,000,000) in the case of the APFC
Member; provided, however, that (A) upon the approval of the Executive
Committee, such maximum amounts may be increased to Forty Million Dollars
($40,000,000) in the case of the American Member and One Hundred Sixty Million
Dollars ($160,000,000) in the case of the APFC Member and (B) upon the further
approval of the Executive Committee, such maximum amounts may thereafter be
increased to One Hundred Million Dollars ($100,000,000) in the case of the
American Member and Four Hundred Million Dollars ($400,000,000) in the case of
the APFC Member (in each case, as and to the extent of any such approval by the
Executive Committee, the “Maximum Capital Commitment”), (ii) the Members shall
not be required to make any Capital Contribution after the Investment Period has
expired or been terminated, (iii) the Members shall not be required to fund any
Capital Contributions at any time that the General Capital Contribution
Conditions are not satisfied, and (iv) after the initial Capital Contribution, a
Member shall not be required to make any additional Capital Contributions if the
other Member has failed to satisfy a prior Capital Call.

 

Section 4.3.                                Intentionally Omitted.

 

Section 4.4.                                Financing.

 

(a)                                 Any Member or Affiliate may (but shall not
be obligated to) at any time lend money or guaranty a loan to the Company to
finance Company operations, to finance or refinance any asset of the Company, to
pay the debts and obligations of the Company, or for any other Company purpose;
provided, however, that, except in the case of a Default Loan or Priority Loan,
such Member or Affiliate must first obtain the prior written approval of the
Executive Committee prior to making such loan or guaranty.  In no event will the
APFC Member be required to provide any guaranties or indemnity agreements with
respect to any loan or financing obtained by the Company.

 

23

--------------------------------------------------------------------------------


 

(b)                                 The Members do not anticipate obtaining
financing for the Company as of the Effective Date.  Unless the Executive
Committee expressly approves such financing in writing, the Company shall not
obtain any financing, issue any guaranties or encumber any of the Properties to
secure any financing.

 

(c)                                  If (i) the Company has insufficient funds
to complete the purchase of Properties as contemplated by the Annual Business
Plan and Budget, (ii) Manager has issued a Capital Call, (iii) the APFC Member
has not funded the Capital Contribution, and (iv) the APFC Member has not
notified the American Member in writing that the APFC Member is not funding such
Capital Contribution due to a failure of the General Capital Contribution
Conditions, the American Member may advance funds to the Company to the extent
such funds are reasonably necessary to complete such purchases provided that the
amount advanced does not exceed the amount set forth in the pending Capital
Call.  Any such advanced amounts shall be deemed a “Priority Loan” to the
Company.  The Priority Loan shall not bear interest.  The Priority Loan shall be
repaid by the Company to the American Member upon receipt of the subsequent
Capital Contribution from the APFC Member.  If the conditions to the funding of
such Capital Contribution have been satisfied and the APFC Member does not
timely fund such Capital Contribution (taking into account any cure periods),
any outstanding Priority Loan shall be deemed to have become a Default Loan. 
The Priority Loan shall not be considered a Capital Contribution by the American
Member (and the American Member’s Book Capital Account shall not be increased by
reason thereof), and the repayment of the Priority Loan shall not constitute a
distribution hereunder (and the American Member’s Book Capital Account shall not
be decreased by reason thereof), and the making or payment of the Priority Loan
shall not be considered for purposes of determining the IRR of any Member
hereunder.

 

Section 4.5.                                Defaulting Contribution. Subject to
Section 4.2(c), if the American Member or the APFC Member fails to make all or
any portion of an additional Capital Contribution required hereunder, and such
failure remains uncured for ten (10) Business Days after notice from the Company
of such failure, the non-defaulting Member may, but shall not be obligated to,
make a Default Loan for all or a portion of any amount in default within twenty
(20) Business Days after the expiration of such cure period by depositing the
proceeds of such Default Loan into the Capital Expenditures Account. In the
event that the defaulting Member fails to make all or any portion of an
additional Capital Contribution required pursuant to Section 4.2 after the
termination of the cure period described in this Section 4.5, then, the
Investment Period shall terminate, the non-defaulting Member shall not be
obligated to make any additional Capital Contributions to the Company and, in
the case of a default by the APFC Member, the restrictions set forth in
Section 13.1(a) of this Agreement shall not apply from and after the termination
of such cure period, the American Member, as its sole and exclusive remedy, may
make a Default Loan and/or liquidate the Company.

 

Section 4.6.                                Default Loans Generally.

 

(a)                                 Each Default Loan shall be a loan to the
Company and shall bear interest at the Default Rate.  From and after the date
any Default Loan is made, no distributions shall be made pursuant to Article 6
until each Default Loan is repaid in full, and all amounts that would otherwise
be distributed pursuant to Article 6 shall instead be paid by the Company to the
extent of any outstanding amounts under such Default Loan.

 

24

--------------------------------------------------------------------------------


 

The Member making a Default Loan shall not be deemed to have made any Capital
Contribution as the result of making a Default Loan.  The repayment of a Default
Loan and payment or reimbursement of any interest or expenses thereunder shall
not constitute a return of Capital Contributions and shall not be considered for
purposes of determining the IRR of any Member hereunder.

 

(b)                                 If a defaulting Member subsequently pays to
the Company the amount represented by a Default Loan, the Company shall promptly
pay any portion of the Default Loan that remains unpaid to the Member which made
the Default Loan, and any unpaid portion of the Default Loan (representing any
unreturned portion of the Default Loan) shall be paid from Operating Cash or
Capital Proceeds as provided in Section 4.4(b) when distributed under
Section 6.2 or 6.3.

 

Section 4.7.                                Timing of Capital Calls.  Manager
shall act reasonably when issuing Capital Calls to effectively and reasonably
manage the amount of unused funds that the Company maintains in the Capital
Expenditures Account and the Operating Account during the Investment Period.

 

Section 4.8.                                Intentionally Omitted.

 

Section 4.9.                                Additional Capital.  Other than as
set forth in this Article 4, the Members shall not have any obligation to make
additional Capital Contributions except to the extent that all Members agree in
writing that such additional Capital Contributions shall be made and at such
time as agreed to by all Members.

 

ARTICLE 5
ALLOCATIONS AND OTHER INCOME TAX MATTERS

 

Section 5.1.                                Allocations and Related Income Tax
Matters.  In addition to the provisions of this Article 5, the agreement of the
Members concerning the maintenance of capital accounts, allocations, and other
income tax matters is set forth in Appendix “A”, attached hereto and made a part
hereof (the “Tax Appendix”).

 

Section 5.2.                                Tax Returns.  The following
elections shall be made on the appropriate returns of the Company:

 

(a)                                 to adopt the calendar year as the Fiscal
Year, except when another Fiscal Year may be required by the Code;

 

(b)                                 if there is a distribution of Company
property as described in Section 734 of the Code or if there is a transfer of a
Company interest as described in Section 743 of the Code, upon written request
of any Member, to elect, pursuant to Section 754 of the Code, to adjust the
basis of Company properties; and

 

(c)                                  to amortize the organizational expenses of
the Company ratably over a period of fifteen (15) years or as otherwise
permitted by Section 709(b) of the Code.

 

25

--------------------------------------------------------------------------------


 

No election shall be made by the Company or any Member to be excluded from the
application of the provisions of subchapter K of chapter 1 of subtitle A of the
Code or any similar provisions of applicable state laws.

 

Section 5.3.                                No Deficit Restoration. 
Notwithstanding anything to the contrary in this Agreement, no Member having a
negative balance in its Book Capital Account shall have any obligation to the
Company or to any other Member to restore its Book Capital Account to zero.

 

ARTICLE 6
DISTRIBUTIONS

 

Section 6.1.                                Distributions in General.  To the
maximum extent permitted by the Act and except as otherwise provided in this
Article 6 or as agreed by the Executive Committee, the Company shall distribute
all Operating Cash for each month to the Members by the tenth (10th) day of the
subsequent month, and shall distribute Capital Proceeds to the Members as soon
as reasonably practicable after its receipt of such amounts (but in no event
less than ten (10) days after the receipt thereof) unless reinvestment of such
Capital Proceeds has been approved by each Member in writing; provided, that
such distributions of Operating Cash may be based on a reasonable and good faith
estimate of Operating Cash for such month, in which case such estimate shall be
reconciled with the actual Operating Cash for such month prior to the tenth
(10th) day of the month subsequent to such distribution, and Operating Cash
(whether actual or estimated) distributed to the Members in such subsequent
month shall be adjusted to reflect the actual Operating Cash for such prior
month and provided further that there shall be no distributions of Operating
Cash until after the expiration of the Investment Period.  To the extent
permitted by the Act and approved by the Executive Committee, the Company may
make additional distributions to Members at any time.  All distributions shall
be made concurrently to all Members on the date set for purposes of such
distribution.  Prior to making any distribution of Capital Proceeds, Manager
shall deliver to the Members a report showing the relative distributions to be
made to the Members based on each Member’s Capital Contributions and the then
available Capital Proceeds.  If a Member disagrees with the amount of
distributions payable to such Member, such Member shall notify Manager, and
Manager shall engage the Company’s accountant to verify the methodology and that
the distribution is then permitted under the terms of this Agreement.

 

Section 6.2.                                Distributions of Operating Cash. 

 

Operating Cash shall be distributed to the Members, pro rata based on the
Members’ respective Capital Ratios, except that no Operating Cash shall be
distributed to the Members until all Default Loans and Priority Loans are paid
in full.

 

Section 6.3.                                Distributions of Capital Proceeds. 
Subject to the prior repayment of any outstanding amounts under any Default Loan
and Priority Loans and subject to obtaining the approval of the Executive
Committee under Section 7.6(l), Capital Proceeds shall be distributed to the
Members as follows:

 

(1)                                 First, to the Members, pro rata based on the
Members’ respective Capital Ratios, until each Member has received an amount
which, when added to all prior

 

26

--------------------------------------------------------------------------------


 

distributions of Capital Proceeds to such Member pursuant to this clause (1),
equals One Hundred Percent (100%) of its aggregate Capital Contributions;

 

(2)                                 Second, to the Members, pro rata based on
the Members’ respective Capital Ratios, until the APFC Member has received an
amount pursuant to Sections 6.2 and 6.3(1) and this Section 6.3(2) necessary to
provide the APFC Member with a ten percent (10%) Internal Rate of Return;

 

(3)                                 Third, seventy percent (70%) to the APFC
Member and thirty percent (30%) to the American Member until the APFC Member has
received an amount pursuant to Sections 6.2, 6.3(1) and 6.3(2) and this
Section 6.3(3) necessary to provide the APFC Member with a fifteen percent (15%)
Internal Rate of Return; and

 

(4)                                 Finally, fifty percent (50%) to the APFC
Member and fifty percent (50%) to the American Member.

 

Section 6.4.                                Adjustment to Distributions of
Capital Proceeds in Certain Circumstances.  It is intended that the APFC will
not be in a worse position by reason of the fact that Capital Contributions are
made after distributions under Sections 6.3(3) and 6.3(4), and the Members
acknowledge and agree that all Capital Proceeds to be distributed under
Section 6.3 are intended to be calculated in the aggregate with respect to the
sale or other disposition of the Properties as if the aggregate amount of all
such Capital Proceeds that has at any time been distributed or is at any time to
be distributed was distributed to the Members pursuant to a single distribution
in accordance with Section 6.3, such that (i) no Capital Proceeds distributed to
the Members pursuant to Section 6.3(3) unless and until all distributions
required to then be made pursuant to Sections 6.3(1) and 6.3(2) have already
been made, and (ii) no Capital Proceeds are distributed to the Members pursuant
to Section 6.3(4) unless and until all distributions required to then be made
pursuant to Sections 6.3(1), 6.3(2) and 6.3(3) have already been made.  In order
to achieve the foregoing, the Members hereby agree that, from time to time, upon
the occurrence of each and every distribution under Section 6.3 or upon the APFC
Member’s request (each such date is hereinafter referred to as a “True Up
Date”), Manager shall prepare for the APFC Member’s approval a model of all
contributions made to, and distributions of Capital Proceeds and Operating Cash
made by, the Company through and including the True Up Date (assuming that any
Capital Proceeds that is to then be distributed is paid on the date of such
calculation) to determine whether the aggregate distributions received by the
American Member are in excess of those distributions that the American Member
would have received had all of the Capital Proceeds been distributed to the
Members as provided in the model pursuant to a single distribution (rather than
periodically during the term of the Company) (the amount of the American
Member’s excess distributions are herein referred to as the “Excess
Distributions”).  Manager shall incorporate any comments provided by the APFC
Member with respect to the model.  If the Members determine that American Member
has received Excess Distributions, (a) the Company shall distribute any
subsequent Operating Cash and Capital Proceeds which would normally be paid to
the American Member to the APFC Member to achieve the intent described in this
Section 6.4 and the results provided in the model, and (b) to the extent that
the Capital Proceeds to be distributed by the Company on such True Up Date will
not compensate the APFC Member in a manner consistent with the model, the
American Member shall return to

 

27

--------------------------------------------------------------------------------


 

the Company any distributions received by the American Member from the Company
so that the Company may distribute such Excess Distributions to the Members in a
manner to achieve the intent described in this Section 6.4 and the results
provided in the model.  The American Member’s return of distributions required
under this Section 6.4 shall not constitute a contribution to the Company by the
American Member, and in no event shall the American Member be entitled to any
recoupment of, or credit for, any such payment; provided, however, that the
American Member shall be entitled to receive distributions of Capital Proceeds
computed on the True Up Date in accordance with Section 6.3.

 

Section 6.5.                                Special Distribution.

 

(a)                                 Upon the expiration of the Investment
Period, subject to retaining the Reserves approved by the Executive Committee
under Section 7.6(d), any and all amounts then in the Capital Expenditures
Account less any Reserves (the amount in excess of the Reserves is referred to
herein as the “Excess Funds”) shall be distributed to the Members as a return of
capital (the “Special Balancing Distribution”), such that after the making of
the Special Balancing Distribution, the Capital Contributions made by the
Members are in proportion to the Member’s Capital Ratios.  For purposes herein,
the Special Balancing Distribution shall be deemed to have been distributed to
the Members receiving a share of such distribution as a not pro rata
distribution to each such Member pursuant to Section 6.3(1) hereof (and each
such Member’s Book Capital Account shall be reduced by an amount equal to its
share of the Special Balancing Distribution).  The Special Balancing
Distribution shall be a return of capital, and when making the Special Balancing
Distribution, no consideration shall be given to the timing of when the Capital
Contributions were made (i.e., a Member shall not be entitled to a greater
distribution because Capital Contributions were made earlier in time).  By way
of example only, if, upon the expiration of the Investment Period, (a) the
American Member has made Capital Contributions in an amount equal to One Hundred
Million Dollars ($100,000,000), (b) the APFC Member has made Capital
Contributions in an amount equal to Two Hundred Million Dollars ($200,000,000),
(c) an amount equal to One Hundred Million Dollars ($100,000,000) has not been
used and remains on deposit in the Capital Expenditures Account at the end of
the Investment Period, and (d) the Reserves equal Twenty Million Dollars
($20,000,000), then the remaining Eighty Million Dollars ($80,000,000) of Excess
Funds shall be distributed as the Special Balancing Distribution as follows: 
Fifty-Six Million Dollars ($56,000,000) to the American Member and Twenty-Four
Million Dollars ($24,000,000) to the APFC Member, such that after the Special
Balancing Distribution, the amount of Capital Contributions made by the American
Member will equal Forty-Four Million Dollars ($44,000,000) (i.e., twenty percent
(20%) of the total Capital Contributions of Two Hundred Twenty Million Dollars
($220,000,000)) and the amount of Capital Contributions made by the APFC Member
will equal One Hundred Seventy-Six Million Dollars ($176,000,000) (i.e., eighty
percent (80%) of the total Capital Contributions of Two Hundred Twenty Million
Dollars ($220,000,000)).  Likewise, if the American Member has contributed One
Hundred Million Dollars ($100,000,000) and the APFC Member has contributed its
maximum commitment amount of Four Hundred Million Dollars ($400,000,000), the
amounts remaining in the Capital Expenditures Account shall be distributed to
the Members pro rata in accordance with their respective Capital Ratios.

 

(b)                                 If, and only if, all of the following events
have occurred (the “Default Balancing Events”), the provisions of this
Section 6.5(b) shall be implemented:

 

28

--------------------------------------------------------------------------------


 

(i)                                     The Investment Period has expired or
been terminated;

 

(ii)                                  Either the APFC Member or the American
Member has funded Capital Contributions in an amount less than its respective
Maximum Capital Commitment;

 

(iii)                               Prior to the end of the Investment Period,
Manager issued a Capital Call to the Members;

 

(iv)                              An Event of Default has occurred on the part
of one of the Members based on such Member’s failure to fund a Capital Call
which was duly issued by Manager; and

 

(v)                                 The Company did not have sufficient Excess
Funds to make the Special Balancing Distribution, such that after the making of
the Special Balancing Distribution under Section 6.5(a), the Capital
Contributions made by the Members were in proportion to the Member’s Capital
Ratios.

 

If all of the Default Balancing Events have occurred, then a portion of the
Capital Contributions made by the non-defaulting Member shall be converted to a
Default Loan.  The portion of the Capital Contributions made by the
non-defaulting Member to be converted to a Default Loan shall be calculated
after making the Special Balancing Distribution under Section 6.5(a) and shall
be an amount equal to (such amount is referred to herein as the “Converted
Capital Amount”): (A) the total Capital Contributions made by the non-defaulting
Member (after deducting the distribution of the Special Balancing Distribution),
less (B)(1) twenty-five percent (25%) of the total Capital Contributions made by
the APFC Member if the APFC Member is the defaulting Member or (seventy-five
percent (75%) of the total Contributions made by the American Member if the
American Member is the defaulting Member.  For purposes herein, the Converted
Capital Amount shall be deemed to have been distributed to the defaulting Member
(and the defaulting Member’s Book Capital Account shall be reduced by an amount
equal to the Converted Capital Amount), and the non-defaulting Member shall be
deemed to have concurrently made a Default Loan to the Company in an amount
equal to the Converted Capital Amount.  By way of example only, if, upon the
expiration of the Investment Period, (a) the American Member has made Capital
Contributions in an amount equal to One Hundred Million Dollars ($100,000,000),
(b) the APFC Member has made Capital Contributions in an amount equal to Two
Hundred Million Dollars ($200,000,000), (c) an amount equal to Twenty Million
Dollars ($20,000,000) remains as Excess Funds, and (d) prior to the expiration
of the Investment Period, Manager issued a Capital Call in an amount equal to
One Hundred Million Dollars ($100,000,000) which the APFC Member failed to fund
even though the General Capital Contribution Conditions had been satisfied, then
the Twenty Million Dollars ($20,000,000) of Excess Funds shall be distributed to
the American Member as the Special Balancing Distribution, and since (w) after
the Special Balancing Distribution, the Capital Contributions made by the
Members will not be in proportion to the Member’s Capital Ratios (i.e., Two
Hundred Million Dollars ($200,000,000) for the APFC Member, and Eighty Million
Dollars ($80,000,000) for the American Member), (x) an Event of Default on the
part of the APFC Member had occurred, and (y) no other Excess Funds are
available to be distributed, the Converted Capital Amount shall be an amount
equal to Thirty Million Dollars ($30,000,000) (i.e., $80,000,000 less 25% of
$200,000,000), and the American Member shall be deemed to have received a
Distribution in an amount equal to the Converted Capital Amount and made

 

29

--------------------------------------------------------------------------------


 

a Default Loan in an amount equal to the Converted Capital Amount.  Thereafter,
the Company’s Two Hundred Eighty Million Dollars ($280,000,000) would have been
funded by the following combination of Capital Contributions and Default Loans: 
(i) the APFC Member would have made Capital Contributions of Two Hundred Million
Dollars ($200,000,000), (ii) the American Member would have made Capital
Contributions of Fifty Million Dollars ($50,000,000), and (iii) the American
Member would have made a Default Loan of Thirty Million Dollars ($30,000,000).

 

Section 6.6.                                Amounts Withheld.  The Manager is
authorized to withhold from distributions, or with respect to allocations, to
the Members and to pay over to any foreign, federal, state, or local government
any amounts which it reasonably determines may be required to be so withheld
pursuant to the Code or any provisions of any other foreign, federal, state or
local tax law.  All amounts withheld pursuant to the Code or any provision of
any foreign, federal, state or local tax law with respect to any allocation or
distribution to any Member shall be treated as amounts distributed to such
Member pursuant to this Article 6 for all purposes under this Agreement. 
Subject to the last sentence of this Section 6.6, the Manager shall not withhold
any amount on the part of the APFC Member.  If the Company, the Manager or the
Tax Matters Partner receives written notice from any Governmental Authority that
amounts are to be withheld on behalf of the APFC Member, the Manager shall
notify the APFC Member prior to withholding any amounts with respect to any
Governmental Authority and provide the APFC Member with a reasonable opportunity
to establish its exemption from any applicable withholding requirements. If,
notwithstanding the receipt by the Company the Manager or the Tax Matters
Partner of such written notice, the APFC Member instructs the Company and the
Manager not to withhold because the APFC Member disagrees with such written
notice, the Manager shall comply with the APFC Member so long as neither the
Company nor the Members (in the capacity as Member, Manager or Tax Matters
Partner), in the reasonable opinion of outside counsel to the Company, is
subject to any liability or criminal charges by complying with the APFC Member’s
instruction (other than fees and penalties which would be the responsibility of
the APFC Member).

 

Section 6.7.                                Distributions in Kind.  No
distributions of assets other than cash shall be made without the consent of
each Member.  If all of the Members consent to an in kind distribution, such
assets shall be deemed to be equal to their fair market value as reasonably
determined by the Members.

 

Section 6.8.                                Dissolution. Upon dissolution and
winding up of the Company, the Company shall make distributions in accordance
with Section 12.4.

 

Section 6.9.                                Limitation on Distributions. 
Notwithstanding any provision to the contrary in this Agreement, the Company,
and Manager on behalf of the Company, shall not make a distribution to any
Member on account of its interest in the Company to the extent (if any) that
such distribution would violate the Act or other applicable law.

 

Section 6.10.                         Cash Management; Company Accounts.

 

(a)                                 The Company shall establish an operating
account (the “Operating Account”) for the Company and each Subsidiary under the
control of Manager at a depository institution

 

30

--------------------------------------------------------------------------------


 

designated by Manager and approved by the APFC Member.  All Operating Income
from a Property shall be deposited into the Operating Account held by the
Subsidiary which owns that Property, and thereafter, subject to any approved
Reserves, transferred to the Operating Account in the Company’s name.  Funds
deposited in the Operating Account shall be used solely for the payment of
Operating Expenses and for the funding of disbursements of Operating Cash as and
when provided in Section 6.2.  The funds held in Operating Accounts in the name
of Subsidiaries shall be used solely for such Subsidiary until transferred to
the Owner’s Operating Account.  All permitted Reserves for the payment of
Operating Expenses shall be deposited and held in the Operating Account.

 

(b)                                 In addition to the above-referenced account,
the Company shall establish a capital expenditures account (the “Capital
Expenditures Account”) for the Company under the control of Manager at a
depository institution designated by Manager and approved by the APFC Member. 
All Capital Contributions and any and all Capital Proceeds, less any Capital
Expenditures paid directly therefrom, shall be deposited into the Capital
Expenditures Account.  The cost of the Property Acquisition and Renovation Costs
shall be paid out of the Capital Expenditures Account (which may first be
deposited in the capital expenditures account held by the Subsidiaries described
below).  The Company may also maintain a capital expenditures account for each
Subsidiary to pay the Acquisition and Renovation Costs relating to the
Properties owned by such Subsidiary and to deposit any Capital Proceeds relating
to Capital Transactions pertaining to the Properties owned by such Subsidiary. 
Manager shall use Due Care to manage the cash deposited in the Subsidiary’s
capital expenditure account such that (A) the funds deposited therein shall be
solely funded from the Capital Expenditures Account and Capital Transactions
relating to Properties owned by such Subsidiary, and (B) all funds received or
held in such Subsidiary’s capital expenditure account which are not necessary in
the near future to pay Acquisition and Renovation Costs shall be promptly
transferred to the Capital Expenditures Account, less any approved Reserves.

 

(c)                                  Other than the Capital Expenditures
Account, the Operating Account and account(s) which will hold all refundable
tenant security deposits (to the extent required by applicable law or otherwise
determined by the Executive Committee), the Company shall maintain only such
other checking and savings accounts as Manager shall designate and as are
approved in writing by the APFC Member.  All funds of the Company shall be
deposited only in such accounts of the Company in the Company name, shall not be
commingled with funds of Manager, and shall be withdrawn only upon such
signature or signatures as may be designated in writing from time to time by
Manager.

 

(d)                                 The APFC Member reserves the right to cause
the bank accounts of the Company to be audited at Company expense and to cause
any funds deposited in the wrong account to be immediately transferred to the
correct account.

 

(e)                                  Notwithstanding anything in this
Section 6.10 to the contrary, at the election of the Manager, the Operating
Account and the Capital Expenditures Account may be consolidated into a single
account; provided that all terms and conditions relating to such accounts set
forth in this Section 6.10 shall remain in effect other than those which, by
their nature, imply that the two accounts cannot be consolidated (such as a
restriction on comingling of funds) which shall instead be deemed to allow the
consolidation of the

 

31

--------------------------------------------------------------------------------


 

two accounts but shall otherwise be construed in the narrowest possible manner
so as to permit the combination of the Operating Account and the Capital
Expenditure Account into a single account but otherwise continue to impose all
restrictions set forth in this Section 6.10.

 

(f)                                   The procedures for cash management set
forth in this Section 6.10 may be modified with the approval of the Executive
Committee.

 

ARTICLE 7
MANAGEMENT; ACQUISITION AND MANAGEMENT OF PROPERTIES

 

Section 7.1.                                Management.  In accordance with the
Act, the business and affairs of the Company shall be managed by the “manager”
of the Company (“Manager”), as such term “manager” is provided within the
meaning of the Act.  The American Member shall be designated as the initial
Manager, until such time as the American Member resigns or is removed as herein
provided, and thereafter, Manager shall be designated by the APFC Member. 
Subject to the terms of this Agreement (including, without limitation, any and
all consents and approvals required under Sections 7.6), Manager shall have the
power and authority to manage the business and affairs of the Company, and on
behalf and in the name of the Company, to carry out the business affairs of the
Company, all in accordance with the Annual Business Plan and Budget and to
perform all acts which it deems, in its reasonable discretion, necessary or
desirable in furtherance of such purposes, provided that (a) Manager shall at
all times exercise Due Care in carrying out its obligations under this Agreement
and the business contemplated by the Annual Business Plan and Budget, and
(b) Manager shall manage the business and affairs of the Company so as to ensure
that the Company is not deemed a tax resident in a jurisdiction outside of the
United States.  Manager’s obligation to exercise Due Care shall be in addition
to (and not in lieu of) Manager’s obligation to comply with the duty of care and
the duty of loyalty under the Act and applicable Delaware law.  Manager shall
act as a fiduciary to the Company and the other Members.  Upon the request of
any Member and from time to time in accordance with Section 3.2, Manager shall
report to the Executive Committee (and the APFC Member’s Investment Manager) as
to the status of and compliance with the Annual Business Plan and Budget and
Major Decisions as well as the other business affairs of the Company.  Manager
shall devote such time, efforts and managerial resources to the business of the
Company as are reasonably required in connection with implementing the Annual
Business Plan and Budget and performing all of its other obligations under this
Agreement.  Manager shall at all times perform its duties and responsibilities
in compliance with all Governmental Requirements, the Annual Business Plan and
Budget, this Agreement and the other agreements entered into by Manager or its
Affiliates relating to the Company.  To the extent that Manager or a Member is
specifically authorized to take certain actions under the express terms of this
Agreement (or as expressly agreed to by the Executive Committee in the Annual
Business Plan), or the Property Management Agreement which would not be
permitted based on a strict reading of the defined term “Due Care” , the taking
of such action shall not constitute a failure to exercise Due Care; provided,
however, that this sentence shall be construed narrowly and only apply to
actions which are expressly and specifically set forth in this Agreement, or the
Property Management Agreement.  By way of example, the making of a Default Loan
shall not constitute a failure to exercise Due Care even though the exercise of
Due Care would prohibit the “lending of money…to the Company with…an
unreasonably high rate of interest.”

 

32

--------------------------------------------------------------------------------


 

Section 7.2.                                Acquisition, Leasing, Sale and
Renovation of Properties.

 

(a)                                 Under the supervision of Manager, AH LLC
shall, on behalf of the Company and during the Investment Period, acquire
Properties to be held by the Company, and renovate such Properties in a manner
consistent with the Annual Business Plan and Budget and subject to obtaining any
consent of the Executive Committee that may be required pursuant to Section 7.5;
provided that each Property acquired by the Company shall be within the Property
Parameters or otherwise specifically approved by the Executive Committee.  Any
Member may at any time during the Investment Period recommend to the Executive
Committee that the Property Parameters be amended or modified by providing
written notice of such recommendation to each of the Members, and the Executive
Committee shall promptly consider any such recommendation.  If the Executive
Committee approves any such amendment or modification, Manager shall promptly
prepare and provide to each Member a revised Schedule B that shall from and
after the date of such approval replace the then-current Schedule B, and the
Property Parameters shall be deemed to have been so amended or modified for all
purposes of this Agreement (including, without limitation, Section 13.1) from
and after such date.

 

(b)                                 Manager shall not cause the Company or any
Subsidiary to acquire a Property in a Metropolitan Area in the following
circumstances (i) such Metropolitan Area is not shown in Schedule B, (ii) such
Metropolitan Area has not been approved by the Executive Committee in writing,
or (iii) if the Property Acquisition and Renovation Cost for a Property in a
specific Metropolitan Area will cause the Property Acquisition and Renovation
Cost for the Properties located in such Metropolitan Area (such sum is referred
to herein as the “Metropolitan Area Property Costs”), to exceed 15% of the
aggregate Capital Contributions as of the date of acquisition (the “Maximum
Metropolitan Investment”).  At such time as the Metropolitan Area Property Costs
will exceed 12.5% of the aggregate Capital Contributions as of the date of
acquisition (the “Base Metropolitan Investment”) with respect to any
Metropolitan Area, Manager shall provide written notice to the APFC Member that
(x) the Metropolitan Area Property Costs have (or will) exceed the Base
Metropolitan Investment, and (y) unless otherwise directed by the APFC Member,
the Company will not be acquiring Properties in such Metropolitan Area when the
Metropolitan Area Property Costs are between the Base Metropolitan Investment
and the Maximum Metropolitan Investment.  Within ten (10) days after receiving
such written notice, the APFC Member may direct Manager to purchase Properties
up to the Maximum Metropolitan Investment or propose to the Executive Committee
that the Maximum Metropolitan Investment for such Metropolitan Area be
increased.  If the APFC Member fails to respond to such notice within such
ten (10) day period, the Maximum Metropolitan Investment shall not be increased
and the American Member may purchase homes in such Metropolitan Area for its own
account as provided in Article 13 after the Metropolitan Area Property Costs for
such Metropolitan Area exceed the Base Metropolitan Investment.  For purposes of
estimating those Property Acquisition and Renovation Costs under this
Section 7.2(b) which have not yet been incurred (such as the Property Carry Cost
and the cost of the Initial Renovations), Manager shall use those amounts
projected in the Annual Business Plan and Budget.

 

(c)                                  Notwithstanding anything contained in this
Agreement to the contrary, unless otherwise expressly consented to by the
Executive Committee, Manager shall not cause or permit the Company or any
Subsidiary to acquire any Property, if (i) the

 

33

--------------------------------------------------------------------------------


 

acquisition of such Property is not in compliance with the Property Parameters,
(ii) Manager has not performed the level of due diligence set forth in
Schedule B and in the Annual Business Plan and Budget, (iii) if the Property is
a “listed” Property, Manager has not obtained a commitment for an ALTA
Homeowner’s Policy for such Property from an Approved Title Provider in the
amount of the gross purchase price of such Property insuring the Company or such
Subsidiary as the vested owner in fee of such Property, free and clear of all
mortgages, deeds of trust and other monetary liens, and with only those other
exceptions to title as are reasonably approved by Manager, (iv) if the Property
is an “auction” Property, Manager has not confirmed based on the information
described in the memorandum attached as Schedule J (as it relates to such
Metropolitan Area), to the extent ascertainable from the information which
Manager is required to obtain, that the Company or such Subsidiary will be the
vested owner of such Property at such foreclosure sale, free and clear of all
mortgages and deeds of trust, subject only to those monetary liens used when
calculating the bid price at action, and with only those other exceptions to
title as are reasonably approved by Manager, (iv) all insurance coverages
required under this Agreement with respect to such Property have not been
obtained; (v) an Event of Default has occurred (or Manager has received written
notice that a breach has occurred and Manager has not yet cured such breach) or
a dispute exists under Section 11.2(g); or (vi) the Investment Period has
expired or terminated.  If a Metropolitan Area is not described in Schedule J,
prior to purchasing Property in such Metropolitan Area, the Executive Committee
shall approve the manner in which title will be reviewed prior to any auction,
and no Properties shall be acquired in such Metropolitan Area until the
Executive Committee has made such determination.  Manager shall obtain a final
ALTA Homeowner’s Policy as soon as reasonably practicable after the acquisition
of a Property (but in no event later than six (6) months after the acquisition
date);  provided, however, that if the Company shall not have received a deed to
a particular Property within thirty (30) days prior to the end of such six
(6) month period for such Property as a result of a legal challenge to the
Company’s acquisition of such Property, then the Company shall obtain such title
policy within thirty (30) days after the applicable deed is received by the
Company.  The failure of Manager to cause a final ALTA Homeowner’s Policy to be
obtained for any Property within such period shall result in such Property
immediately constituting a Nonconforming Property.

 

(d)                                 AH LLC shall use Due Care (and Manager shall
take reasonable actions intended to ensure that AH LLC uses Due Care) to
punctually complete the Initial Renovation of all the Properties in accordance
with, and subject to, the Annual Business Plan and Budget and the terms and
conditions of this Agreement, free and clear of all liens associated with such
development and construction against the Property.  In completing the Initial
Renovation, Manager shall use Due Care (i) to obtain and satisfy all conditions
under any necessary governmental approvals, permits, and entitlements, and
(ii) to manage, oversee and supervise the activities of all third party
contractors.  Manager shall use Due Care to cause all work on the Properties to
be performed in a good and workmanlike manner.

 

(e)                                  Manager shall use Due Care to cause all of
the Properties to be leased in accordance with the Annual Business Plan and
Budget.  Manager, acting alone, shall have authority to cause the Property
Manager to execute and deliver on behalf of the Company (and, on its behalf, any
Subsidiary), leases with respect to the occupancy of individual Property to
un-Affiliated third parties, so long as (i) the terms and conditions of such
leases and the rents for the Properties are as contemplated by the Annual
Business Plan and Budget, (ii) the lease is not for a term in excess of
twenty-four (24) months, (iii) no more than two (2) leases are

 

34

--------------------------------------------------------------------------------


 

entered into with the same Person in the same (or same series of)
transaction(s) unless approved by the Executive Committee (e.g., a bulk leasing
transaction), and (iv) such leases conform to the Company’s standard forms in
all material respects, as approved by the APFC Member.   If requested by a
Member, Manager shall deliver fully executed copies of every lease (including
any and all amendments or modifications thereof), entered into by the Company or
any Subsidiary within ten (10) days after a Member’s request for the same. 
Manager may enter into leases with Affiliates of the American Member provided
that Manager has obtained the written approval of the Executive Committee as to
the rental rate and other terms relating to such lease.

 

(f)                                   Initially, the intent of the Members is to
hold the Property for the Term, unless the market conditions warrant selling
certain Properties during the Term as discussed in the Annual Business Plan and
Budget, in which case, Manager shall market and sell those Properties during the
Term. Beginning two years after the Effective Date, the Executive Committee
shall, on a quarterly basis, assess whether some or all of the Properties should
be sold. Manager shall use Due Care to cause all of the Properties, which are to
be sold pursuant to the Annual Business Plan and Budget, to be marketed and sold
in accordance with the Annual Business Plan and Budget and Section 7.20. 
Manager, acting alone, shall have authority to execute and deliver on behalf of
the Company (and, on its behalf, any Subsidiary), purchase and sale contracts,
deeds, escrow instructions and other customary documentation which are
necessary, customary or desirable with respect to the sale of individual
Properties (collectively, the “Sale Documents”), provided that (i) such Property
is sold to an un-Affiliated third party, (ii) the purchase price for each such
Property is no less than one hundred ten percent (110%) of the Property
Acquisition and Renovation Costs, (iii) the Sale Documents executed in
connection with the sale of such Unit do not contractually obligate the Company
or any Subsidiary to materially greater post-closing liability or recourse
exposure than is provided in the Company’s standard form Sale Documents, as
approved by the APFC Member (the “Approved Form Sale Documents”), (iv) such sale
is made on an all cash basis, without any seller carryback financing being
provided by the Company or any Subsidiary, (v) the contingency periods and
escrow periods contained within such Sale Documents do not exceed the maximum
contingency periods and escrow periods referenced in the Approved Form Sale
Documents, and (vi) no more than ten (10) Properties are sold to the same Person
unless otherwise approved by the Executive Committee (e.g., a bulk sale
transaction).  If requested by a Member, Manager shall deliver to such Member
fully executed copies of the Sale Documents (including any and all amendments or
modifications thereof) entered into in connection with the sale of any or all of
the Properties within ten (10) days after such Member’s request for the same.

 

Section 7.3.                                Persons Authorized to Act.  Manager
may designate an agent, employee or other representative of the Company as an
“officer” or representative authorized to take action for or sign agreements or
documents on behalf of the Company.  The Persons initially authorized to sign
agreements or documents on behalf of the Company are set forth in Schedule F.

 

Section 7.4.                                Nature of Obligations Among
Members.  Except as otherwise provided in this Agreement or by written agreement
among the Members, no Member shall have any authority to act for or assume any
obligation or responsibility on behalf of any other Member or the Company.

 

35

--------------------------------------------------------------------------------


 

Section 7.5.                                Member Compensation; Fees;
Reimbursements.

 

(a)                                 Except for payment of the Acquisition Fee,
the Renovation Fee, the Property Management Fee and the Overhead Fee, no
compensation for services rendered shall be paid by the Company or any
Subsidiary to any Member or Manager or any of their respective Affiliates. 
Except as otherwise provided in this Agreement, each Member and Manager shall be
solely responsible for, and shall pay, all wages, salaries and other costs and
expenses associated with the employment of its employees and the same shall not
be a cost of the Company.  In addition, Manager shall be solely responsible for
the costs incurred to pursue any properties, including, without limitation, all
travel expenses, the wages of all Persons bidding at auctions and all expenses
relating to the investigation, research and review of the properties, such as
the cost to obtain information relating to the title of the properties.  This
Section 7.5 shall not prohibit the payment of any reimbursements or other
payments expressly provided for in this Agreement or the Property Management
Agreement, including, without limitation, payments permitted under
Section 7.5(e), any captive insurance premiums to the extent permitted under the
Annual Business Plan and Budget, the Leasing Bonuses (as defined in the Property
Management Agreement) and the AH4R Brokerage Fee (as defined below).

 

(b)                                 Subject to Section 7.15, in consideration of
AH LLC facilitating the acquisition of each Property acquired by the Company or
any Subsidiary after the Effective Date, the Company shall pay AH LLC the
Acquisition Fee, which amounts shall be reduced by any AH4R Brokerage Fee
received by AH LLC or its Affiliates in connection with the acquisition of such
Property.  Each Acquisition Fee shall be deemed earned by AH LLC, and shall be
paid by the Company to AH LLC, upon the closing of the Company’s or such
Subsidiary’s acquisition of the applicable Property.

 

(c)                                  Subject to Section 7.15, in consideration
of AH LLC or its Subsidiaries performing services in connection with the Initial
Renovation of each Property acquired by the Company or any Subsidiary after the
Effective Date, the Company shall pay AH LLC the Renovation Fee. Each Renovation
Fee shall be deemed earned by AH LLC, and shall be paid by the Company to AH LLC
promptly following certification by the Manager that repair and renovation of
the applicable Property so that such Property is suitable for leasing to future
tenants without further initial repair or initial renovation.

 

(d)                                 In consideration of Manager or its Affiliate
undertaking and performing its responsibilities as Property Manager, from and
after the Effective Date and for so long as Manager or its Affiliate is engaged
as the Property Manager, the Company shall pay the Property Manager a property
management fee (the “Property Management Fee”) in accordance with, and subject
to, the terms of the Property Management Agreement.  In the event that one or
more third-party property manager(s) is engaged with respect to the Properties,
the American Member shall, at its sole cost and expense, pay any and all amounts
payable to such property managers thereunder (even if such amounts exceed the
Property Management Fee) and shall indemnify, defend and hold harmless from and
against any and all Claims/Damages of the APFC Member, the Company, the
Subsidiaries and their respective Affiliates, shareholders, partners, members,
board members, employees, representatives, consultants or agents arising out of
or relating to any property management agreement (oral or written) with any
Person providing (or alleging to provide) any type of management services to any
of the Properties.  The American Member shall

 

36

--------------------------------------------------------------------------------


 

neither be reimbursed nor deemed to have made a Capital Contribution in respect
of paying any such amounts.

 

(e)                                  The Company shall pay, on behalf of the
APFC Member, all of the Investor Legal Costs.  The APFC Member shall provide a
basic invoice setting forth the amount charged for the legal services, the name
of the payee and the wiring instructions, but shall not be required to provide
any other information relating to such legal work (including the hours billed or
time entries) to the Company or the American Member.  The American Member shall
be reimbursed by the Company for the actual third-party legal and accounting
costs directly relating to the formation of the Company and the Subsidiaries
provided, however, that the reimbursement amount payable to the American Member
shall not exceed twenty-five (25%) of the Investor Legal Costs paid to (or on
behalf of) the APFC Member and all invoices (other than invoices which would be
subject to the attorney/client privilege) shall be provided to substantiate such
amounts.

 

(f)                                   Except as provided in Section 7.5(f), the
Company shall reimburse Manager for all reasonable out-of-pocket expenses
incurred and paid by Manager to un-Affiliated third parties (other than
third-party managers) in performing its obligations under this Agreement, as
specifically set forth in the Annual Business Plan and Budget.  In addition,
Manager shall be entitled to an overhead fee in an amount equal to the Overhead
Fee for allocations of compensation of employees of the American Member and its
Affiliates in performing accounting, tax services and legal services; provided,
however, that Manager shall act reasonably to use such internal services to
reduce expenses of third-party accounting, legal and tax firms.   Payments of
the Overhead Fee, the Acquisition Fee, the Renovation Fee and the Property
Management Fee shall be treated as expenses of the Company and shall not be
deemed to constitute distributions to American Member of profit, loss or capital
of the Company.  Except for the Overhead Fee, the Acquisition Fee, the
Renovation Fee and the Property Management Fee, Manager shall not receive any
compensation for serving as Manager;  in addition, except for the Overhead Fee,
the Acquisition Fee, the Renovation Fee and the Property Management Fee,
Manager, Property Manager and their Affiliates shall be fully responsible, at
their sole cost and expense, for any overhead and employees’ salaries, benefits,
commissions and incentive payments.

 

(g)                                  AH LLC or an Affiliate of AH LLC may act as
the cooperating broker when acquiring Properties.  The brokerage fee (the “AH4R
Brokerage Fee”) payable in connection therewith shall be retained by AH LLC or
its Affiliate if, and only if, the amount of the Acquisition Fee payable under
Section 7.5(b) has been reduced by the full amount of the AH4R Brokerage Fee
received by AH LLC or its Affiliates.  If the AH4R Brokerage Fee exceeds the
amount of the Acquisition Fee payable in connection with any Property, any
excess amount shall be paid to the Company.  If the Acquisition Fee has not been
reduced or the AH4R Brokerage Fee exceed the Acquisition Fee, the AH4R Brokerage
Fee shall be paid to the Company.  AH LLC, Manager and its Affiliates shall not
act as the selling broker with respect to any Properties (and shall not receive
a brokerage fee in connection with the sale of any Properties) without obtaining
the prior written approval of the Executive Committee (and the fee shall be paid
to the Company unless otherwise approved by the Executive Committee).

 

37

--------------------------------------------------------------------------------


 

Section 7.6.                                Special Actions Requiring Member
Approval.  Notwithstanding anything else in this Agreement to the contrary,
Manager shall not cause or permit the Company or any Subsidiary to take or agree
or commit to take any of the following actions (each, a “Major Decision”)
without the prior approval of the Executive Committee (which approval may be
withheld by any Authorized Representative in such person’s sole discretion). 
Manager shall disseminate information with respect to each Major Decision being
considered to the Executive Committee for its review and consideration.

 

(a)                                 issue, redeem, repurchase or otherwise
acquire any LLC Interests or any security or other instrument which is
convertible into, exercisable for, or exchangeable for LLC Interests, admit any
Person as a Member or a member of a subsidiary of the Company other than the
APFC Member or the American Member, acquire equity interests in any other
Entity, or create any subsidiary of the Company other than Subsidiaries formed
for the purpose of acquiring Properties; or commence any listing of LLC
Interests on any stock exchange or national quotation system, or take any action
for the purpose of effecting the foregoing or otherwise causing or permitting
LLC Interests or such equity interests to be offered to or traded by the public;

 

(b)                                 consolidate, combine, or merge with or into
any other Person or pursue any other reorganization, consolidation or
restructuring of the Company or its Subsidiaries;

 

(c)                                  proceed with a Bankruptcy/Dissolution Event
or take any action for the purpose of effecting any of the foregoing (other than
a dissolution expressly permitted under Article 12);

 

(d)                                 modify, supplement or amend this Agreement
or the limited liability company agreement of any Subsidiary or take any action
in contravention of this Agreement; or adopt, supplement, modify, amend or
deviate from the Annual Business Plan and Budget or take any action in
contravention thereof; or establish any Reserves held by the Company, other than
those expressly provided for in the Annual Business Plan and Budget;

 

(e)                                  change the tax status of the Company; or
make any material change to the Company’s accounting or tax elections; determine
or subsequently modify the valuation methodology and timing for valuation;
determine or subsequently modify the manner and timing of any reporting
requirements;

 

(f)                                   enter into a line of business other than
the ownership and rental of single family residential properties in the United
States which comply with the Property Parameters or do any act which would make
it impossible to carry out the business of the Company;

 

(g)                                  acquire any real property (A) that does not
meet the Property Parameters and otherwise complies with the terms of this
Agreement, (B) after the end of the Investment Period, (C) after the occurrence,
on the part of Manager, of an Event of Default, or (D) after Manager has
received written notice that a breach has occurred unless Manager has timely
cured such breach;

 

(h)                                 acquire or dispose of any personal property
other than tangible personal property contemplated by the Initial Renovation and
the Annual Business Plan and Budget or disposed  of (and replaced) in the
ordinary course of renovating and maintaining the Properties;

 

38

--------------------------------------------------------------------------------


 

(i)                                     invest any funds of the Company or any
Subsidiary (by way of example, any time deposits, governmental obligations, or
other types of privately or publicly securities), other than depositing funds in
liquid money market accounts;

 

(j)                                    engage in, or permit any transaction with
the American Member or any of its Affiliates, other than (i) the Company’s entry
into the Property Management Agreement as of the date hereof, (ii) the payment
of the Overhead Fee, the Acquisition Fee and the Renovation Fee, (iii) any
captive insurance expressly permitted under the terms of the Annual Business
Plan and Budget, (iv) the cooperating brokerage services contemplated under
Section 7.5(g), and (v) any Default Loan or Priority Loan;

 

(k)                                 enter into or amend or waive any provision
of any agreement or transaction between the Company, any Subsidiary or the APFC
Member, on the one hand, and the American Member or any of its Affiliates, on
the other hand (other than the Company’s entry into the Property Management
Agreement as of the date hereof);

 

(l)                                     pay, declare or set aside any
distribution by the Company (other than a distribution of Operating Cash under
Section 6.2), including any distribution in kind of property; or require or
permit any Member to make a capital contribution other than as provided in
Sections 4.1 and 4.2;

 

(m)                             file, or settle any lawsuits or other
proceedings, or confess a judgment, except for lawsuits or other proceedings
involving less than One Hundred Thousand Dollars ($100,000);

 

(n)                                 sell or otherwise transfer or dispose of any
real property or enter into, amend or modify any agreement in connection
therewith, except for the sale of Properties in accordance with the terms of
Section 7.2(f) and an involuntary condemnation or eminent domain proceeding; or
lease or license any Property except (A) in the ordinary course of business,
(B) for a term of not more than twenty-four (24) months, (C) to natural
person(s) intending to reside (or have one more members of their families
reside) at such Property, and (D) in accordance with the terms of
Section 7.2(e);

 

(o)                                 approve any financing or incur any
Indebtedness, grant a security interest in all or any portion of the Properties,
amend the terms of any existing financing or make elections with respect to
interest periods, interest rates, repayment or other material provisions under
any financing; or make any loan to any Person, extend credit to any Person or
cause the Company or any Subsidiary to execute any guaranty, indemnity or surety
with respect to any obligations of any other Person (including, any Subsidiary);

 

(p)                                 make or commit to make any capital
expenditure (in the aggregate) in excess of the amount of capital expenditures
contemplated by the Annual Business Plan and Budget, other than in the event of
an Emergency Situation Response; or rebuild or reconstruct the improvements on
any real property owned by the Company if they are substantially damaged by a
fire or other casualty;

 

(q)                                 enter into any property management agreement
(other than the Property Management Agreement) or amend or modify any property
management Agreement (including the Property Management Agreement);

 

39

--------------------------------------------------------------------------------


 

(r)                                    select any sales agent or enter into any
listing agreement for the sale of the Properties, if the Properties sold by such
sales agent (together with its affiliates) or pursuant to such listing agreement
(together with listing agreements with its affiliates) are reasonably likely to
generate sales proceeds in excess of Ten Million Dollars ($10,000,000) in the
aggregate, or enter into, amend or modify any agreement in connection therewith;

 

(s)                                   enter into any construction or renovation
contract, or enter into any agreement (or series of related agreements with the
same Person), unless in each case the economic terms of such contract are
contemplated by the Annual Business Plan and Budget and, in the case of
construction or renovation contracts, the contractor is of good reputation,
experienced and insured;

 

(t)                                    obtain and maintain insurance coverage
for the Properties and other assets of the Company, including any insurance to
protect Manager or the Property Manager against liability from third parties,
except as set forth in the Annual Business Plan and Budget and otherwise
provided by the terms of this Agreement; or settle any insurance claim on behalf
of the Company or any Subsidiary if the amount involved in such insurance claim
is in excess of Twenty-Five Thousand Dollars ($25,000);

 

(u)                                 determine the identity of the Company’s
auditors and accountants, make any change to the Company’s auditors and
accountants, make any change in the Company’s accounting and audit procedures or
make any change in the Company’s periodic reporting requirements and format; or
hire or change the Company’s counsel in connection with (A) the filing,
defending or settling any lawsuits or other proceedings, or confessing
judgments, in respect of lawsuits or other proceedings which are reasonably
likely to involve One Hundred Thousand Dollars ($100,000) or more, or (B) any
action which constitutes a Major Decision (including, without limitation, those
Major Decisions described in Sections 7.6(c)), except in the case of defending a
lawsuit, hiring interim counsel pending action by the Executive Committee
(provided that if the Executive Committee cannot agree on counsel, the APFC
Member can direct which counsel to engage);

 

(v)                                 change the name of the Company;

 

(w)                               take any action that could result in personal
liability of any Member;

 

(x)                                 hire any employees, provided that this shall
not preclude the Company from reimbursing the American Member or its Affiliates
with respect to certain items as permitted by Section 7.4;

 

(y)                                 make a press release, unless required by the
Governmental Requirements;

 

(z)                                  take any action or make any decision which,
under the provisions of this Agreement, requires the approval of all Members or
which is required to be approved by the APFC Member; or

 

(aa)                          enter into any agreement or arrangement with
respect to any of the foregoing or commit to do any of the foregoing.

 

40

--------------------------------------------------------------------------------


 

No action shall be taken, sum expended, decision made or obligation incurred by
the Company with respect to a matter that is a Major Decision, unless such
matter has been approved by the Executive Committee.  The Executive Committee
shall be deemed to have approved, and no additional approval shall be required
hereunder with respect to, the actions listed on Schedule D and any expenditure
specifically set forth in the Annual Business Plan and Budget approved by the
Executive Committee.  Each Member may introduce any Major Decision for
consideration and request approval thereof by the Executive Committee, and shall
use commercially reasonable efforts to cause its Authorized Representatives to
respond to any request for approval of a Major Decision within ten (10) Business
Days thereof (it being understood that any failure by an Authorized
Representative to respond to such a request shall be deemed a disapproval).

 

Section 7.7.                                Adoption of Annual Business Plan and
Budget.  Manager shall operate the Company in accordance with the Annual
Business Plan and Budget, in each case as approved in accordance with this
Section 7.7.

 

(a)                                 The strategic business plan and operating
budget that is in effect with respect to any Fiscal Year, as it may be amended,
is called the “Annual Business Plan and Budget.”  The Annual Business Plan and
Budget shall include an executive summary outlining the business strategy and
budgeted and forecasted financial information for the upcoming period and shall
contain a comprehensive statement setting forth the overall plan for the
business of the Company, including proposed Property acquisitions, dispositions,
financings and refinancings, and repair or renovation (in all cases, to the
extent then known or reasonably anticipated), and shall set forth an annual
operating budget for the Company (the “Operating Budget”) for the operation of
the Company during the Fiscal Year to which it relates.  In preparing and
approving each Annual Business Plan and Budget and any revisions or amendments
thereto, Manager shall consider, among other things, the previous year’s
experience, current and projected market conditions and anticipated future needs
in light of such projections.  The Operating Budget shall include anticipated
revenues (considering projected occupancies and rate increases), capital
improvements, financing needs, insurance coverage (including coverage types and
policy limits), and all other operating expenditures of the Company (including
any fees provided for in the Property Management Agreement).

 

(b)                                 The Annual Business Plan and Budget for the
period beginning on the date hereof and ending December 31, 2015, is attached
hereto as Schedule G.  No later than November 1, 2015, and November 1 of each
calendar year thereafter, Manager shall present a proposed Annual Business Plan
and Budget for the following year to the Executive Committee for its
consideration and approval.  Following delivery of a proposed Annual Business
Plan and Budget, the Executive Committee shall approve or disapprove the Annual
Business Plan and Budget no later than thirty (30) days after the date on which
Manager has met with, or attempted in good faith to meet with, the Executive
Committee to discuss the proposed Annual Business Plan and Budget.  The failure
of the Executive Committee to approve all or a portion of the Annual Business
Plan and Budget for any reason shall be deemed its disapproval, except as to
such portion that has been approved in writing.

 

(c)                                  Manager shall have the right, from time to
time during each Fiscal Year, to submit a proposed amendment to the Annual
Business Plan and Budget to the Executive Committee for

 

41

--------------------------------------------------------------------------------


 

approval.  The Executive Committee shall review all proposed amendments to the
Annual Business Plan and Budget in the same manner as the Annual Business Plan
and Budget.  Following delivery of any proposed amendment to an Annual Business
Plan and Budget, the Executive Committee shall be required to approve or
disapprove such proposed amendment no later than ten (10) Business Days after
the date on which Manager has met with the Executive Committee regarding the
proposed amendment.  The failure of the Executive Committee to approve all or a
portion of an amendment to the Annual Business Plan and Budget for any reason
shall be deemed its disapproval, except as to such portion that has been
approved in writing.  If the Executive Committee disapproves or is deemed to
have disapproved a proposed amendment to the Annual Business Plan and Budget,
Manager shall continue to exercise Due Care to comply with the Annual Business
Plan and Budget in accordance with the foregoing provisions (and subject to
clauses (d) and (e) below) until a proposed amendment has been approved.

 

(d)                                 Notwithstanding the foregoing, Manager shall
have the right, in its reasonable discretion, to expend (without the approval of
the Executive Committee) any amounts necessary for Emergency Situation
Responses, provided that Manager shall deliver prompt written notice to each
Member of any such Emergency Situation Response.

 

(e)                                  Manager shall exercise Due Care to cause
the Company to be operated in compliance with the Annual Business Plan and
Budget.  Manager shall secure the Executive Committee’s prior approval for any
expenditure that will cause an expense item to exceed the amount set forth in
the Annual Business Plan and Budget for such expense item, provided that no such
approval shall be required if such expenditure is for the payment of
Non-Controllable Items or Emergency Situation Responses.  As soon as Manager
knows of any material deviation from the Annual Business Plan and Budget,
Manager shall promptly inform the Executive Committee of any such increases or
decreases in the costs and expenses or income of the Company that were not
reflected in the Annual Business Plan and Budget.

 

Section 7.8.                                Failure to Adopt a Budget. 
Notwithstanding the provisions of Sections 7.6 and 7.7, in the event that the
Executive Committee fails to approve all or certain provisions of an Annual
Business Plan and Budget for a given Fiscal Year, Manager shall conduct the
business of the Company pursuant to those provisions of such Annual Business
Plan and Budget which are agreed-upon and adopted by the Executive Committee. 
With respect to any aspects of the business of the Company that are specific to
the Annual Business Plan and Budget for a given year (such as the acquisition of
Properties during the Investment Period),  such aspects shall not apply to the
operation of the business of the Company for the subsequent year; provided,
however, that Manager may cause the Company to pay any Non-Controllable Items;
provided, further however, that Manager shall commence the liquidation of the
Properties after the occurrence of a Liquidation Event in accordance with
Article 12 even if the Annual Business Plan and Budget for such year has not yet
been approved.

 

Section 7.9.                                Contracts With Affiliates.  Except
as otherwise set forth in this Section 7.9 and notwithstanding anything to the
contrary herein (including, without limitation, Section 7.6(k)), if there is a
contract between the Company or any Subsidiary, on the one hand, and a Member or
an Affiliate of a Member, on the other hand, then the other Member shall have
the right unilaterally (but not the obligation) to make any decision by the
Company (as party to the contract or as the sole member of such Subsidiary) to

 

42

--------------------------------------------------------------------------------


 

exercise any right or remedy by reason of a default under, or terminate, extend,
modify or agree to a waiver or forbearance of, such contract.  Any other
approval, consent or other determination to be made by the Company or such
Subsidiary under such contract shall be given, withheld or made by the other
un-Affiliated Member.  If a contract with an Affiliate is terminated, any
substitute contract shall be with a third party approved by the Executive
Committee.  Notwithstanding the foregoing, all actions requiring approval by the
“Owner” under the Property Management Agreement may be approved by Manager
acting alone, but only to the extent such action does not constitute a Major
Decision and Manager would otherwise be permitted to make such decision under
this Agreement without obtaining the consent of the Executive Committee;
provided, however, that the foregoing shall be limited to the approvals
exercised prior to the delivery of a written default notice by the APFC Member
to Manager or the Property Manager, and the foregoing shall not imply that any
party other than the APFC Member may cause the Company to exercise any right or
remedy by reason of a default under, or terminate, extend, modify or agree to a
waiver or forbearance of, such contract.  Without limiting the approvals
required under this Agreement, for avoidance of doubt, the approvals pursuant to
Sections 3.01 (Preparation of Operating Budget and Rent Schedule), 3.04 (Service
Contracts) (but only to the extent any contract is entered into with an
Affiliate of Manager or the Property Manager), 3.08 (Insurance), 3.10 (but only
with respect to the last sentence thereof), 4.07 (Expenses of Owner), 4.08
(Termination and Default), 5.01 (Assignment) and 5.11 (Amendment and Waiver) of
the Property Management Agreement shall require the approval of the Executive
Committee.

 

Section 7.10.                         Third Party Contracts.  Neither Company
nor any Subsidiary shall enter into any agreement or other arrangement with any
third party requiring the continued ownership, control, employment or other
involvement of Manager or any employee or other Affiliate of Manager with the
Company, any Subsidiary or the Properties without the specific prior written
consent of the Executive Committee, provided that this Section 7.10 shall not
apply with respect to the Members’ entry into this Agreement or the parties
thereto entering into the Property Management Agreement.

 

Section 7.11.                         Employees and Contractors.  The Company
shall conduct its business exclusively through independent contractors and shall
not hire any employees (provided that this Section 7.11 shall not prevent
Manager or AH LLC from receiving payments of the Overhead Fee, the Acquisition
Fee and the Renovation Fee).  Manager shall supervise and administer all
services rendered to the Company by independent contractors.

 

Section 7.12.                         Insurance Matters.  Manager shall cause
the Company and its Subsidiaries to obtain and maintain insurance coverage for
the Properties and other assets of the Company, in such amounts and with such
coverages as set forth in the Annual Business Plan and Budget (and, to the
extent the Annual Business Plan and Budget, or the insurance amounts and
coverages set forth therein, have not been approved in any year in accordance
with Section 7.6, in such amounts and with such coverages as set forth in the
most recent Annual Business Plan and Budget approved in accordance herewith or
as required by the lenders under any applicable Indebtedness and with such
adjustments as may be required by the insurance carriers), in each case to the
extent obtainable from one or more insurance carriers.  In addition, Manager
shall cause, at its own expense, all persons having access to or with authority
to handle or disburse any funds of the Company or any Subsidiary to be bonded or
insured, in form and substance and from insurance companies reasonably
acceptable to the APFC Member, in the amount of at least

 

43

--------------------------------------------------------------------------------


 

Ten Million Dollars ($10,000,000).  Manager shall use commercially reasonable
efforts to cause such bonds or insurance to name the APFC Member as an
additional insured and to provide that any cancellation notices relating thereto
be sent directly to each Member at least then (10) days prior to the effective
date thereof and, to the extent such bonds or insurance does not provide for
delivery of such notices directly to each Member, Manager shall promptly (and in
any event within three (3) Business Days after receipt) deliver copies of any
such notices to the Members.  The Members have initially approved using a
“captive” insurance company owned by an Affiliate of American Member for
purposes of providing certain insurance required under the Annual Business Plan
and Budget.  However, the APFC Member may, at any time, require that the Company
engage a third-party consultant to audit and/or diligence the “captive”
insurance company, and the APFC Member may, at any time, direct the Company to
obtain insurance from a third-party insurance provider in place of the “captive”
insurance company, without obtaining the approval of the Executive Committee or
the American Member.

 

Section 7.13.                         Certain Transactions.  Manager confirms
that it will exercise Due Care to avoid any investment in the Company or any
Subsidiary by, and to cause the Company and each Subsidiary to avoid
transactions with, any Prohibited Person.  Manager shall exercise Due Care to
cause the Company and its Subsidiaries and, as it relates to the Company, the
Subsidiaries or the Properties, the Property Manager to conduct its business
(including in connection with the acquisition or disposition of any property or
asset) in accordance with OFAC Laws and Regulations and all applicable
Governmental Requirements, including those relating to money laundering and
terrorism.  Manager shall implement and apply on behalf and at the expense of
the Company procedures designed for compliance with the foregoing covenants.

 

Section 7.14.                         Delegation of Authority.  Manager may from
time to time delegate in writing to one or more Members (or, with the consent of
the Executive Committee, other Persons) such authority as Manager may deem
advisable.

 

Section 7.15.                         Notification of Key Person Event.  At all
times after the Effective Date (i) when the American Member is acting as
Manager, at least two (2) Key Persons shall be and remain primarily responsible
for, and actively involved in, the oversight of the Company and the Properties,
(ii) until the date on which the acquisition and renovation of all Properties is
complete, at least two (2) Key Persons shall be and remain primarily responsible
for, and actively involved in, the oversight of AH LLC, and (iii) either Jack
Corrigan or Dave Singelyn shall remain actively involved in the day-to-day
management of the Properties, the Company and, until such time as the
acquisition and renovation of all Properties is complete, AH LLC; provided,
however, that if a Key Person Event occurs, the American Member may propose
other natural persons to serve as Key Persons for the APFC Member’s approval
within ten (10) days of such Key Person Event, provided that the APFC Member
shall be under no obligation to approve such replacement Key Persons and shall
retain the right to exercise its remedies hereunder in the event that the APFC
Member elects not to approve such replacement Key Persons.   Furthermore, at all
times from and after the Effective Date through the date on which the
acquisition and renovation of all Properties is complete (or the date on which
the acquisition and renovation business is transitioned to the American Member
as permitted by this Section 7.15), (I) the Key Persons and the Wayne Hughes
Trust shall (a) directly or indirectly retain control of and all rights to
manage AH LLC, and (b) own, directly or indirectly, at least ninety-nine percent
(99%) of the capital, equity and profits and losses of, and the right to receive
distributions from,

 

44

--------------------------------------------------------------------------------


 

AH LLC (provided that such interests may be held by the Key Persons through
estate-planning vehicles established for their respective descendants and
relatives); provided, however, that the foregoing shall not prohibit
(A) granting an additional five percent (5%) of the membership interests in AH
LLC to any employees, principals or managers of AH LLC, (B) any transfers by the
Key Persons or Wayne Hughes Trust made solely for purposes of estate planning
purposes for the benefit of Wayne Hughes’ or the Key Persons’ descendants and
relatives, or (C) grants of additional membership interest to any of the Key
Persons.  Any breach of this Section 7.15 shall constitute an immediate Event of
Default by the American Member and (II) AH LLC shall remain responsible for the
acquisition and renovation of Properties (and shall perform the obligations
under Section 7.2); provided, however, that upon written notice to the APFC
Member, the American Member shall be permitted to transition the acquisition and
renovation business to itself (i.e., internalize such operations) so long as
(i) no Key Person Event shall have occurred, (ii) either Jack Corrigan or Dave
Singelyn shall remain actively involved in the day-to-day acquisition and
renovation of the Properties and (iii) the acquisition and renovation of
Properties is managed internally by the American Member (rather than by a third
party hired to oversee such activities (collectively, the “AH LLC Transition
Conditions”).  In the event that AH LLC is relieved of its duties with respect
to the acquisition and renovation of Properties in violation of any of the AH
LLC Transition Conditions, then (y) the Company shall have no obligation to pay
Acquisition Fees or Renovation Fees to AH LLC, the American Member or any other
party and (z) the American Member shall reimburse the Company for all
Acquisition Fees and Renovation Fees previously paid to AH LLC or the American
Member under this Agreement.  Manager shall deliver prompt written notice to the
APFC Member of the occurrence of any event, circumstance or occurrence that
Manager reasonably believes may be a Key Person Event or otherwise violate this
Section 7.15 (including a violation of the AH LLC Transition Conditions).

 

Section 7.16.                         Resignation and Removal of Manager. 
Manager may not resign as manager of the Company without the approval of the
Executive Committee.  Manager may be removed by a Member as permitted pursuant
to Section 11.3 or 11.4 or upon Manager or its Affiliate ceasing to have any LLC
Interests.  Upon any such resignation or removal, the APFC Member shall appoint
a replacement Manager (or assume the duties of Manager hereunder for itself or
its Affiliate).

 

Section 7.17.                         Acquisition Compliance.

 

(a)                                 The APFC Member shall have the right to
audit the Properties acquired after the Effective Date to ensure that the
Properties conform to the Property Parameters, the Annual Business Plan and
Budget and the other terms of this Agreement.

 

(b)                                 If (i) a Property fails to conform to the
Property Parameters, the Annual Business Plan and Budget and the other terms of
this Agreement, (ii) the American Member has made a representation and warranty
regarding a Property that is untrue or incorrect in any material respect or
(iii) the Manager failed to cause the Company to obtain a final ALTA Homeowner’s
Policy for any Property within six (6) months of the acquisition date of such
Property in accordance with Section 7.2(c) (each of the Properties referred to
in subparagraph (i), (ii) and (iii) are referred to herein as  a “Nonconforming
Property”), at the election of the APFC Member (which election shall be
exercised by the APFC Member prior to the date which is

 

45

--------------------------------------------------------------------------------


 

thirty (30) days after the Authorized Representatives of the APFC Member have
actual current knowledge (not constructive or imputed knowledge) of such
Nonconforming Property), the American Member shall purchase such Property, “as
is” without any representation or warranty, at the cost incurred by the Company
to acquire and renovate such Property (including, without limitation, all
acquisition, closing, leasing, renovation and other costs relating to such
Property and any Acquisition Fee, Renovation Fee or other fees paid by the
Company) (such acquisition to occur within sixty (60) days after the election is
made by the APFC Member to sell such Nonconforming Property to the American
Member); provided, however, that if requested by the American Member prior to
the expiration of such sixty (60) day period, the Company will agree to hold
title to the Nonconforming Property as an accommodation to the American Member
for a period of six (6) months from the date that the election is made by the
APFC Member to sell such Nonconforming Property to the American Member and then
direct deed such Nonconforming Property to a third party purchaser thereof so
long as (x) the American Member indemnifies, defends and holds harmless the
Company and the APFC Member from and against and Claims/Damages arising out of
such Nonconforming Property, (y) the American Member pays, at its sole cost and
expense, all expenses relating to the Nonconforming Property while the Company
holds the Nonconforming Property and (z) in the event that the Property cannot
be conveyed to a third party purchaser during such period, the Property shall
instead be purchased by the American Member under the terms set forth herein
prior to the expiration of such six (6) month period.  Those Properties that the
Executive Committee specifically directs Manager to acquire after the Effective
Date (i.e., the Executive Committee identifies such Property by address) shall
not be Nonconforming Properties. The American Member shall pay all costs in
connection with the transfer of such Nonconforming Property (including transfer
tax, title insurance and homeowner association and transfer fees) and shall pay
the Company for all amounts due hereunder (the amount required to be paid by the
American Member to purchase such Non-Conforming Property) within ten
(10) Business Days of demand by the APFC Member (and such amount shall be timely
paid even if the Company is directed to hold the Property as an accommodation to
the American Member).

 

(c)                                  With respect to the first fifty (50)
Properties identified by the APFC Member as Nonconforming Properties, no default
shall be deemed to have occurred on the part of American Member so long as
(A) the acquisition of such Nonconforming Property and/or the making of the
representation or warranty do not amount to Bad Conduct, and (B) either (i) if
the APFC Member elects for the American Member to repurchase the Nonconforming
Property, the American Member timely pays the amounts under Section 7.17(b) and
otherwise complies with the requirements contained therein, or (ii) if there is
no monetary breach and the APFC Member does not elect for the American Member to
repurchase the Nonconforming Property in accordance with Section 7.17(b).  This
Section 7.17(c) shall not limit any indemnification rights of the APFC Member
and the Company under this Agreement.

 

(d)                                 If the APFC Member identifies more than
fifty (50) Nonconforming Properties (other than “Excluded Nonconforming
Properties”) taking into account the permitted deviations in Schedule B), an
Event of Default shall immediately be deemed to have occurred on the part of
Manager and the APFC Member may exercise all rights and remedies under this
Agreement (including, the remedies under this Section 7.17).  An “Excluded
Nonconforming Property” shall mean any Nonconforming Property that meets both of
the following conditions:  (1) it is a Nonconforming Property solely because it
contains a restriction on leasing and

 

46

--------------------------------------------------------------------------------


 

(2) it has been subsequently sold by the Company for an amount in excess of the
sum of the costs incurred by the Company to acquire such Property and to
renovate such Property (including all fees and costs related thereto).

 

Section 7.18.                         APFC Decision-Making Rights.

 

(a)                                 Subject to Section 7.18(b), if directed by
the APFC Member, Manager shall cause the Company to take or omit from taking any
action necessary for the APFC Member to comply with any Governmental
Requirements applicable to the APFC Member even if such action would otherwise
constitute a Major Decision or require the consent of the American Member.  No
other Member may cause the Company to take any action contrary to the APFC
Member’s directions under this Section 7.18(a).

 

(b)                                 If, prior to the occurrence of an Event of
Default on the part of the American Member or the delivery of written notice by
the APFC Member to the American Member that a default has occurred, the APFC
Member provides written notice to the American Member that the Board of Trustees
of the APFC Member (the “Board of Trustees”) has promulgated an official
regulation that requires the APFC Member to cause the Company to sell the
Properties, prior to implementing such regulation, the American Member shall
have thirty (30) days to elect, by delivering written notice to the APFC Member,
to purchase the APFC Member’s LLC Interest for an amount equal to the greater of
(a) eighty percent (80%) of all costs incurred by the Company to acquire,
operate, renovate, maintain, manage and hold the Properties then held by the
Company and all costs incurred to form, operate, maintain and manage the
Company, or (b) the aggregate Capital Contributions and Default Loans of the
APFC Member which have not then been returned or repaid; provided, however, that
upon receiving such written notice from the American Member of its election to
purchase the APFC Member’s LLC Interest, the APFC Member may deliver written
notice to the American Member within ten (10) Business Days after receipt of
American Member’s notice, that the Board of Trustees has subsequently revoked
the regulation (in which case, the American Member shall have no right to
purchase the APFC Member’s LLC Interest).  For avoidance of doubt, the exercise
by the APFC Member of any of its rights and remedies under this Agreement
(including, without limitation, its right to liquidate the Company after the
occurrence of an Event of Default or its right to require that the Company be
liquidated upon the expiration of the Term) shall not be construed under any
circumstances as a regulation promulgated by the Board of Trustees covered by
this Section 7.18(b), even if such election is made pursuant to the direction of
the Board of Trustees.  This Section 7.18(b) is to be construed narrowly and is
only to apply to those situations when the Board of Trustees promulgates
regulations to cause the Company to take action to sell the Properties which
would not otherwise be available to the APFC Member under the terms of this
Agreement.

 

Section 7.19.                         American Member Notifications.  The
American Member shall promptly notify the APFC Member (and APFC Member’s
Investment Manager) of:

 

(a)                                 Any litigation instituted or threatened
against, and any settlement, decree, judgment or award relating to litigation
against, the Company or any Subsidiary with amounts in controversy in excess of
One Hundred Thousand Dollars ($100,000), and the basis of the claims made in
such litigation;

 

47

--------------------------------------------------------------------------------


 

(b)           Any litigation instituted or threatened against, and any
settlement, decree, judgment or award relating to litigation against, (i) the
American Member, (ii) the Key Persons, or (iii) any Affiliate of the American
Member which has entered into an agreement with the Company, with amounts in
controversy in excess of Four Hundred Thousand Dollars ($400,000), and the basis
of the claims made in such litigation;

 

(c)           Any felony criminal proceedings (or investigation thereof)
instituted or threatened against (i) the American Member, (ii) the Key Persons,
(iii) the Company, (iv) any Subsidiary, or (v) any Affiliate of the American
Member which has entered into an agreement with the Company, and the basis of
the claims made in such criminal proceedings;

 

(d)           Any development concerning any of the (i) the American Member,
(ii) the Key Persons, (iii) the Company, (v) any Subsidiaries, (vi) any
Properties, or (v) any Affiliate of the American Member which has entered into
an agreement with the Company, that is likely to have a material impact on any
of them, to impact their ability to perform their obligations under this
Agreement or to constitute a breach under this Agreement;

 

(e)           Any material breach of this Agreement or any related agreement on
the part of (i) the American Member, (ii) the Key Persons, or (iii) any
Affiliate of the American Member which has entered into an agreement with the
Company; and

 

(f)            Any breach of any representation or warranty contained in this
Agreement or any agreement entered into in connection with this Agreement by
(i) the American Member, (ii) the Key Persons, (iii) the Company, or (iv) any
Affiliate of the American Member which has entered into an agreement with the
Company.

 

Section 7.20.        REIT Compliance

 

.  Notwithstanding anything contained herein to the contrary, so long as any
holder of a direct or indirect equity interest in the American Member that has
elected to be a real estate investment trust for federal income tax purposes
(herein referred to as a “American Member REIT”) holds a direct or indirect
interest in the Company, unless waived in writing by the American Member REIT,
or a particular action is consented to in writing by the American Member, the
parties hereto and their respective successors and assigns shall conduct their
operations in a manner that shall permit the American Member REIT to qualify or
continue to qualify as a real estate investment trust under Code sections 856
through and including 860, as amended, and under other applicable provisions of
the Code and the Treasury Regulations thereunder.  If the Company (or any
Subsidiary) is required pursuant to the terms of this Agreement to take any
action that would adversely affect the ability of the American Member REIT to
qualify or continue to qualify as a real estate investment trust, or subject the
American Member REIT to any taxes under sections 856 through 860, or section
4981 of the Code (collectively the “REIT Regulations”), then the Members, upon
receipt of written notice thereof, will cooperate in good faith to take such
action or cause the Company to take such action, to avoid such adverse
consequences.  The Manager shall have the right to propose taking any action
(and to cause any Subsidiary to take any action) or to refrain from taking any
action (and to cause any Subsidiary to refrain from taking any action) to ensure
that American Member REIT would so qualify as a REIT and would not be subject to
any taxes under the REIT

 

48

--------------------------------------------------------------------------------


 

Regulations, so long as any such proposed action is the minimum that would be
hypothetically necessary in order for the Company to qualify as a real estate
investment trust or in order for the Company to avoid being subject to any taxes
under the REIT Regulations, for this purpose taking into account only the
actions of the Company (or any Subsidiary) and only taking into account taxable
items of Company income, gain, deduction and loss in making such determination. 
The Members agree that in the event the Manager shall propose to take any action
(or cause the Company or any Subsidiary to take any action) to ensure the
American Member REIT would so qualify as a REIT or to avoid the imposition of
taxes under the REIT Regulations as described above, the Members shall cooperate
in good faith to determine and implement a course of action which would, to the
extent possible, avoid such adverse consequences; provided that (i) any such
changes shall not have a material adverse effect on the APFC Member (as
reasonably determined by the APFC Member) and (ii) the American Member shall
bear one hundred percent (100%) of (A) the cost (including legal fees for both
Members) in connection with the negotiation and documentation of any such
amendments or modifications and (B) any other costs or expenses incurred by the
APFC Member by virtue of the implementation of this Section 7.20.  The American
Member acknowledges that it is the sole responsibility of the American Member
(and not the responsibility of the APFC Member) to review this Agreement and the
Annual Business Plan and Budget and determine that each of the same satisfies
the American Member’s potential REIT concerns.

 

ARTICLE 8
ACCOUNTING, RECORDS AND TAX MATTERS

 

Section 8.1.           Fiscal Year. The fiscal year of the Company (the “Fiscal
Year” as defined in Section 2.4C of the Tax Appendix) shall begin on January 1
and end on December 31 of each year, except as may otherwise be required by the
Code.

 

Section 8.2.           Partnership for Tax Purposes. The Members hereby agree
that the Company shall be treated as a partnership for tax purposes under
federal, state and local income tax laws or other laws, and further agree not to
take any position or to make any election, in a tax return or otherwise,
inconsistent therewith.

 

Section 8.3.           Records and Accounting.  At all times during the
existence of the Company, Manager shall cause the Company to keep at the
Company’s principal office true and complete books of account, prepared on a
consistent basis from year to year, including:  (a) a current list of the full
name and business address of each Member, (b) a copy of the Certificate of
Formation and all certificates of amendment thereto, (c) copies of the Company’s
federal, state and local income tax returns and reports for the most recent five
(5) years, (d) copies of this Agreement, all amendments to this Agreement and
any financial statements of the Company for the five most recent years, and
(e) all documents and information required under the Act.  Manager shall keep
the books and records of the Company on the accrual method of accounting in
accordance with U.S. generally accepted accounting principles; provided,
however, that, for purposes of determining distributions to Members, Operating
Cash and Capital Proceeds shall be determined on a cash basis.  Such books and
records shall be available for examination and copying (and the Company shall,
at its expense, make such copies and deliver them to any Member who requests
them at reasonable intervals) at such office by any Member and its duly
authorized representatives.  Such documents may also be examined at the
Company’s office by

 

49

--------------------------------------------------------------------------------


 

any potential transferee of a Membership Interest or any portion thereof where a
Member authorizes such proposed transferee to examine the same in a writing
addressed to Manager and copies of which are sent to all other Members and such
proposed transferee has executed and delivered to the Company a confidentiality
agreement with provisions reasonably satisfactory to the Executive Committee. 
In addition to the audited statements provided pursuant to Section 8.4, below,
any Member, at its own expense, may cause an additional audit of the books and
records of the Company during regular business hours and shall furnish a written
report thereof to the other Members.  Manager shall cause the Company to furnish
promptly to the Members such other information bearing on the business,
prospects, financial condition, operations and affairs of the Company or the
status of the Properties as any Member from time to time may reasonably request.

 

Section 8.4.           Reports to Members. Manager shall prepare and deliver the
following reports to each Member:

 

(a)           (i) within twenty-seven (27) days after the end of each fiscal
quarter, (i) the consolidated operating statement and balance sheet of the
Company for the prior fiscal quarter and a summary showing each Member’s Capital
Contributions, distributions and projected distributions based on the
calculation of the IRR as of the date of such statement, and (ii) within
forty-five (45) days after the end of each fiscal quarter, a management
discussion and analysis which contains a narrative summary of the operating
results, comparison, deviation and sensitivity analyses in relation to the
Annual Business Plan and Budget (and any pro formas and projections contained
therein), a description of the acquisition activity, disposition activity,
financing activity (if applicable), capital contributions and distributions and
such other matters typically discussed in a quarterly report;

 

(b)           so long as the American Member is Manager, within forty-five (45)
days after the end of each fiscal quarter, (x) the American Member’s balance
sheet (which shall be audited at the end of each Fiscal Year to the extent
available), (y) a statement of changes in the equity as of the end of such
Fiscal Year and (z) a compliance certificate certifying the Member’s Equity of
the American Member;

 

(c)           within sixty (60) days after the end of each Fiscal Year, an
annual report containing an unaudited consolidated operating statement and
statement of cash flows for such Fiscal Year and a consolidated balance sheet
and statement of changes in the Members’ equity as of the end of such Fiscal
Year.  Within ninety (90) days after the end of each Fiscal Year, a consolidated
operating statement, balance sheet, statement of cash flows and statement of
changes in the Members’ equity (which financial statements shall be audited and
certified by the Company’s accounting firm and shall include all appropriate
footnotes);

 

(d)           after July 1, 2015, within twenty-seven (27) days after each
month, an electronic trial balance shall be transmitted to the APFC Member; and

 

(e)           a report (each an “Acquisition Report”) on the twenty-seventh
(27th) day of each calendar month, in form and substance reasonably acceptable
to the APFC Member, setting forth all of the following for the prior calendar
months: (i) a description of each Property, including its street address and a
photograph, acquired during the prior calendar months (provided, that a

 

50

--------------------------------------------------------------------------------


 

photograph of a Property shall only be required after the initial acquisition of
such Property and shall not have to be sent with each subsequent Acquisition
Report (i.e., only one (1) photograph per Property), (ii) a summary of all due
diligence conducted with respect to such Property so that the APFC Member is
able to monitor compliance with the Property Parameters under the heading
“Acquisition Method” in Schedule B, (iii) the total purchase price of such
Property, (iv) the budget for the Initial Renovation of such Property, (v) the
projected annual operating expenses for such Property, (vi) the projected annual
rental rate for such Property following completion of the Initial Renovation,
(vii) the unadjusted maximum bid for such Property, (viii) the report shall
identify those Properties acquired during the prior calendar months which are
single-family residences, townhomes and condominiums so that the APFC Member is
able to monitor compliance with the Property Parameters under the heading
“Residence Type” in Schedule B, (ix) the report shall identify the
characteristics of those Properties acquired during the prior calendar months so
that the APFC Member is able to monitor compliance with the Property Parameters
under the heading “Other Characteristics” in Schedule B, (x) the report shall
separately list each of the Properties acquired during the prior calendar months
which are in the permitted deviations set forth in Schedule B, and (xi) any
other material information relating to those Properties acquired during the
prior calendar months discovered prior to or after the acquisition of such
Properties.

 

The Chief Financial Officer and the Chief Executive Officer of Manager shall
certify that all such financial statements and reports delivered to the Members
pursuant to this Section 8.4 are accurate in all material respects and prepared
in accordance with United States generally accepted accounting principles.  To
the extent that Manager has not received financial information from an
un-Affiliated third party and such financial information is necessary for the
preparation of the financial statements required under this Section 8.4, Manager
is permitted to use good faith estimates provided that Manager discloses in the
financial statements the basis for its good faith estimate and diligently
pursues financial information from such third party.  The financial statements
and all financial information will be provided to the APFC Member electronically
in a format that is acceptable to the APFC Member and compatible with the APFC
Member’s internal financial reporting system.  At the request of the APFC
Member, all reports and notices required to be delivered by Property Manager
under the Property Management Agreement shall be delivered to the APFC Member,
and the American Member shall cause the Property Manager to comply with any
other reasonable requests of the APFC Member.  The American Member shall cause
the Property Manager to comply with any other reasonable requests of the APFC
Member which may include provision of the following reports: year-to-date and
monthly income statement compared to budget (with variance explanations for all
significant variances), statement of cash flows, rent roll, accounts receivable
and aging report with explanation of significant delinquencies, management fee
calculation, leasing report and other reports as required by the APFC Member
from time to time.

 

Section 8.5.           Tax Matters Partner.  The American Member shall initially
be the “tax matters partner” of the Company pursuant to Section 6231(a)(7) of
the Code (the “Tax Matters Partner”). If the American Member cannot serve as the
Tax Matters Partner, or if the American Member resigns or is removed as Manager,
a new Tax Matters Partner shall be designated by the APFC Member.  The Tax
Matters Partner shall take such action as may be necessary to cause each Member
to become a “notice partner” within the meaning of Section 6231(a)(8) of the
Code.  The Tax Matters Partner shall inform each Member of all significant
matters

 

51

--------------------------------------------------------------------------------


 

that may come to its attention in its capacity as “tax matters partner” by
giving notice thereof within five (5) Business Days after the Tax Matters
Partner becomes aware thereof and, within that time, shall forward to each
Member copies of all significant written communications it may receive in that
capacity.  In addition, each Member shall give prompt notice to each other
Member of any and all notices it receives from the Internal Revenue Service, or
any relevant foreign, state or local taxing authority, concerning the Company,
including any notice of audit, any notice of action with respect to a revenue
agent’s report, any notice of a 30-day appeal letter and any notice of a
deficiency in tax concerning the Company’s Federal income tax return, or any
relevant foreign, state or local income tax return.  The Tax Matters Partner
shall keep the Members fully apprised of any action required to be taken or
which may be taken by a “tax matters partner” under the Code and shall not take
any such action in contravention of Section 8.6.  The Manager, the Tax Matters
Partner, or any other Member shall in no cases make, on behalf of the APFC
Member, any filing or representation to any foreign, federal, state, or local
taxing authority.  The Tax Matters Partner shall not enter into any settlement
with any taxing authority (foreign, federal, state or local), or extend the
statute of limitations, on behalf of the Company or the Members without the
approval of APFC Member, except as may otherwise be provided in the Agreement.

 

Section 8.6.           Returns.  Manager (together with the Company’s
accountants) shall cause the preparation and timely filing of all tax returns
required to be filed by the Company pursuant to the Code and all other tax
returns deemed necessary and required in each jurisdiction in which the Company
does business.  Within one hundred sixty-seven (167) days after the end of each
Fiscal Year, and in any event, at least seventeen (17) days prior to the filing
thereof, Manager shall cause a draft of each federal and state income tax return
of the Company (collectively, the “Tax Returns”) to be delivered to the Members
for their approval, together with such other tax information as shall be
reasonably necessary for the preparation by each Member of its federal and state
income tax returns.  The Members shall approve or disapprove of the Tax Returns
no later than ten (10) days after the date on which the draft Tax Returns are
delivered to the Members by providing written notice to Manager.  To be
effective, any notice that disapproves a draft tax return must contain specific
line item objections thereto in reasonable detail.  Any Member who fails to
provide any such written notice within the ten-day period shall be deemed to
have approved the Tax Returns as submitted.  Manager shall have the right to
cause the Company to withhold and pay to any applicable governmental tax
collecting authority or agency any federal or state income or other tax required
or permitted to be withheld by the Company pursuant to any applicable law, and
shall promptly request an appropriate extension (to the extent allowable by the
applicable tax authorities) if the Members do not approve (or are deemed to have
approved) a draft tax return prior to its due date.  Any withheld amount shall
be deemed to have been distributed or paid to the Member with respect to whom
such amounts have been withheld.

 

Section 8.7.           Accountants.  Manager shall cause the Company to retain
Deloitte Tax LLP and BDO USA LLP (or such other a firm of independent certified
public accountants as the Executive Committee may designate from time to time)
to perform the functions specified in this Agreement to be performed by the
Company’s accountants or accounting firm, including to assist Manager in
preparing Tax Returns.  Manager shall, and shall cause the Company to, provide
Deloitte Tax LLP and BDO USA LLP (or such other designated accounting firm) with
information necessary to complete new client acceptance, which may include
background

 

52

--------------------------------------------------------------------------------


 

checks on Manager, the Company or key employees of Manager.  Manager shall cause
the Company’s accountants to cooperate with each Member’s accountants, including
answering queries and providing copies of invoices, contracts and other
Company-related materials.

 

Section 8.8.           Cooperation with Valuation.  At the APFC Member’s
direction, Manager shall cause the Company to obtain and compile such data as
may be required by the APFC Member or its Investment Manager to perform an
annual or quarterly valuation (or update a prior valuation) of the Company as of
the end of each Fiscal Year, and after the first Fiscal Year, as of the end of
each calendar quarter.  Manager shall, and shall cause its employees,
representatives, agents and advisors, to reasonably assist and cooperate with
the APFC Member’s valuation in connection with any information requests,
including answering queries and providing copies of any documents and other
Company or Property-related materials that are necessary or desired to perform
its valuation.  The Company shall engage such outside service providers in the
business of providing data relating to valuation, pricing and rental information
if the APFC Member determines that this information is desired to perform its
valuation, and the cost of such services shall be a cost of the Company.

 

ARTICLE 9
LIMITATION OF LIABILITY; INDEMNIFICATION; EXCULPATION

 

Section 9.1.           Limited Liability. Subject to the provisions of any
agreement to which the Members or Manager are parties, and except for the
obligations to a Member or Members or the Company or any Subsidiary imposed
under such agreement, no Member or Manager shall be liable, responsible or
accountable in damages or otherwise to the Company or any Subsidiary or the
other Member for any action taken or failure to act by such Member in its
business judgment on behalf of the Company within the scope of the authority
conferred on it by this Agreement unless such action or omission constitutes a
matter as to which such Member is obligated to indemnify the Company under
Section 9.3.  Unless otherwise agreed upon in writing by the Members, to the
fullest extent permitted by the Act:  (a) no Member shall be liable for the
debts, liabilities, contracts or any other obligations of the Company or a
Subsidiary, (b) the Members shall be liable to make contributions (or, if
applicable, loans) only to the extent required under this Agreement, (c) without
limitation on the foregoing, except as approved by the Members, any
indemnification obligation of the Company hereunder shall be limited to the
assets of the Company, and (d) no Member shall have personal liability for the
repayment of the contributions or loans of any other Member to the Company or a
Subsidiary, except as may be expressly required under this Agreement.  No
provision of this Agreement shall be interpreted to impose any personal
liability on the APFC Member; provided, however, that the foregoing shall not
relieve the APFC Member from its obligation to make Capital Contributions under
Sections 4.1 and 4.2.  Except as expressly provided in this Agreement, nothing
in this Agreement shall confer any rights or remedies under or by reason of this
Agreement on any person or entity other than the Members and their respective
successors and assigns, nor shall anything in this Agreement relieve or
discharge the obligation or liability of any third person to any party to this
Agreement, nor shall any provision of this Agreement give any third person any
right of subrogation or action over or against any party to this Agreement. 
Without limitation on the foregoing, to the fullest extent permitted by the Act,
no third party shall have any right to enforce any contribution obligation on a
Member.

 

53

--------------------------------------------------------------------------------


 

Section 9.2.           Indemnity of Members.  The Company shall, to the fullest
extent permitted by applicable law, indemnify, defend and hold each Member,
Manager, each Authorized Representative and each Alternate Authorized
Representative harmless from and against any Company or Subsidiary liabilities
for which it is alleged to be responsible (and any Claims/Damages resulting from
such allegations suffered or sustained by it) by reason of any acts, omissions
or alleged acts or omissions by such Member or Manager on behalf of the Company
or any Subsidiary within the scope of authority conferred on it by this
Agreement or by reason of the fact that such Member or Manager is a Member or
Manager of the Company; provided that the acts or omissions or alleged acts or
omissions upon which such actual or threatened action, proceeding or claim is
based were not in violation of the covenant of good faith and fair dealing and
did not constitute a matter as to which such Member or Manager is obligated to
indemnify the Company under Section 9.3.

 

Section 9.3.           Indemnification by Manager.  The American Member (in its
capacity as Member and Manager) shall, to the fullest extent permitted by
applicable law, indemnify, defend and hold the Company, each Subsidiary, the
other Member, each Authorized Representative, each Alternate Authorized
Representative and the assets of the Company and each Subsidiary, harmless from
and against any and all Claims/Damages suffered or sustained by it by reason of
any act or omission constituting (a) breach or default by the American Member
(in any capacity, such as in the capacity of Manager) or any Affiliate under
this Agreement or any agreement entered into in connection herewith (including a
breach of any representation or warranty by the American Member or any Affiliate
under this Agreement or the Property Management Agreement), or (b) Bad Conduct
or a Bankruptcy/Dissolution by any Key Person, the American Member or any
Affiliate; provided, however, that the American Member’s indemnification
obligations shall not extend to Claims/Damages caused by the APFC Member’s Gross
Negligence, willful or wanton misconduct (including, without limitation, the
intentional misappropriation or intentional misapplication of funds), fraud,
intentional misrepresentation, intentional breach, criminal conduct, bad faith
or knowing violation of law.

 

Section 9.4.           General Indemnification Provisions.

 

(a)           The right to indemnification conferred in this Article 9 shall be
a contract right.

 

(b)           The rights and authority conferred in this Section are not
exclusive of any other right which any Person may otherwise have or hereafter
acquire.

 

(c)           Neither the amendment of this Section, nor, to the fullest extent
permitted by the laws of the State of Delaware, any modification of law, shall
eliminate or reduce the effect of this Section in respect of any acts or
omissions occurring prior to such amendment or modification.  The
indemnification provisions contained in this Article 9 shall survive the
termination of the Company or the assignment or transfer of any LLC Interest.

 

54

--------------------------------------------------------------------------------


 

ARTICLE 10
RESTRICTIONS ON TRANSFER OF INTERESTS

 

Section 10.1.        General.

 

(a)           Without the prior written consent of the APFC Member, except for
those transfers permitted under Section 7.15, the American Member shall not
Transfer any LLC Interests or any security or other instrument which is
convertible into, exercisable for, or exchangeable for LLC Interests to any
Person.

 

(b)           Without the prior written consent of the American Member, the APFC
Member shall not Transfer any LLC Interests or any security or other instrument
which is convertible into, exercisable for, or exchangeable for LLC Interests to
any Person; provided, however, that notwithstanding the above, subject to
Section 10.1(d), the APFC Member shall be permitted to Transfer LLC Interests or
any security or other instrument which is convertible into, exercisable for, or
exchangeable for LLC Interests to any of its Affiliates or to a successor or
affiliated governmental entity.

 

(c)           Notwithstanding anything to the contrary contained herein, without
the written consent of each Member, no Member may Transfer all or any portion of
its LLC Interests if such Transfer would (i) violate any federal securities laws
or any applicable state securities laws (including suitability standards), or
(ii) cause the Company to qualify as a “publicly traded partnership,” as that
term is defined in the Code. If a Transfer is permitted or approved and the
proposed transferee Member is as a result of such Transfer not ultimately
Controlled by the APFC Member or the American Member, as a condition precedent
to such Transfer the proposed transferee shall execute and deliver a Compliance
Certificate.

 

(d)           Any Transfer of an LLC Interest that is not made in compliance
with the provisions of this Agreement shall be void, and the Company shall not
recognize any such Transfer.

 

Section 10.2.        Recognition of Transfers.

 

(a)           Prior to any Transfer of an LLC Interest in accordance with
Section 10.1, the Member transferring such LLC Interest shall give written
notice of such Transfer to the other Member.

 

(b)           The Members agree to amend this Agreement to the extent reasonably
necessary to reflect a Transfer permitted hereby and the admission of a new
Member (to the extent applicable) and to continue the Company without
dissolution.  Upon execution of any such amendment and the Compliance
Certificate (if required), the transferee shall be admitted to the Company as a
Member.  Immediately following the admission of the transferee to the Company as
a Member, any Person who has thereby transferred all of its LLC Interest shall
cease to be a Member of the Company.  The transferee, as a Member of the
Company, and any other Member are hereby authorized to, and shall, continue the
business of the Company without dissolution.

 

(c)           Any transferee who is admitted to the Company as a Member shall
succeed to the rights and powers, and be subject to the restrictions and
liabilities, of the transferor Member to the extent of the LLC Interest
transferred.  No Transfer (other than pursuant to a statutory merger or
consolidation wherein all obligations and liabilities of the transferor Member
are assumed by a successor corporation by operation of law) shall relieve the
transferor Member of its obligations under this Agreement without the approval
of the Executive Committee.

 

55

--------------------------------------------------------------------------------


 

ARTICLE 11
EVENTS OF DEFAULT

 

Section 11.1.        Events of Default.  The occurrence of any of the events set
forth below shall constitute an “Event of Default” on the part of Manager or the
applicable Member if the default remains uncured and not otherwise fully
remedied within fifteen (15) days after Manager or such Member receives written
notice of such default from a non-defaulting Member; provided, however, that
(i) if such default cannot with diligent efforts be cured or otherwise fully
remedied within such fifteen (15)-day period but such Member (or such Affiliate
of such Member) commences such cure or remedy within such fifteen (15)-day
period, thereafter diligently and continuously prosecutes such cure, and such
default is reasonably susceptible to cure within forty-five (45) days, such
fifteen (15)-day period shall be extended for the time reasonably required to
effect such cure or remedy, but in no event for more than an additional
forty-five (45) days (i.e., sixty (60) days total), and (ii) the following
breaches shall not be subject to any cure period (unless expressly set forth
below):  (A) a breach constituting Bad Conduct, (B) the occurrence of a
Bankruptcy/Dissolution Event, (C) a breach of Article 13, and (D) a breach of an
obligation involving a pattern of prior breaches of such obligation or similar
obligation that continues after notice of such pattern by the non-defaulting
Member (in other words, a Member (in its capacity as Member or Manager) shall
not continually breach an obligation even if a cure period is provided). 
Additionally, Manager shall not be given more than five (5) days to cure any
failure to deliver any reports, tax-related statements, financing statements or
annual business plans and budgets.

 

(a)           the occurrence of any breach of any representation or warranty on
the part of Manager or such Member pursuant to the terms of this Agreement, or
any breach or inaccuracy of any statement set forth in a certificate delivered
by Manager or such Member to any other Member pursuant to this Agreement, in
each case (or in the aggregate) that would reasonably be expected to cause a
material adverse effect on the Properties or the business, financial condition,
tax status or results of operations of a Member or the Company, it being
understood that if such breach has caused any damage to the Company (even if
such damage is immaterial), the defaulting Manager or Member shall promptly pay
such damages (or a good faith estimate of such damages approved by the Executive
Committee, acting reasonably) to the Company; provided, however, that if Manager
or such Member unintentionally makes an inaccurate statement in a certificate
that would reasonably be expected to cause a material adverse effect on the
Properties or the business, financial condition, tax status or results of
operations of a Member or the Company, and such certificate was not relied upon
by the other Member in taking action (by way of example, the other Member did
not fund a Capital Contribution in reliance upon such certificate), then no
breach shall be deemed to have occurred if Manager or such Member provides a
corrected certificate within the earlier of (i) two (2) Business Days after
discovering such inaccuracy, or (ii) thirty (30) days after the delivery of the
original inaccurate certificate;

 

(b)           any material breach of any covenant, undertaking, obligation or
agreement on the part of Manager, a Member or an Affiliate of Manager or a
Member pursuant to the terms of this Agreement or any other agreement between
the Company, on the one hand, and Manager, a Member or an Affiliate of Manager
or a Member on the other hand, including the Property Management Agreement;

 

56

--------------------------------------------------------------------------------


 

(c)           with respect to the American Member (as Manager or as Member), the
occurrence of any Bad Conduct or a breach of the Financial Covenant;

 

(d)           the occurrence of a Bankruptcy/Dissolution Event on the part of a
Member or a Member’s Affiliate that is a party to a contract with the Company or
a Subsidiary; or

 

(e)           with respect to the American Member (as Manager or as Member), the
occurrence of a Key Person Event.

 

Section 11.2.        Remedies.

 

(a)           After the occurrence of any Event of Default by the American
Member (whether as a Member or as Manager), the APFC Member shall be entitled
to:

 

(i)            remove the American Member as Manager based on a Change in
Control Trigger Event and exercise the other rights and remedies set forth in
this Article 11;

 

(ii)           terminate the Investment Period;

 

(iii)          liquidate the Company; and/or

 

(iv)          cause the Company to immediately terminate the Property Management
Agreement and any other agreement between the Company and the American Member or
its Affiliate.

 

(b)           After the occurrence of any Event of Default by the APFC Member,
the American Member shall be entitled to liquidate the Company and/or terminate
the Investment Period.

 

(c)           In addition to the above remedies, a non-breaching Member may
exercise all other remedies at law or in equity.  Any damages payable by a
Member to the Company (either under this Agreement may be offset against any
amounts payable to such Member by the Company, and any damages payable by a
Member to any Person may be paid by the Company out of distributions which would
otherwise be payable to such Member.  Such amounts shall be treated as if they
had, in fact, been distributed to such Member and then been used by such Member
to pay damages to the Company or such other Person.

 

(d)           Except in the case that this Agreement expressly provides that a
remedy is the sole and exclusive remedy of a Member, no remedy conferred upon
the Members (including any Member in its capacity as Manager) in this Agreement
is intended to be exclusive of any other remedy herein or by law provided or
permitted, but rather each shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law, in equity or
by statute.

 

(e)           Any Member (including in its capacity as Manager) shall be
entitled to maintain, on its own behalf or on behalf of the Company, any action
or proceeding against any other Member (including in its capacity as Manager) or
the Company (including any action for damages, specific performance or
declaratory relief) for or by reason of breach of such party of

 

57

--------------------------------------------------------------------------------


 

this Agreement and/or any other agreement, notwithstanding the fact that any or
all of the parties to such proceeding may then be Members in the Company, and
without dissolving the Company.

 

(f)            No waiver by a Member (including in its capacity as Manager) or
the Company of any breach of or default under this Agreement shall be deemed to
be a waiver of any other breach or default of any kind or nature, and no
acceptance of payment or performance by a Member (including in its capacity as
Manager) or the Company after any such breach or default shall be deemed to be a
waiver of any other breach or default of this Agreement, whether or not such
Member or the Company knows of such other breach or default at the time it
accepts such payment or performance.  Except as expressly provided in this
Agreement, no failure or delay on the part of a Member (including in its
capacity as Manager) or the Company to exercise any right it may have with
respect to a default shall prevent the exercise thereof by such Member or the
Company while such default shall exist, and no such failure or delay shall
operate as a waiver of any default.

 

(g)           If a Member (including in its capacity as Manager) (the
“Defaulting Party”), receives a written notice that an Event of Default has
occurred (“Default Notice”), such Defaulting Party may dispute the existence of
an Event of Default by giving written notice (the “Dispute Notice”) to the other
Member (the “Alleging Party”) within five (5) Business Days after receipt of the
Default Notice.  The Defaulting Party’s failure to deliver the Dispute Notice
shall be deemed the Defaulting Party’s waiver of any right to dispute the
existence of the Event of Default set forth in the Default Notice, and the
Alleging Party shall be permitted to exercise any and all rights and remedies
under this Agreement.  The Alleging Party may elect to pursue its action either
in court or pursuant to the dispute resolution provisions in Section 15.8 (the
“Dispute Resolution Provisions”).  The Defaulting Party shall have no right to
require that such matter be resolved under the Dispute Resolution Provisions.   
If the Defaulting Party timely disputes the occurrence of an Event of Default
within five (5) Business Days as provided in this Section 11.2(g), the Alleging
Party shall not be permitted to effect a Change of Control or unilaterally cause
the liquidation of the Company under Section 11.2(a)(iii) prior to the
expiration of the Term unless the Alleging Party has obtained a ruling, order,
judgment or determination from a court, referee or arbitrator.  For avoidance of
doubt, during the dispute proceedings, subject to the proviso in the immediately
preceding sentence, the Alleging Party is permitted to make and/or seek (and the
court, referee or arbitrator is permitted to grant) any motion, redress,
request, pleading, injunction or other ruling or order to require an immediate
Change of Control, liquidation or enforcement of any other right or remedy under
this Agreement, law or in equity.  During any dispute proceedings, the
Investment Period shall be suspended, and in addition to the other Major
Decisions, without the consent of the Executive Committee, Manager shall not
(i) enter into, or consummate, any Capital Transactions, (ii) engage counsel on
behalf of the Company, (iii) file, or settle any lawsuits or other proceedings,
or confess a judgment, (iv) make or commit to make any capital expenditure,
(v) select any sales agent or enter into any listing agreement, (vi) enter into
any construction or renovation contract, or (vii) pay, declare or set aside any
distribution by the Company.  Manager understands and acknowledges that the
intent of this provision is to maintain the status quo of the Company and the
Properties during any dispute proceedings (and not incur any additional
liabilities or obligations unless such actions are necessary and imminent to
protect the safety, value and condition of the Properties).  During any dispute
proceedings, the APFC Member may require that the Investment Manager “shadow”
all of Manager’s and Property Manager’s

 

58

--------------------------------------------------------------------------------


 

operations, and Manager shall (and shall cause Property Manager to) cooperate
with any requests made by the APFC Member in this respect.  This
Section 11.2(g) shall not apply to a Change of Control upon the occurrence of
the events described in Section 11.3 (i.e., the Defaulting Party shall not be
permitted to dispute a Change of Control if the basis for such Change of Control
is a Bankruptcy/Dissolution Event).

 

Section 11.3.        Change of Control upon Manager Bankruptcy/Dissolution
Event.

 

(a)           Notwithstanding anything contained in this Agreement to the
contrary, effective immediately and automatically upon the occurrence of any
Bankruptcy/Dissolution Event with respect to Manager, Manager shall be removed
as, and cease to be, Manager.

 

(b)           The Members recognize that (i) Manager’s role as Manager of the
Company and the performance of such role in accordance with this Agreement is
personal in nature, (ii) the APFC Member is relying on the reputation of Manager
and its personnel for quality project management, market knowledge, marketing
capabilities, reliability and integrity and (iii) the APFC Member is excused
from accepting the performance in such regard of a party other than Manager. 
The Members agree that the provisions of this Agreement relating to Manager’s
responsibility as Manager and any compensation to Manager for such activities
(collectively, the “Management Provisions”) constitute a nonassignable contract
under Section 365(c) of the Bankruptcy Code, or any amendment or successor
thereto (the “Bankruptcy Code”).  Any purported assignment in violation of this
Section 11.3 shall be null and void.

 

(c)           Further, in the event any Bankruptcy/Dissolution Event occurs with
respect to Manager and this Agreement has not been terminated, the Members agree
that (i) adequate protection of the APFC Member’s interest in the Company
requires that Manager timely comply with all of the terms of this Agreement and
(ii) the occurrence of a Bankruptcy/Dissolution Event with respect to Manager
shall constitute a default of the Management Provisions that cannot be cured by
Manager under Section 365(b) of the Bankruptcy Code, and the APFC Member shall
be entitled to exercise its rights under this Article 11, and, if required,
Manager consents to relief from the automatic stay of Section 362 of the
Bankruptcy Code to permit such exercise.

 

Section 11.4.        Change of Control upon Other Events.

 

(a)           Subject to Section 11.2(g), the occurrence of any Event of Default
by Manager or the American Member (other than a Bankruptcy/Dissolution Event
with respect to Manager) shall constitute a “Change in Control Trigger Event”.

 

(b)           At any time on or after the occurrence of any Change in Control
Trigger Event, the APFC Member shall have the right, in its sole and absolute
discretion, to elect, by giving written notice to Manager, to remove the
American Member as Manager.  Effective immediately and automatically upon
notification to Manager that the APFC Member has made such an election, the
American Member shall be removed as, cease to be, and cease to have any rights
as, Manager under this Agreement.

 

Section 11.5.        Appointment of Substitute Manager.  At any time on or after
the first to occur of the following: (i) the occurrence of a
Bankruptcy/Dissolution Event with respect to Manager, (ii) upon obtaining the
written consent of the APFC Member,

 

59

--------------------------------------------------------------------------------


 

the resignation of the American Member as Manager, or (iii) the APFC Member’s
election to remove the American Member as Manager following the occurrence of a
Change in Control Trigger Event, the APFC Member shall have the right, acting
alone, and in its sole and absolute discretion, from time to time, to appoint
itself and/or any other Person (which may be an Affiliate of the APFC Member) to
the position of Manager of the Company.  The APFC Member or any other Person
which is appointed to the position of Manager pursuant to this Section 11.5
shall be referred to herein as the “Substitute Manager”.  The Substitute Manager
shall have the authority to take exclusive charge and control of the Company.
Without limiting the generality of the foregoing, the Substitute Manager shall
have the unilateral right to amend the Annual Business Plan and Budget without
the consent of the American Member or the American Member Representative;
provided, however that the Substitute Manager shall not amend the Annual
Business Plan and Budget so as to permit, or otherwise permit, the Company or
any Subsidiary to take any action which is inconsistent with the purpose of the
Company as set forth in Section 2.3.  Notwithstanding anything contained in this
Agreement to the contrary, (x) if applicable, each Member hereby consents to the
admission of the Substitute Manager as a Member of the Company and no further
consent of any Member to such admission shall be required, and (y) the APFC
Member may transfer all or any part of the APFC Member’s LLC Interest to any
Person designated by the APFC Member as Substitute Manager, and no approval or
consent of any Member shall be required to affect such transfer.  This Agreement
may be amended without the consent of the American Member to reflect the
admission of the Substitute Manager.

 

Section 11.6.        Certain Consequences of Change of Control.  If the American
Member is removed as Manager pursuant to this Article 11 (such change is
referred to herein as a “Change of Control”):

 

(a)           Notwithstanding anything contained in this Agreement to the
contrary, effective upon the date of any Change of Control, no further
Acquisition Fees, Renovation Fees, Property Management Fees, Overhead Fees or
other fees shall be payable to the American Member or its Affiliate (other than
those fees which have accrued, but have not been paid, as of the date of such
Change of Control).

 

(b)           The Company shall compensate the Substitute Manager for the
services it performs at market rates (which may include a participation in
Company proceeds and profits), as reasonably determined by the APFC Member (such
compensation is referred to herein as the “Substitute Manager Compensation”). 
Notwithstanding anything contained in this Agreement to the contrary, any and
all distributions which would otherwise be made to the American Member in
respect of the AM Promote shall instead be applied by the Company to reimburse
the Company for Net Substitute Manager Compensation paid by the Company, plus
interest on any Net Substitute Manager Compensation paid by the Company (i.e.,
the Net Substitute Manager Compensation which has not been reimbursed to the
Company pursuant to the terms of this Section 11.6(b) or otherwise paid by the
American Member), at the rate of ten percent (10%) per annum, provided that, for
all other purposes of this Agreement, such amounts shall be treated as if they
had, in fact, been distributed to the American Member and then been used by the
American Member to reimburse the Company for the Net Substitute Manager
Compensation) until such time as all such Net Substitute Manager Compensation,
including any interest accrued thereon, has been reimbursed to the Company in
full.  Subject to Section 11.7, following the payment in full of the Net
Substitute Manager Compensation and any other monetary damages

 

60

--------------------------------------------------------------------------------


 

owed by the American Member, the American Member shall be entitled to receive
any remaining AM Promote in excess of such amount.  If the Net Substitute
Manager Compensation exceeds the full amount of the AM Promote, the excess
amount shall be shared by the Members pro rata in proportion to their Capital
Ratios.  The foregoing is not intended to act as a limitation on damages payable
by the American Member, and the American Member shall remain liable for any
other damages caused by the American Member’s breach(es) in addition to the Net
Substitute Manager Compensation.  By way of example only, if (A) the Net
Substitute Manager Compensation is Two Thousand Dollars ($2,000), (B) the AM
Promote is One Thousand Dollars ($1,000), and (C) Manager misappropriated funds
of Three Thousand Dollars ($3,000), then the AM Promote shall be used to pay the
first One Thousand Dollars ($1,000) of the Net Substitute Manager Compensation,
the portion of the Net Substitute Manager Compensation in excess of the AM
Promote (i.e., One Thousand Dollars ($1,000)) shall be shared by the Members pro
rata in proportion to their respective Capital Ratios and the damages of Three
Thousand Dollars ($3,000) caused by Manager’s misappropriation shall be a
liability of the American Member and may be offset against any distributions to
the American Member (including, distributions in respect of its economic
interest and its promote interest, if any).  Any payment by the American Member
pursuant to this Section 11.6(b) shall be characterized as an expense of the
American Member outside of the Company and therefore shall not (i) be deemed a
Capital Contribution or loan by the American Member to the Company,
(ii) increase the American Member’s Book Capital Account, or (iii) entitle the
American Member to the recoupment of, or the payment of any interest, charge or
other consideration for, funds used to make such payment.

 

(c)           The American Member shall not by reason of any Change of Control
be released from any liability which the American Member may have to the APFC
Member, the Company and/or any other Person by reason of the breach, if any, by
the American Member of its obligations under this Agreement prior to the Change
of Control.

 

(d)           All bank accounts, contracts, deposits, accounts or other
evidences of any rights of the Company or its Subsidiaries shall be transferred
to the name or control of the Substitute Manager as the Substitute Manager shall
direct and the American Member agrees to cooperate in good faith with the
Substitute Manager and to promptly execute such instruments and take such
actions as the Substitute Manager may request to effect such transfer; provided
that the Substitute Manager may execute any and all such documents in the name
of the American Member pursuant to the power of attorney referenced below.

 

(e)           The Company shall indemnify, defend and save harmless the
Substitute Manager and its direct and indirect shareholders, officers,
directors, managers, members, partners, employees, agents, Affiliates,
successors and assigns, from and against any and all Claims/Damages suffered or
incurred by any of them by reason of any act performed or omitted to be
performed as Substitute Manager in connection with the activities of the Company
or in dealing with third parties on behalf of the Company, provided that the act
or omission of Substitute Manager was taken in its capacity as Substitute
Manager and determined by it, in good faith, to be in the best interests of the
Company and does not constitute a criminal act, fraud, or gross negligence and
provided further that any such indemnification shall be recoverable only from
assets of the Company and no Member shall have any personal liability on account
thereof.

 

61

--------------------------------------------------------------------------------


 

(f)            The American Member hereby grants to the APFC Member its
irrevocable power of attorney, which shall be deemed to be coupled with an
interest, which may not be revoked until the cancellation of the Company.  Such
power of attorney empowers the APFC Member to take such acts and to execute such
instruments as are necessary or appropriate to effectuate a prompt and smooth
transition of the management of the Company and the Properties from the American
Member to the Substitute Manager, including in connection with the following: 
(i) the transfer of control of the bank accounts and contract rights of the
Company and any Subsidiary, including the Capital Expenditures Account, the
Operating Account, all subsidiary capital expenditure accounts and all deposits
with public utilities or governmental authorities and any general construction
contract between the Company (or a Subsidiary) and any general contractors and
all contracts thereunder with subcontractors, materialmen and suppliers to the
Properties; (ii) all ministerial or discretionary governmental permits or
entitlements issued to the Company in connection with the Properties, including
zoning approvals, use permits, variances, building permits, grading permits,
environmental permits and the like; (iii) any instrument or action required by
any lender to the Company or the Properties, (iv) all easement or license rights
of the Company (other than trademarks owned separately by the American Member or
its Affiliates), as well as the benefit of any covenants, conditions or
restrictions running in favor of the Company or the Properties, (v) terminate
any or all of the agreements with any Affiliates of the American Member,
including the Property Management Agreement, without the incurrence or payment
of any fee or penalty (other than those fees which accrued prior to the date of
termination), and (vi) exercise any other statutory, common law or contract
right of the Company.

 

(g)           From and after a Change in Control Trigger Event, except as
provided in this Section 11.6(g), neither the American Member nor its Authorized
Representative shall have any power, authority or right to vote, approve or act
for or bind the Company with respect to any matter in connection with the
Company or its operation, including any right to vote on matters presented to
the Executive Committee (and thereafter the action of the Executive Committee
shall be based solely on the vote of the APFC Representatives).  Notwithstanding
the foregoing, the American Member shall have the right to approve the following
matters after a Change in Control Trigger Event:

 

(i)            admit a Person as a Member of the Company, except as specifically
provided herein (for avoidance of doubt, the consent of the American Member
shall not be required to admit the Substitute Manager as a Member or for any
amendments to this Agreement in connection therewith);

 

(ii)           take any action or execute any documents which would create
recourse or other personal liability to the American Member or its Affiliates;

 

(iii)          distribution of any property in kind;

 

(iv)          any action outside the purposes specified in Section 2.3, such as
entering into a transaction that is unrelated to its purpose;

 

(v)           amend this Agreement, except as specifically provided herein; and

 

62

--------------------------------------------------------------------------------


 

(vi)          the sale or lease of property to, and any agreement or contract
with, the APFC Member or its Affiliate that is not based on arms-length terms.

 

(h)           The provisions of this Article 11 shall take precedence over any
provision to the contrary set forth in this Agreement.

 

Section 11.7.        Forfeiture of AM Promote Upon Bad Conduct.  Notwithstanding
anything contained in this Agreement to the contrary, if the Event of Default on
the part of the American Member (in its capacity as Manager or as Member) is
based on actions attributable to the Key Persons constituting fraud or willful
or wanton misconduct (including, without limitation, intentional
misappropriation, intentional misapplication of funds or intentional breach),
then the American Member’s right to receive the AM Promote shall be immediately
and irrevocably forfeited by the American Member in its entirety, without any
compensation, distribution or other payment.

 

ARTICLE 12
TERMINATION, DISSOLUTION AND LIQUIDATION

 

Section 12.1.        Term. The term of the Company shall continue until
dissolved pursuant to this Article.

 

Section 12.2.        Liquidating Events.  The Company shall dissolve and
commence winding up upon the first to occur of any of the following events (each
a “Liquidating Event”):

 

(a)           the vote of the holders of all of the LLC Interests to dissolve,
wind up, and liquidate the Company;

 

(b)           the entry of a decree of judicial dissolution pursuant to
Section 18-802 of the Act;

 

(c)           the expiration of the Term; or

 

(d)           subject to Section 11.2(g) the election of a non-defaulting Member
after an Event of Default occurs on the part of the other Member (in its
capacity as Member or as Manager).

 

The Members hereby agree that, notwithstanding any provision of Section 18-101
et seq. of the Act, the Company shall not dissolve prior to the occurrence of a
Liquidating Event.

 

Section 12.3.        Winding Up.  Upon the occurrence of a Liquidating Event,
the Company shall continue solely for the purposes of winding up its affairs in
an orderly manner, liquidating its assets, and satisfying or making reasonable
provision for the satisfaction of the claims of its creditors and Members, and
no Member shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Company’s business and affairs,
provided that all covenants contained in this Agreement and obligations provided
for in this Agreement shall continue to be fully binding upon the Members until
such time as the Properties or the proceeds therefrom have been distributed
pursuant to this Article and the Company has terminated.  Except as provided
below in Section 12.6, Manager shall act as the liquidator (the “Liquidator”)
and shall be responsible for overseeing the winding up and dissolution of the
Company (and shall be bound by all duties and obligations set forth in this
Agreement in its

 

63

--------------------------------------------------------------------------------


 

capacity as Manager).  Liquidator shall take full account of the Company’s
assets and liabilities, and the Company’s affairs shall be wound up in an
orderly manner as determined by the Liquidator in the exercise of Due Care. 
Liquidator will formulate a plan for the orderly liquidation of the Properties
then owned by the Company and shall solicit the input of the other Member in
formulating such plan.  If approved by the Executive Committee, the liquidation
may involve sales of small portfolios or larger portfolios of Properties or all
of the Properties as a group.   Liquidator shall (1) implement such plan and
shall offer the Properties for sale on such commercially reasonable terms and
conditions as the Members shall agree, and (2) unless the Members otherwise
agree, shall retain one or more third party brokers with at least
ten (10) years’ experience in the sale and marketing of real estate to market
the Properties.  Liquidator shall exercise reasonable efforts to keep the other
Member informed of the status of the marketing process, and each Member agrees
to cooperate with the other in bringing about a sale of the Properties as
provided herein.  All costs associated with the marketing and sale of the
Properties shall be an expense of the Company.

 

Section 12.4.        Distribution upon Dissolution of the Company.  The
Company’s assets or the proceeds from the sale thereof shall be applied and
distributed, to the maximum extent permitted by law, in the following order:

 

(a)           first, to the satisfaction (whether by payment or by the making of
reasonable provision for payment) of all of the Company’s debts and liabilities
to creditors other than the Members;

 

(b)           second, to the satisfaction (whether by payment or by the making
of reasonable provision for payment) of all of the Company’s debts to the
Members; and

 

(c)           the balance, if any, in accordance with Section 6.3.

 

Section 12.5.        Rights of Members; Resignation.

 

(a)           Except as otherwise provided in this Agreement, each Member shall
look solely to the assets of the Company for the return of its capital
contributions (and then only in accordance with the distribution provisions set
forth in Article 6) and shall have no right or power to demand or receive
property other than cash from the Company.

 

(b)           No Member shall resign from the Company prior to the dissolution
and winding up of the Company in accordance with this Agreement.

 

Section 12.6.        Delay in Winding Up.  If the American Member is serving as
the Liquidator, the failure of the Liquidator to meet the following thresholds
shall constitute a Change in Control Trigger Event under Section 11.4: 
(a) twenty-five percent (25%) of the Properties (measured both by the value of
the Properties and the quantities of the Properties) are not sold prior to the
end of the first (1st) anniversary of the Liquidating Event, (b) an additional
twenty-five percent (25%) of the Properties (measured both by the value of the
Properties and the quantities of the Properties) are not sold prior to the end
of the second (2nd) anniversary the Liquidating Event, and (c) the balance of
the Properties are not sold prior to the end of the third (3rd) anniversary of
the Liquidating Event.  Upon the occurrence of the Change in Control Trigger
Event, the APFC Member shall be permitted to exercise the rights under

 

64

--------------------------------------------------------------------------------


 

Sections 11.5 and 11.6 and the Substitute Manager shall be appointed as
Liquidator.  If certain Properties are not able to be sold prior to the three
(3) year anniversary due to the fact that the sales price would be below one
hundred ten percent (110%) of the Property Acquisition and Renovation Costs (the
“Below Market Properties”) and Manager is unable to obtain the approval of the
Executive Committee to lower the sales price, then (a) a Change in Control
Trigger Event shall not be deemed to have occurred after the three (3) year
anniversary if the Below Market Properties are the only Properties which have
not then been sold, and (b) Liquidator shall have such additional time as may be
reasonably necessary to sell the Below Market Properties after the Executive
Committee approves the lower sale prices.

 

Section 12.7.        Prior to Liquidation.  If any non-defaulting Member elects,
the Members shall meet within ten (10) days after the occurrence of the
Liquidation Event to discuss a purchase and sale of either Member’s interest in
the Company to the other Member.  Neither Member shall have any obligation
whatsoever to agree to a purchase and sale of membership interest, and any
Member may terminate discussions at any time for any reason or no reason
whatsoever.  If either Member elects not to proceed with a purchase and sale or
otherwise terminates discussions, Manager and Liquidator shall continue the
liquidation of the Company in accordance with other provisions contained in this
Article 12.

 

ARTICLE 13
NON-COMPETITION; INDEPENDENT ACTIVITIES OF MEMBERS

 

Section 13.1.        Exclusivity.  During the Investment Period, none of the
Restricted Persons shall acquire any Property that is within the Property
Parameters (as such Property Parameters may be amended from time to time
pursuant to this Agreement), or serve as a director, officer, employee, advisor
or consultant to any Person (other than the American Member) in connection with
the acquisition of any such Property or that is otherwise involved or intends to
become involved in the business of acquiring or owning single-family residential
properties in the United States generally that is within the Property
Parameters, except in each case by virtue of the acquisition of Properties for
personal or family use or, in the case of any individual other than any Key
Person, Wayne Hughes and any individual whose role with the American Member or
the Company is primarily related to the acquisition of Properties, for their own
account.  Notwithstanding the foregoing, (i) the Restricted Persons shall not be
restricted from taking any actions in respect of (A) properties acquired by, or
under contract to be acquired by, such Person prior to the Effective Date,
(B) properties acquired by such Persons as part of a bulk purchase (i.e., at
least ten (10) single-family residences) from one or more government agencies,
financial institutions or other Persons, (C) properties located in a
Metropolitan Area in which the Company is not permitted to acquire Properties
under Section 7.2(b) due to the fact that the Metropolitan Area Property Costs
are between the Base Metropolitan Investment and the Maximum Metropolitan
Investment, (D) the acquisition of promissory notes secured by a deed of trust
or mortgage, (E) the acquisition of single-family residences with an estimated
value less than Four Hundred Fifty Thousand Dollars ($450,000), (F) the
acquisition of single-family residences that are not within the Property
Parameters, notwithstanding that they are located in the same Metropolitan Areas
in which the Company invests, (G) any property that the APFC Representatives on
the Executive Committee specifically and expressly elects in writing not to
acquire and (H) properties which the Executive Committee expressly excludes in
writing from the restrictions contained in this Article 13.

 

65

--------------------------------------------------------------------------------


 

Section 13.2.        Competition and Non-Solicitation.  Manager shall (and shall
cause its Affiliates to) market and rent the properties owned by the Company and
other Properties in which Manager (or such Affiliates of Manager) may have an
interest on a “blind” basis and shall not (a) take any action to favor such
other properties with respect to prospective tenants or purchasers and leasing
and sales activity, or (b) solicit any then-tenant of a Property held by the
Company to become a tenant of any other property that is not held by the
Company.

 

Section 13.3.        Independent Activities.  Except as provided in Section 13.1
with respect to the Restricted Persons and Section 13.2 with respect to Manager
and its Affiliates, any of the Members, the Restricted Person and their
Affiliates may engage in other business ventures of every nature and
description, independently or with others, including the acquisition, ownership,
financing, leasing, management, syndication, investment and development of real
property of any kind (including residential properties comparable to those owned
by the Company), and neither the Company nor the Members will have any right by
virtue of this Agreement in such independent ventures or their income or
profits.

 

ARTICLE 14
TERMS REGARDING PUBLIC OFFERING

 

Section 14.1.        Public Offering.

 

(a)           The American Member and its Affiliates shall not reorganize the
Company into a publicly traded REIT or UPREIT (the “Listing”), either alone or
together with the American Member and any of its Affiliates unless approved by
the APFC Member (which approval shall be in the APFC Member’s sole and absolute
discretion and may be conditioned on any acts or events so determined by the
APFC Member). If, and only if the APFC Member approves the Company’s
participation in the Listing in writing, each Member and the Company shall use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable under
applicable laws to effect the Listing.  In the event of the Company’s
participation in a Listing, each Member shall cooperate in good faith and adopt
any amendments to any documents or agreements to which the Company is a party as
may be reasonably necessary for the purpose of such Listing, except for any
amendment that would have an adverse effect on the rights and privileges of such
Member.

 

(b)           It is understood by the Members that, subsequent to a Listing,
Manager may not be able to effect the provisions of this Agreement, in which
case Manager shall not be in breach of its obligations under this Agreement in
connection therewith so long as it uses commercially reasonable efforts to cause
the Company to effect each Major Decision and take such other actions as are
required to fulfill Manager’s obligations under this Agreement, and refrain from
taking any action, expending any sum or incurring any obligation with respect to
a matter that is a Major Decision but that has not been approved by the
Executive Committee or that is otherwise prohibited pursuant to this
Agreement.   Notwithstanding the foregoing, if the Listing involves the American
Member, all negotiations and transactions relating to the Listing shall be
governed by Section 7.9 as if the Company is transacting business with an
Affiliate of the American Member.

 

66

--------------------------------------------------------------------------------


 

Section 14.2.        Registration Rights.  In connection with any Listing
approved by the APFC Member, the Company shall (or shall cause its successor
Entity to), prior to the completion of the Listing, enter into an agreement
satisfactory to the Company (or such successor Entity) and each Member to
provide such Members with commercially reasonable rights to cause a registration
of their respective LLC Interests (or any equity securities obtained in
connection therewith) or participate in a registration of equity securities by
the Company (or such successor Entity), provided that the lead investment
banking firm involved in the Listing determines that such resales by the Members
are unlikely to hinder the Listing.

 

ARTICLE 15
MISCELLANEOUS

 

Section 15.1.        Notices. All notices, requests and other communications to
any party or to the Company shall be in writing (including facsimile) and shall
be given,

 

If to the American Member or to the Company, to:

 

American Homes 4 Rent

30601 Agoura Road, Suite 200

Agoura Hills, CA 91301

Telecopier:  (805) 456-7859

Attn:  Sara Vogt-Lowell

 

If to the APFC Member, to:

 

Alaska Permanent Fund Corporation

P.O. Box 115500

Juneau, Alaska 99811-5500

Telecopier:  (907) 796-1566

Attn:  Chief Investment Officer

 

If to the APFC Member by private delivery, to:

 

Alaska Permanent Fund Corporation,

801 West 10th Street, Suite 302

Juneau, Alaska 99801

Telecopier:  (907) 796-1566

Attn:  Chief Investment Office

 

With a copy to:

 

Paul H. Saylor

CS Capital Management, Inc.

3330 Cumberland Boulevard, Suite 500

Atlanta, Georgia 30339

Telecopier:  (770) 818-4041

 

67

--------------------------------------------------------------------------------


 

With a copy to:

 

Michael McHargue

CS Capital Management, Inc.

222 N. Sepulveda Boulevard, Suite 2000

El Segundo, California 90245

Telecopier:  (310) 988-7399

 

or to such other address or facsimile number as such party or the Company may
hereafter specify for the purpose by notice to the other parties and the
Company.  Service of any such notice or other communications so made shall be
deemed effective on the day of actual delivery (whether accepted or refused) as
evidenced by printed confirmation if by facsimile (provided that if any notice
or other communication to be delivered by facsimile cannot be transmitted
because of a problem affecting the receiving party’s facsimile machine, the
deadline for receiving such notice or other communication shall be extended
through the next business day), as shown by the addressee’s return receipt if by
certified mail, and as confirmed by the courier service if by courier; provided,
however, that if such actual delivery occurs after 5:00 p.m. (local time where
received) or on a non-business day, then such notice or communication so made
shall be deemed effective on the first business day after the day of actual
delivery.  Additionally, notices by electronic mail shall be effective, provided
that (a) to be an effective electronic mail notice to the APFC Member, each of
the following shall be copied:  jay@alaskapermfund.com,
psaylor@cscapitalinc.com, rvaler@alaskapermfund.com, mburns@alaskapermfund.com,
jhamilton@alaskapermfund.com and mmchargue@cscapitalinc.com, and (b) to be an
effective electronic mail notice to the American Member, each of the following
shall be copied: dsingelyn@ah4r.com, dgoldberg@ah4r.com, svogtlowell@ah4r.com,
vchan@ah4r.com, jcorrigan@ah4r.com and apfcjvnotices@ah4r.com.

 

Section 15.2.        Amendments; No Waivers.

 

(a)           Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
parties against whom the waiver is to be effective.

 

(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

Section 15.3.        Successors and Assigns.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns.  This Agreement is for the sole
benefit of the parties hereto and, except as otherwise contemplated herein,
nothing herein expressed or implied shall give or be construed to give any
Person, other than the parties hereto, any legal or equitable rights hereunder.

 

68

--------------------------------------------------------------------------------


 

Section 15.4.        Headings.  Headings are for ease of reference only and
shall not form a part of this Agreement.

 

Section 15.5.        Entire Agreement.  This Agreement together with the
schedules attached hereto constitutes the entire agreement of the Members with
respect to the subject matter hereof.  This Agreement supersedes in its entirety
any non-disclosure agreement entered into between the American Member and/or its
Affiliates,  on the one hand, and the APFC Member or its consultants, on the
other hand.

 

Section 15.6.        Creditors.  None of the provisions of this Agreement shall
be for the benefit of or, to the fullest extent permitted by applicable law,
enforceable by any creditors of the Company or any of its Affiliates, or any
other Person not a party hereto, and no creditor who makes a loan to the Company
or any of its Affiliates, or any such other Person, may have or acquire (except
pursuant to the terms of a separate agreement executed by the Company in favor
of such creditor) at any time as a result of making the loan any direct or
indirect interest in Company profits, losses, distributions, capital or property
other than as a secured creditor with respect to such party.

 

Section 15.7.        Governing Law.  This Agreement shall be governed by, and
construed under, the laws of the State of Delaware (without regard to conflicts
of laws principles).

 

Section 15.8.        Dispute Resolution.  At the election of the Alleging Party
under Section 11.2(g), any claim or dispute relating to the existence of an
Event of Default (“Dispute”), shall be resolved in accordance with this
Section 15.8.

 

(a)           Within thirty (30) days after receipt of notice of the Dispute for
final resolution by binding resolution, each Member shall nominate one person to
act as arbitrator.  In the event either Member fails to nominate an arbitrator
within the foregoing times,  and subsequently fails to cure such failure within
fifteen (15) days of written notice from the other party, the arbitrator
nominated by the other Member shall act as the sole arbitrator with respect to
the Dispute.  Within fifteen (15) days of the confirmation of the appointments
of the two (2) arbitrators so nominated, the two (2) arbitrators shall nominate
a third (3rd) arbitrator, who shall preside over the panel.  If the
party-appointed arbitrators fail to nominate a presiding arbitrator, the
selection shall be made by the American Arbitration Association (“AAA”) in
accordance with its Rules.

 

(b)           If the AAA declines to arbitrate any Dispute, then such Dispute
shall be arbitrated by another Alternative Dispute Resolution (“ADR”) service
agreed upon by the Members or by an ADR service or arbitrator selected by a
court of competent jurisdiction upon a petition to compel arbitration.

 

(c)           The place of the arbitration shall be Seattle, Washington.  The
language of the arbitration shall be English.

 

(d)           In connection with any arbitration proceeding hereunder, the
arbitral panel shall allow reasonable requests for the production of documents
relevant to the Dispute and permit the taking of depositions limited to not more
than seven (7) persons on each side.   Upon request by a party, the panel may
seek to compel the production of evidence from non-parties.

 

69

--------------------------------------------------------------------------------


 

(e)           The arbitral panel is authorized to award monetary damages and to
grant specific performance of the Agreement and other injunctive relief,
including interim relief pending a final award.  In no event shall the arbitral
panel award special or punitive damages.

 

(f)            The arbitral panel is authorized to include in its award an
allocation  to the prevailing party of its costs and expenses, including
attorneys’ and experts’ fees, as the arbitral panel may deem reasonable.

 

(g)           Any award of the arbitral panel shall be made in writing, shall
state the reasons for its conclusions  and shall be final and binding on the
parties.  The parties undertake to carry out the award without delay.  Judgment
may be entered on the award by any court of competent jurisdiction.

 

Section 15.9.        Counterparts.  This Agreement may be signed in any number
of counterparts, each of which shall be deemed an original.

 

Section 15.10.      Venue / Jurisdiction.  Any action brought against the APFC
Member must be initiated and pursued in a court with subject matter jurisdiction
in the State of Alaska.  Subject to the Alleging Party’s election to arbitrate
under Section 15.8, each Member hereby irrevocably agrees that any suit, action
or proceeding arising out of or relating to this Agreement or any related
arbitration shall be brought in an appropriate state court in the State of
Alaska, and each of the parties hereby irrevocably consents to the jurisdiction
of such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum.

 

Section 15.11.      Severability.  If any provision of this Agreement or the
application thereof is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable to any extent, the remainder of
this Agreement and the application of such provisions to other Persons or
circumstances shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

 

Section 15.12.      Further Assurances.  The Members will execute and deliver
such further instruments and do such further acts and things as may be required
to carry out the intent and purpose of this Agreement.

 

Section 15.13.      Confidentiality. Each Member hereby agrees that confidential
documents and information concerning the business and operations of the Company
will be made available to it in connection with such Member’s participation in
the Company.  Each Member will hold, and will use its reasonable best efforts to
cause its officers, directors, employees, accountants, counsel, consultants,
investors, advisors and agents to hold, in such information in confidence,
subject to the following:

 

(a)           The APFC Member is subject to state disclosure laws under Alaska
Statutes Chapter 40.25 and Alaska Statutes Section 37.13.200 (the “Public
Disclosure Laws”).  Notwithstanding anything to the contrary contained herein or
any other agreement related to this

 

70

--------------------------------------------------------------------------------


 

Agreement, the Members acknowledge that written information prepared, owned,
used or retained by the APFC Member may be a “public record” under the Public
Disclosure Laws, and that the Public Disclosure Laws (AS 40.25.110 and AS
40.25.120) give any person the right to inspect public records of public bodies
of the state, including the APFC Member, except to the extent that a requested
record is exempt from disclosure.  Accordingly, the APFC Member is not required
to maintain the confidentiality of non-public information that is furnished to
the APFC Member to the extent that the APFC Member believes (based on the advice
of internal or outside counsel) that it is required to disclose such information
pursuant to the Public Disclosure Laws.  Notwithstanding anything to the
contrary contained contrary contained herein or any other agreement related to
this Agreement, and regardless of whether the APFC Member receives a request for
information under the Public Disclosure Laws, each Member may routinely disclose
to the public the following information in the ordinary course: (i) the name and
address of the Members; (ii) the name, address, investment focus and vintage
year of the Company; (iii) information about the date and term of this
Agreement; (iv) the dollar amount of the commitment made by the APFC Member and
the American Member to the Company; (v) the value of the Properties contributed
by the American Member and how they were valued; (vi) the dollar amount of
Capital Contributions made by the Members; (vii) the dollar amount, on a Fiscal
Year-end basis, of cash distributions received by the Members; (viii) the net
internal rate of return and time-weighted return of each Member’s investment;
(ix) the dollar amount of the total fees and expenses paid to the American
Member and its Affiliates on an annual Fiscal Year-end basis; (x) the aggregate
remaining value of the LLC Interests; (xi) the book value and market value of,
and the amount of realized and unrealized gains and losses with respect to, the
LLC Interests; and (xii) aggregate information about the Properties.

 

(b)           Any Member may disclose information to the extent such information
is in the public domain through no fault of such Member or its Affiliates.

 

(c)           Any Member may disclose information to the extent imposed by any
applicable Governmental Requirements, legal process or the rules of any national
securities exchange or automated quotation system

 

(d)           Any Member may disclose information to defend, institute or
enforce such Member’s rights and remedies under this Agreement or any related
agreements.

 

(e)           Any Member may disclose information to such Member’s Affiliates,
legal counsel, accountants, financial advisors, board, trustees, lenders,
members, shareholders, partners, investors and any prospective investors.

 

Notwithstanding the foregoing, the Members and their Affiliates (and their
respective officers, directors, employees, accountants, counsel, consultants,
advisors and agents) are permitted to disclose the tax treatment and tax
structure of the transactions contemplated hereby (including any materials,
opinions or analyses relating to such tax treatment or tax structure, but
without disclosure of identifying information or, except to the extent relating
to such tax structure or tax treatment, any nonpublic commercial or financial
information).  Moreover, notwithstanding any other provision of this Agreement,
there shall be no limitation on the Members’ or their Affiliates’ ability (or
the ability of their respective officers, directors, employees, accountants,

 

71

--------------------------------------------------------------------------------


 

counsel, consultants, advisors and agents) to consult any tax adviser regarding
the tax treatment or tax structure of the transactions contemplated hereby.

 

Section 15.14.      Authorship.  The Members agree that the terms and language
of this Agreement were the result of negotiations between the Members and their
respective advisors and, as a result, there shall be no presumption that any
ambiguities in this Agreement shall be resolved against any Members.

 

Section 15.15.      Immunity.  Manager and the Members hereby acknowledge that
the APFC Member reserves all immunities, defenses, rights or actions arising out
of its sovereign or governmental status or under the Eleventh Amendment to the
United States Constitution, except to the extent waived by statute.  No waiver
of any such reserved immunities, defenses, rights or actions shall be implied or
otherwise deemed to exist by reason of its entry into this Agreement or any
other agreement related thereto, by any express or implied provision thereof or
by any actions or omissions to act by the APFC Member or any representative or
agent of the APFC Member, whether taken pursuant to the Agreements or prior to
the APFC Member’s entry into the Agreements.  Notwithstanding anything to the
contrary contained herein, all issues of law with respect to this Agreement, or
any other agreement related thereto relating to the governmental authority and
the sovereign and governmental immunities on behalf of the APFC Member must be
resolved and enforced according to the laws of the State of Alaska without
resort to any jurisdictions conflict of law rules or doctrines, but only to the
extent such issues address matters with respect to and are required to be so
resolved and enforced under Alaska law.  Notwithstanding the foregoing, the APFC
Member acknowledges that it has a valid and binding obligation to make Capital
Contributions as provided herein.

 

*            *            *            *

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers, in each case as of the day and year first above written.

 

 

AMERICAN MEMBER:

 

 

 

 

AMERICAN HOMES 4 RENT, L.P., a Delaware limited partnership

 

 

 

 

By:

/s/ David Goldberg

 

 

Name: David Goldberg

 

 

Title: EVP

 

 

 

 

APFC MEMBER:

 

 

 

 

ALASKA PERMANENT FUND CORPORATION, acting on behalf of the Alaska Permanent Fund

 

 

 

 

By:

/s/ Michael J. Burns

 

 

Name: Michael J. Burns

 

 

Title: Executive Director and CEO

 

 

 

 

 

 

 

AH LLC:

 

 

 

 

AMERICAN HOMES 4 RENT, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ David Goldberg

 

 

Name: David Goldberg

 

 

Title: EVP

 

--------------------------------------------------------------------------------